                                                                    1
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 1 of 203

 1                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
 2
                        Case No: 19-CV-60883-WILLIAMS/VALLE
 3

 4    REINIER FUENTES,

 5

 6                 Plaintiff,

 7    vs.

 8    CLASSICA CRUISE OPERATOR, LTD., INC.,

 9
                Defendant.
10    _______________________________________/

11

12                                    JEANNIE REPORTING
                                      580 VILLAGE BOULEVARD, SUITE 140
13                                    WEST PALM BEACH, FLORIDA
                                      FEBRUARY 3, 2020
14                                    11:03 A.M.

15

16

17             VIDEOTAPED DEPOSITION OF GRANT A. PLUMMER

18

19

20            Taken before Andrea Denise West, Registered

21    Professional Reporter, Florida Professional Reporter and

22    Notary Public in and for the State of Florida at Large,

23    pursuant to a Notice of Taking Deposition filed in the

24    above-styled cause.

25

                    JEANNIE REPORTING       (305) 577-1705
                                                                    2
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 2 of 203

 1    APPEARANCES:

 2

 3    ON BEHALF OF THE PLAINTIFF(S):

 4        FISCHER REDAVID, PLLC
          BY: JOHN P. FISCHER, ESQUIRE,
 5            4601 SHERIDAN STREET
              SUITE 320
 6            HOLLYWOOD, FLORIDA 33021
              (954)860-8434
 7

 8

 9    ON BEHALF OF THE DEFENDANT(S):

10
          HAMILTON, MILLER & BIRTHISEL
11        BY: JONATHAN H. DUNLEAVY, ESQUIRE,
              150 SOUTHEAST 2ND AVENUE
12            SUITE 120
              MIAMI, FLORIDA 33131
13            (305)379-3686

14

15

16

17    ALSO PRESENT:

18            Jordan Bruce, Videographer

19

20

21

22

23

24

25

                    JEANNIE REPORTING       (305) 577-1705
                                                                    3
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 3 of 203

 1                                  I N D E X

 2

 3    WITNESS:                                                        PAGE

 4    GRANT A. PLUMMER

 5    Direct Examination by MR. FISCHER                                5
      Cross Examination by MR. DUNLEAVY                               --
 6

 7

 8

 9                              E X H I B I T S

10

11       _____               Description                              PAGE

12    Exhibit No. 1          Notice of Deposition                           5

13    Exhibit No. 2          Answers to Interrogatories                    10

14    Exhibit No. 3          Responses                                     87

15    Exhibit No. 4          ISPS Part A                               121

16    Exhibit No. 5          Response to Plaintiff's Second

17                           Request for Production                    136

18    Exhibit No. 6          List of Prior Incidents                   144

19

20

21

22

23

24

25

                    JEANNIE REPORTING       (305) 577-1705
                                                                    4
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 4 of 203

 1                 THE VIDEOGRAPHER:         We're now on the video

 2           record.    Today's date is February 3, 2020.

 3           The time is 11:03 a.m.          This begins media one

 4           in the video deposition of Grant Plummer taken

 5           in the matter of Reinier Fuentes versus

 6           Classica Cruise Operator, Limited.

 7                 This deposition is being conducted at

 8           Jeannie Reporting located at 580 Village

 9           Boulevard, West Palm Beach, Florida.            The

10           court reporter is Andrea West and the

11           videographer is Jordan Bruce, both on be --

12           both on behalf of Jeannie Reporting.

13                 Will counsel please announce their

14           appearances and whom they represent.

15                 MR. FISCHER:      John Fischer on behalf of

16           The Plaintiff, Reinier Fuentes.

17                 MR. DUNLEAVY:      Jonathan Dunleavy on

18           behalf of The Defendant.

19    Thereupon,

20                             GRANT A. PLUMMER

21    after having been first duly sworn, was examined and

22    testified as follows:

23                 THE WITNESS:      I do.

24                            DIRECT EXAMINATION

25

                    JEANNIE REPORTING        (305) 577-1705
                                                                    5
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 5 of 203

 1    BY MR. FISCHER

 2           Q     Good morning, sir.        Could you please state

 3    your name for the record?

 4           A     Grant Plummer.

 5           Q     And are you an employee of The Defendant,

 6    Classica Cruise Operator, Limited, Incorporated?

 7           A     Yes.     Actually, Paradise Cruise Line

 8    Management.

 9           Q     Okay.

10           A     Classica Cruise Operator is an operating

11    company for the vessel.

12           Q     So you're an employee of Paradise Cruise --

13           A     Line Management.

14           Q     -- Line Management.

15                 All right.     You understand you're here to

16    appear as a corporate representative for Classica

17    Cruise Operator, Limited, Incorporated?

18           A     Yes.

19           Q     All right.     Prior to today's deposition --

20    and we'll mark this as Plaintiff's Exhibit 1.

21                 THE REPORTER:      Just mark a 1.       I'll put a

22           sticker on at the end.

23                         (Whereupon, Plaintiff's Exhibit No. 1

24                 was marked for identification.)

25

                    JEANNIE REPORTING       (305) 577-1705
                                                                    6
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 6 of 203

 1    BY MR. FISCHER

 2           Q     The -- we provided a notice of corporate

 3    representative deposition as well as this is an amended

 4    one, the last one to change the time.

 5                 Have you seen this document or the prior

 6    document filed before today's deposition?

 7           A     Yes.

 8           Q     Are you prepared, as we sit here today, to

 9    discuss all of the areas of inquiries, numbers 1

10    through 30 on behalf of Classica Cruise Operator,

11    Limited, Incorporated?

12           A     Yes.

13           Q     Okay.    In preparation of your appearance here

14    today as a corporate representative deposition, or

15    excuse me, as a corporate representative for this

16    deposition, who, if anybody, did you speak with from

17    Classica Cruise Operator, Limited, Incorporated to

18    familiarize yourself with the areas of inquiry in

19    Plaintiff's Exhibit 1?

20           A     I spoke with the staff captain and the chief

21    of security.

22           Q     Okay.    Who is the staff captain?

23           A     Captain Maros.

24                 THE REPORTER:      Can you spell that?

25                 THE WITNESS:      M-A-R-O.     I'll do my best.

                    JEANNIE REPORTING       (305) 577-1705
                                                                    7
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 7 of 203

 1    BY MR. FISCHER

 2            Q    And you said the chief of security.            What is

 3    his name?

 4            A    Alok, A-L-O-K.

 5            Q    Is that first name or last name?

 6            A    That's the first name.

 7            Q    What's his last name?

 8            A    I'm not even sure how to spell his last name.

 9            Q    Okay.    And that is the staff captain in -- of

10    what vessel?

11            A    The Grand Classica.

12            Q    And that is the chief of security of what

13    vessel?

14            A    Grand Classica.

15            Q    Okay.    Besides speaking with these two

16    individuals in preparation for your deposition today as

17    the corporate representative, did you speak with anyone

18    else?

19            A    Our counsel.

20            Q    Whose counsel?

21                 MR. DUNLEAVY:      Us, us.

22                 THE WITNESS:      You.

23    BY MR. FISCHER

24            Q    Okay.    Did your lawyers speak to you in terms

25    of your preparation for today's deposition?

                    JEANNIE REPORTING       (305) 577-1705
                                                                    8
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 8 of 203

 1             A       Yes.

 2       * Q           And did they advise you on certain things

 3    relative towards your knowledge as a corporate

 4    representative for purposes of today's deposition?

 5                     MR. DUNLEAVY:    I'm going to object and

 6             instruct him not to answer.        That's going into

 7             attorney/client privilege as to what our

 8             discussion was.

 9                     MR. FISCHER:    Madam Court Reporter, mark

10             that.     There is no attorney/client privilege

11             in the preparation of a corporate

12             representative so we'll take that in front of

13             the Judge.

14    BY MR. FISCHER

15             Q       Did you review any documents in your

16    preparation for purpose of your testimony here today in

17    the areas -- to testify regarding the areas of inquiry

18    noted in Plaintiff's Exhibit 1?

19             A       Yes.

20             Q       What documents did you review?

21             A       The answers to the interrogatories, a police

22    report.

23             Q       Okay.   Anything else?

24             A       That -- that was pretty much it.

25             Q       When you say pretty much, was that it or was

                       JEANNIE REPORTING    (305) 577-1705
                                                                    9
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 9 of 203

 1    that -- was there something else you reviewed?

 2           A     I'm trying to remember if there was one other

 3    thing, but I don't recall right now.

 4           Q     In your preparation to testify today, did you

 5    review the incident report created by The Defendant?

 6           A     The incident report?

 7           Q     Correct.

 8           A     No, I did not.

 9           Q     Okay.    So just so I'm clear, so prior to

10    today's deposition as the corporate representative, you

11    did not review The Defendant's created incident report

12    regarding my -- the incident that occurred as the

13    subject of the lawsuit on May 13, 2018?

14                 MR. DUNLEAVY:      Objection to form.

15    BY MR. FISCHER

16           Q     You can answer.

17           A     I'm sorry, can you ask the question again,

18    please?

19           Q     Sure.    I just want to make it clear that in

20    terms of your preparation for the deposition today as

21    the corporate representative to possess the knowledge

22    in the areas designated in Plaintiff's Exhibit 1, that

23    you did not review the incident report created by The

24    Defendant surrounding the incident involving my client

25    of May 13, 2018?

                    JEANNIE REPORTING       (305) 577-1705
                                                                   10
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 10 of
                                      203
 1            A     Not for preparation. I've seen the -- the

 2    report.

 3          Q      Okay.     But in terms of the preparation for

 4    the deposition, you did not review it?

 5          A      No.

 6          Q      Well, is that a no, you did not review it or

 7    yes, you did not review it?

 8          A      Yes, I did not review it.

 9          Q      Okay.     All right.

10                         (Whereupon, Plaintiff's Exhibit No. 2

11                 was marked for identification.)

12                 MR. FISCHER:     I want to mark as

13          Plaintiff's Exhibit 2 a copy of the answers to

14          interrogatories filed by The Defendant on

15          May 2 nd , 2019.

16                 MR. DUNLEAVY:      This was the -- this is

17          the complaint or the answer to the complaint?

18          You said interrogatories or answer.

19                 MR. FISCHER:     Did I say interrogatories?

20          All right.       I apologize.    Let me correct that

21          for purposes of the record.

22    BY MR. FISCHER

23          Q      Let me -- I want to show you what I'm going

24    to mark as Plaintiff's Exhibit 2 which is The

25    Defendant's answer and affirmative defenses to

                   JEANNIE REPORTING        (305) 577-1705
                                                                   11
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 11 of
                                      203
 1    Plaintiff's complaint filed on May 2 nd , 2019. Before

 2    I -- I just want to mark that now, I'll come back to it

 3    in a moment.

 4                 How long have you been with Paradise Cruise

 5    Line Management?

 6            A    Since September of 2017.

 7            Q    Okay.    What is your role in that entity?

 8            A    Vice president, human resources, ethics and

 9    compliance.

10            Q    And prior to September 2017, where did you

11    work?

12            A    Drake International.

13            Q    What is that?

14            A    It's a Canadian company that managed shore

15    operations for some of the cruise lines.

16            Q    Okay.    Now, in terms of -- does Classica

17    Cruise Operator Limited, Incorporated work beneath

18    Paradise Cruise Line Management in terms of the

19    hierarchy of the responsible entities?             Meaning, does

20    Paradise Cruise Line Management control or direct the

21    operations of Classica Cruise Operator, Limited,

22    Incorporated?

23            A    Yes.

24            Q    Okay.    Now, is there an entity above Paradise

25    Cruise Line Management, meaning like the Bahamas

                   JEANNIE REPORTING       (305) 577-1705
                                                                   12
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 12 of
                                      203
 1    Paradise Cruise Lines, for instance?

 2          A      Yes.

 3          Q      Okay.    In terms of the regulatory compliance

 4    with various code sections, and we're going to go

 5    through each one in detail, which entity is responsible

 6    for reporting instances of crime to various

 7    governmental authorities here in the United States?

 8          A      I'm sorry, will you please ask the question

 9    again?

10          Q      Sure.    Which -- when in terms -- if a crime

11    is committed aboard the vessel and we're going to --

12    we'll stick with the Grand Classica for right now --

13    does Classica Cruise Operator, Limited, Incorporated

14    have the responsibility or obligation to report those

15    instances to the governmental authorities; i.e., for

16    instance, the Federal Bureau of Investigation?

17          A      It depends on the nature of the -- the

18    incident.

19          Q      Okay.    And give me an example of things that

20    should be reported to the Federal Bureau of

21    Investigation regarding crimes committed aboard the

22    vessel, and in this scenario we're using the Grand

23    Classica.

24          A      Some types of things that would be reportable

25    would be a death.

                   JEANNIE REPORTING       (305) 577-1705
                                                                        13
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 13 of
                                           203
      1            Q     Okay.

      2           A     Suspicious homicide.

      3           Q     Okay.

      4           A     Sexual assault.

      5           Q     Okay.

      6           A     Theft of over $10,000.        And also if there's a

      7      serious injury involving loss of a body part or

      8      something like that.

      9           Q     So an assault where a serious bodily injury
Leading
      10
Foundation   was sustained, that would have to be reported?

     11           A     Correct.

     12           Q     Okay.

     13                 MR. DUNLEAVY:      Objection.

     14      BY MR. FISCHER

     15           Q     And what -- what governmental entities are

     16      those instances required to be reported to?

     17           A     To the FBI.

     18           Q     All right.     And that is based upon what body

     19      of law?

     20           A     There's a -- we follow the Vessel Safety and

     21      Security Act of 2010.

     22           Q     The CVSSA for short?

     23           A     Yes.

     24           Q     The cruise vesicle -- the Cruise Vessel

     25      Security and Safety Act of 2010, correct?

                        JEANNIE REPORTING       (305) 577-1705
                                                                   14
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 14 of
                                      203
 1            A     Yes.

 2          Q       Okay.   All right.     Does The Defendant,

 3    Classica Cruise Line Operator, Limited, Incorporation,

 4    its operation of the Grand Classica also comply or

 5    maintain an application of the International Ship and

 6    Port Facility Code?

 7                  MR. DUNLEAVY:     And I'm going to object.

 8          Counsel, can you show me where in your notice

 9          this was an area of inquiry?

10                  MR. FISCHER:    So in your -- well, we can

11          go through a multitude of them.           You've

12          responded to the answer -- to -- well, it's

13          encompassed in the security protocol that I've

14          asked him to inquire for the training for

15          individuals that's required under that code,

16          the policies and procedures that are in place.

17          So if they don't apply it, then it would have

18          no application.

19                  Additionally, you're alleging in your

20          affirmative defenses that he has no notice of

21          this condition, and the various code

22          provisions require security to be for various

23          personnel under those provisions so I think it

24          goes to your affirmative defenses as well

25          so...

                    JEANNIE REPORTING      (305) 577-1705
                                                                   15
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 15 of
                                      203
 1                  MR. DUNLEAVY: So you're saying No. 1

 2          where it says our answers and affirmative

 3          defenses?

 4                 MR. FISCHER:     And the factual basis

 5          supporting thereof, No. 12, 13, all policies

 6          and procedures regarding the prevention of

 7          physical assaults.        ISPS has code provisions

 8          that are found in there.         If they use those,

 9          that would be a part of those policies and

10          procedures.

11                 There's -- there are various reporting

12          requirements so whether they maintain

13          meetings, logs, all that which is required

14          both under ISPS and CVSSA, it would be

15          encompassed in that area so I can ask.             If you

16          want --

17                 MR. DUNLEAVY:      If you can answer, go

18          ahead.

19                 MR. FISCHER:     Sure.

20    BY MR. FISCHER

21          Q      Does the Classica Cruise Operator, Limited,

22    Incorporated maintain compliance, an application of the

23    International Ship and Port Facility Code, ISPS for

24    short?

25          A      I believe so.

                   JEANNIE REPORTING        (305) 577-1705
                                                                   16
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 16 of
                                      203
 1            Q     Okay. With respect to the reporting

 2    requirements of CVSSA -- and are you okay if I refer to

 3    it as CVSSA for short?

 4            A    That's fine.

 5            Q    Okay.    With regard to the CVSSA reporting

 6    requirements, which entity is actually responsible for

 7    communicating or reporting to the Federal Bureau of

 8    Investigation?

 9            A    Normally the ship.

10            Q    And when you say the ship --

11            A    Captain, staff captain, from that level.

12            Q    Okay.    But would that be reported by Classica

13    Cruise Operator, Limited, Incorporated or Bahama Cruise

14    Lines, for instance; do you know?

15            A    On behalf of Classica Cruise Operator.

16            Q    Okay.    As part of the CVSSA, there is a

17    statistical compilation every quarter that includes the

18    reporting from each vessel or each cruise line, and

19    that's maintained by the federal government; is that

20    true?

21            A    Yes.

22            Q    Okay.    And it's listed as the Bahamas

23    Paradise Cruise Line in the governmental statistical

24    compilation of the incidents.

25                 Do you know -- have any reason why it would

                   JEANNIE REPORTING       (305) 577-1705
                                                                   17
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 17 of
                                      203
 1    list Bahamas Paradise Cruise Line and not Classica

 2    Cruise Operator, Limited, Incorporated?

 3          A      Bahamas Paradise Cruise Line is a d/b/a.

 4          Q      Okay.    So the documents that refer to it as

 5    Bahamas Paradise Cruise Line is with regard to the

 6    statistical compilation of instances, that would refer

 7    to The Defendant, Classica Cruise Operator, Limited,

 8    Incorporated?

 9          A      Correct.

10          Q      Okay.    With respect to -- you mentioned the

11    reporting regarding instances of assaults with serious

12    bodily injury.       Who makes the determination as to

13    whether or not it's a serious bodily injury?

14          A      The officers onboard.

15          Q      Okay.    Is there a criteria created by The

16    Defendant, Classica Cruise Operator, Limited,

17    Incorporated, of what would constitute a serious bodily

18    injury?

19          A      Something very extreme, serious.           As I said,

20    like a loss of limb.

21          Q      Okay.

22          A      Something very serious.

23          Q      Okay.    Is that -- is that written down or

24    codified anywhere?

25          A      It's in the -- I believe it's part of the VSS

                   JEANNIE REPORTING       (305) 577-1705
                                                                         18
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 18 of
                                            203
       1    -- the CVSSA.

       2          Q      So the definition of CVSSA regard --

       3          A      We follow the guidelines in that --

       4          Q      Okay.

       5          A      -- and the reporting structure.

       6          Q      So in terms of the determination for The

       7     Defendant as to what constitutes a serious bodily

       8     injury, you would defer to the definition or the

       9     requirements in the CVSSA?

     10           A      Yes.

     11           Q      Okay.    And as we sit here today, do you know

     12      what those -- what those guidelines are?

     13           A      I just read the -- the categories so an

     14      injury resulting in a loss of limb, a death, suspicious

     15      homicide --

     16           Q      Okay.

     17           A      -- theft of greater than $10,000.

     18           Q      Sure.

     19           A      Those types of incidents.

     20           Q      So is the only incident that has -- would be
Foundation
     21      considered a serious bodily injury, would that be a

     22      loss of limb?

     23           A      Yes.

     24           Q      What about a compound fracture with the bone

     25      protruding from the arm, would that constitute a

                         JEANNIE REPORTING       (305) 577-1705
                                                                        19
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 19 of
                                           203
      1    serious bodily injury?

      2                   MR. DUNLEAVY:    Objection, form.       Now

      3           you're asking him medical advice or whether --

      4           whether it's a medical condition.

      5                   MR. FISCHER:    All right.     Jonathan, you

      6           can object to the form of the question.               It's

      7           proper to preserve.       Please don't help the

      8           witness.

      9                   THE WITNESS:    No, my discussions with the
Foundation
     10           chief of security, that would not.

     11      BY MR. FISCHER

     12           Q       Okay.   And that is why the incident of

     13      May 13, 2018 was not reported to any governmental

     14      authority?

     15           A       Yes.

     16           Q       Okay.   So you would agree with me that the

     17      incident of May 13, 2018 involving my client who

     18      sustained a compound fracture to his arm was not

     19      reported to the federal government, correct?

     20           A       Correct.

     21           Q       And that was based upon what?

     22           A       It didn't conform with the guidelines given

     23      by the CVSSA 2010.

     24           Q       With regards to what constitutes a serious --

     25           A       What's reportable.     Uh-huh.

                          JEANNIE REPORTING     (305) 577-1705
                                                                   20
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 20 of
                                      203
 1            Q     With what constitutes a serious bodily

 2    injury?

 3          A      Yes.

 4          Q      Okay.    All right.     Let's go back to what

 5    we've marked as Plaintiff's Exhibit 2, and I want to go

 6    through the -- the affirmative defenses that were filed

 7    on behalf of The Defendant, Classica Cruise Operator,

 8    Limited, Incorporated.        I'm going -- I'm going to go

 9    through one -- each one in succession and I'm going to

10    ask that you provide me the factual basis for each

11    affirmative defense.

12                 Starting with affirmative defense No. 1,

13    Plaintiff has failed to state a cause of action for

14    which relief may be granted.          Can you please state the

15    factual basis for that affirmative defense?

16          A      Okay.    I've read it.      I'm sorry.     Will you

17    please repeat the question?

18          Q      Sure.    Can you provide me The Defendant's

19    factual basis for affirmative defense No. 1?

20          A      Well, it just says it was an incident between

21    two passengers that was created because of their own

22    conduct.

23          Q      Okay.

24          A      And there was nothing that the cruise line

25    could have done to prevent something like that.

                   JEANNIE REPORTING       (305) 577-1705
                                                                        21
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 21 of
                                           203
      1            Q     Okay. Anything else?

      2           A     No.

      3           Q     All right.     Next one is the second

      4      affirmative defense alleges that Plaintiff's damages
Foundation
      5      were caused either in whole or in part by his own

      6      negligence.

      7                 Can you please provide me the factual basis

      8      for affirmative defense No. 2?

      9           A     This particular incident was initiated

     10      because a -- a comment was made to a guest that was

     11      perceived to have been cutting in the line.            And as a

     12      result of that, an altercation ensued based upon that

     13      comment.

     14           Q     Okay.    So -- and the comment you're alleging

     15      was made by The Plaintiff?

     16           A     Correct.

     17           Q     And what was the comment that was made?

     18           A     About somebody cutting in the line.

     19           Q     Okay.    Besides this comment, anything else, a

     20      factual basis for affirmative defense No. 2?

     21           A     No.

     22           Q     Okay.    Turning to the third affirmative

     23      defense, please provide me the factual basis for

     24      affirmative defense No. 3.

     25           A     Well, exactly as it appears, that it was an

                        JEANNIE REPORTING       (305) 577-1705
                                                                   22
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 22 of
                                      203
 1    altercation between Mr. Fuentes and Mr. Hadley, and

 2    it's a result of their actions.

 3          Q      Okay.

 4          A      Had nothing to do with the cruise line.

 5          Q      All right.       Is the third affirmative defense,

 6    are you alleging that Clint Hadley acted intentionally

 7    or acted negligently?         It's unclear from the

 8    affirmative defense.

 9          A      I'm not stating either way.

10          Q      Okay.    Okay.    Well, it says in whole or in

11    part by the acts so as we sit here today, is it The

12    Defendant's position that the -- these acts were done

13    negligently, intentionally or both?

14          A      I was not there that particular day, and I

15    can't get in these gentlemen's heads.

16          Q      Sure.

17          A      So I don't know what they were thinking at

18    the time.

19          Q      Sure.

20          A      But all I know, it was an action that was

21    precipitated by some remarks by Mr. Fuentes and it got

22    out of hand, and we're here where we are today.

23          Q      Okay.    Well, and I appreciate that and I know

24    you weren't there, but you're the corporate

25    representative of The Defendant charged with the

                   JEANNIE REPORTING       (305) 577-1705
                                                                        23
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 23 of
                                           203
      1    responsibility to have all of the knowledge of the

      2      cruise line, and The Defendant is raising an

      3      affirmative defense regarding the actions of Clint S.

      4      Hadley; do you see that, sir?

      5           A     Correct, yes, I see it.

      6           Q     So can you -- can you tell me in terms of
Foundation
      7      your third affirmative defense that was alleged by The

      8      Defendant, are you saying that the conduct of Clint S.

      9      Hadley was negligent?

     10                 MR. DUNLEAVY:      Objection.     Asked and

     11           answered.

     12      BY MR. FISCHER

     13           Q     For affirmative defense No. 3, are you saying
Foundation
     14      that he acted negligently?

     15           A     Clint Hadley?

     16           Q     Yes.

     17           A     I'm saying that he -- he behaved in an

     18      aggressive manner toward Mr. Fuentes.

     19           Q     Do you not know the basis for the third

     20      affirmative defense whether The Defendant is alleging

     21      that he acted negligently or intentionally?

     22                 MR. DUNLEAVY:      Objection.     Asked and

     23           answered.

     24                 THE WITNESS:     I don't know if it were --

     25           if it was intentional.        As I said, I was not

                        JEANNIE REPORTING       (305) 577-1705
                                                                         24
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 24 of
                                            203
       1            there.

       2     BY MR. FISCHER

       3          Q      Okay.    Is it The Defendant's position that

       4     they don't have knowledge as to whether Clint S. Hadley

       5     acted intentionally?

       6          A      We have no knowledge of the motivation, per

       7     se, other than it was precipitated by a comment made by

       8     Mr. Fuentes.

       9          Q      Right.     But how was it that Clint Hadley
Foundation
     10    acted in affirmative defense No. 3 which The Defendant

     11      has alleged is the basis for absolving itself of

     12      responsibility?      How is it that he acted causing the

     13      incident which supersedes any negligence of The

     14      Defendant as alleged in affirmative defense No. 3?

     15                  MR. DUNLEAVY:      Objection.     Asked and

     16           answered.

     17                  THE WITNESS:     He -- he attacked

     18           Mr. Fuentes.

     19      BY MR. FISCHER

     20           Q      Okay.    Was that done intentionally or

     21      negligently?

     22           A      On Mr. Hadley's part?

     23           Q      Correct.

     24           A      I'm not in Mr. Hadley's head.          I have no way
Foundation
     25      of knowing.

                         JEANNIE REPORTING       (305) 577-1705
                                                                        25
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 25 of
                                           203
      1            Q     Right. But as -- as -- remember -- do you
Relevance
       2
Argumentatveunderstand what an -- an affirmative defense is The

      3     Defendant's burden to proof at trial?

      4          A      Yes.

      5          Q      Okay.    So what is The Defendant's position

      6     regarding this attack that you just alleged?              Was it

      7     done negligently or was it done intentionally?

      8                 MR. DUNLEAVY:      Objection.     Asked and

      9          answered.

     10     BY MR. FISCHER

     11          Q      What is Defendant's position?
Relevance
Argumentative
      12         A      I'm saying it was done aggressively.

     13          Q      Okay.    What does that mean?

     14          A      That means that Mr. Hadley was the aggressor

     15     after Mr. Fuentes made a comment and a -- a fight

     16     ensued.

     17          Q      Okay.    Anything else?

     18          A      I consider that aggression.

     19          Q      Okay.    Anything else regarding affirmative

     20     defense No. 3?

     21          A      No.

     22          Q      Okay.    With respect to the fourth affirmative

     23     defense, can you provide me the factual basis for

     24     affirmative defense No. 4?

     25          A      Okay.    As it says, there was no condition

                        JEANNIE REPORTING       (305) 577-1705
                                                                   26
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 26 of
                                      203
 1    that the cruise line maintained that caused this

 2    incident.

 3            Q    Okay.    So the factual basis is -- for that

 4    statement is what?

 5            A    It's that two individuals took it upon

 6    themself to settle some type of complaint they had with

 7    one another.

 8            Q    Okay.    So the allegation that no dangerous

 9    condition existed, what's the factual basis for that

10    assertion?

11            A    Well, there were 1350 other guests on the

12    cruise and there were no other incidents with any of

13    them.

14            Q    Okay.

15            A    The disembarkation process is very organized.

16                 THE REPORTER:      I'm sorry, the what

17            process?

18                 THE WITNESS:     Disembarkation.

19    BY MR. FISCHER

20            Q    Okay.

21            A    And if people follow the -- the process that

22    we have in place, everything can go smoothly.

23            Q    Okay.    Any other facts for the assertion that

24    there was no dangerous condition that existed on the

25    vessel besides what you just described?

                   JEANNIE REPORTING       (305) 577-1705
                                                                       27
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 27 of
                                          203
     1            A     No.

     2          Q      All right.     There's also -- it says

       3
Speculation alternatively, if a dangerous condition exists, that it

     4    was open and obvious to The Plaintiff.             Can you

     5    describe the factual basis for that?

     6          A      Well, dangerous condition was I guess he

     7    didn't realize how Mr. Hadley would react.

     8          Q      Okay.    Is that it?

     9          A      That's it.

    10          Q      All right.     So but -- but you're -- but

    11    you're saying there is no dangerous condition, correct?

    12          A      There's no dangerous condition.

    13          Q      Okay.    So the -- the alternatively where it

    14    says, if a dangerous condition did exist, you -- it's

    15    Defendant's position that there is no dangerous

    16    condition, right?

    17          A      Yes.

    18                 MR. DUNLEAVY:      Objection.     Asked and

    19          answered.

    20    BY MR. FISCHER

    21          Q      Okay.    Then it also goes on here, it says,

    22    again, still in affirmative defense No. 4, which may
Speculation
      23    conflate some of the other affirmative defenses but it

    24    says, it was the negligence of The Plaintiff in failing

    25    to use his own senses.

                       JEANNIE REPORTING       (305) 577-1705
                                                                         28
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 28 of
                                            203
       1                  What's the factual basis for that assertion?
Speculation
       2           A     Well, the factual basis is that in today's

       3      world when you make a comment to somebody, you don't

       4      know how they're going to react.

       5           Q     Okay.

       6           A     And I guess you need -- if you're going to

       7      make -- open your mouth, you better be prepared for how

       8      somebody is going to react to it.

       9           Q     Right.    So The Defendant is aware that verbal

      10      altercations could lead to a physical altercation,

      11      correct?

      12                 MR. DUNLEAVY:      Objection.

      13                 THE WITNESS:     We have no idea with human

      14           nature how two people are going to react to

      15           something someone says.

      16      BY MR. FISCHER

      17           Q     Okay.    Well, you just described and said we
Speculation
      18      don't know how people will react to responses in -- in

      19      regards to affirmative defense No. 4, so give me the

      20      spectrum of responses that The Defendant is aware of

      21      that a person may have regarding a verbal altercation

      22      or a statement about cutting in line.

      23           A     There's a presence of plenty of people

      24      throughout the disembarkation process that if someone

      25      had a complaint of somebody cutting in line, they could

                         JEANNIE REPORTING       (305) 577-1705
                                                                          29
        Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 29 of
                                             203
        1    have gone to somebody in authority who could have

        2     handled it, instead of him attempting to handle it on

        3     his own.

        4          Q      Okay.

        5          A      And he chose not to do that.

        6          Q      Okay.    And -- and that information you

        7     described, that -- is that posted anywhere?

        8          A      Well, he would have seen the people all the

        9     way going -- we have people posted around the vessel.

      10           Q      Right.

      11           A      He would have seen them as he went down to

      12      the -- the area where you disembark the ship.

      13           Q      So in the area that this incident occurred,
Argumentative
      14      you have people specifically posted to address cutting

      15      in line?

      16                  MR. DUNLEAVY:      Objection.

      17                  THE WITNESS:     We have people in the -- in

      18           the area.

      19      BY MR. FISCHER

      20           Q      But my question is very specific.           You just

      21      described and said that The Plaintiff could go and ask
Speculation
      22
Relevance     someone else to handle, address them cutting in line?

      23           A      Yes.

      24           Q      So before this incident, The Defendant's

      25      aware that the -- that there are people during the

                          JEANNIE REPORTING       (305) 577-1705
                                                                   30
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 30 of
                                      203
 1    disembarkation procedure that may cut in front of other

 2    people, right?

 3                 MR. DUNLEAVY:      Objection.

 4                 THE WITNESS:     I don't know that he would

 5          have been aware that somebody would cut in

 6          front of him.      I don't know.

 7    BY MR. FISCHER

 8          Q      So -- so the problem is you just said as the

 9    corporate representative for The Defendant as a part of

10    its fourth affirmative defense that Plaintiff should

11    have used his common sense and sought out an employee

12    to address the issue of someone cutting in line.               And

13    when I asked you about whether or not how he would know

14    that, you said there's people all posted all over

15    the -- the ship to address that.

16                 So my question then is back to that means

17    that The Defendant prior to this incident knows or is

18    aware of that individuals may cut in line during the

19    disembarkation procedure, correct?

20                 MR. DUNLEAVY:      Objection.

21                 THE WITNESS:     No, we have people to guide

22          the guests to the proper area to wait for the

23          disembarkation process to begin or to wait

24          until it's their turn to be called off.

25

                   JEANNIE REPORTING       (305) 577-1705
                                                                        31
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 31 of
                                           203
      1    BY MR. FISCHER

      2          Q      Okay.

      3          A      We have people at the stairwells.           We have

      4    people in the lobby.        We have people every step along

      5    the way that the guests can ask questions, receive

      6    directions on are they going to the proper location and

      7    so forth.

      8          Q      Okay.     So let me just make this kind of clear
Argumentative
       9
Speculation  because I really need a yes or no answer.            So is it

     10    your statement now that The Defendant does not know

     11    prior to the incident of May 13, 2018 that individuals

     12    may cut in line of other passengers during the

     13    disembarkation procedure, so you don't know that?

     14          A      I don't know what Mr. Fuentes knows --

     15          Q      I know.

     16          A      -- and what he doesn't at the time.

     17          Q      And I appreciate that.        I'm not talking about

     18    Mr. Fuentes.      I'm talking about Defendant, Classica

     19    Cruise Operator, Limited, Incorporated who you are here

     20    as the corporate representative, are you saying now

     21    that The Defendant has no knowledge that passengers may

     22    cut other passengers during the disembarkation

     23    procedure prior to May 13, 2018?

     24          A      We have no knowledge.

     25          Q      You have no knowledge of that.          So how would

                        JEANNIE REPORTING       (305) 577-1705
                                                                        32
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 32 of
                                           203
      1     on Earth if The Defendant has no knowledge that this
Argumentative
Speculation
       2    actually happens, that The Plaintiff would then know to

      3     contact somebody or an employee of The Defendant to

      4     address that issue?

      5                 MR. DUNLEAVY:      Objection.

      6                 THE WITNESS:      Because he would have come

      7           into contact with multiple employees along the

      8           way to where he was waiting to disembark.

      9     BY MR. FISCHER

     10           Q     But that doesn't answer my question.            If The
Argumentative
     11     Defendant has no knowledge that this can occur, that
Speculation
Relevance
     12     means you don't provide passengers any type of insight

     13     as to what to do in the disembarkation procedure when a

     14     passenger cuts another passenger; is that correct?

     15                 MR. DUNLEAVY:      Objection.

     16                 THE WITNESS:      That's correct.

     17     BY MR. FISCHER

     18           Q     Okay.    So you gave no guidance or knowledge

     19     or instruction to The Plaintiff on May 13, 2018 how to
Argumentative
Speculation
     20     address the issue of someone cutting in line, correct?
Relevance
     21          A    No, but I think we expect our guests to have

     22     common sense.

     23           Q     Okay.    So you're saying it's common sense

     24     that someone can cut in line and they should contact an
Argumentative
Speculation
     25     employee, right?
Relevance
                         JEANNIE REPORTING       (305) 577-1705
                                                                        33
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 33 of
                                           203
      1            A     I'm saying if someone cuts in line and you're
Argumentative
        2    unhappy about it, don't take it upon yourself, go to a
Speculation
        3
Relevance    ship official and report it and have them deal with it.

      4          Q      Sure.    So then it would be the same common

      5    sense would be true for The Defendant as a ship

      6    operator that during the disembarkation procedure,

      7    passengers may cut other passengers, right?

      8                 MR. DUNLEAVY:      Objection.

      9                 THE WITNESS:     We have no way of knowing

     10          what other guests are going to do until it

     11          happens.

     12    BY MR. FISCHER

     13          Q      Sir, how can you sit here and say that it's

     14    common sense for The Plaintiff to know how to handle

     15    that situation but that same common sense can't be

     16    applied to The Defendant?

     17                 MR. DUNLEAVY:      Objection.     Argumentative.

     18    BY MR. FISCHER

     19          Q      You can answer.

     20          A      I'm just saying it's hard to say if a guest

     21    is going to cut in line.         Sometimes you don't know

     22    unless it happens.

       23          Q    Okay. So in the entire cruise operation of
Argumentative
Speculation
       24     The Defendant, they've never had an incident where
Relevance
     25    someone cut in line during the disembarkation

                        JEANNIE REPORTING       (305) 577-1705
                                                                        34
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 34 of
                                           203
      1    procedure, this was the first time?

      2                 MR. DUNLEAVY:      Objection.

      3                 THE WITNESS:     Well, maybe somebody cut in

      4          line at the buffet.        I have no idea.       I guess

      5          they could -- it could happen.

      6    BY MR. FISCHER

      7          Q      Well, I'm talking about the disembarkation

      8    procedure, not the buffet line.

      9          A      I have no knowledge of that ever happening

     10    prior.

     11          Q      Okay.    So in affirmative defense No. 4 when

     12    you said Plaintiff failed to use his own senses, are

     13    you referring to common sense?

     14          A      Well, that's one sense.

     15          Q      Okay.    I want to back up because I didn't

     16    really get a response because you indicated that

     17    Reinier Fuentes should know that saying something to

     18    someone could have very different responses.

     19                 So my question to you, sir, is that isn't The
Argumentative
      20
Speculation  Defendant aware that a statement made to an individual,

Relevance
      21     let's say, may lead to a verbal altercation of its

     22    passengers?

     23                 MR. DUNLEAVY:      Objection.     Asked and

     24          answered.

     25                 THE WITNESS:     It could.

                        JEANNIE REPORTING       (305) 577-1705
                                                                        35
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 35 of
                                           203
      1    BY MR. FISCHER

      2          Q      Okay.    So you -- so before May 13, 2018, we
Argumentative
        3    can agree The Defendant had that knowledge that a
Speculation
        4    statement made from one passenger to another could lead
Relevance
        5
Asked and    to a verbal altercation, correct?
Answered6         A    It potentially could, just like it could if

      7    you're in line at the supermarket.

      8          Q      Okay.    And sometimes -- and The Defendant is

      9    aware prior to May 13, 2018 that a verbal altercation

     10    could lead to a physical altercation, correct?

     11          A      Anything can happen.

     12          Q      I understand we're saying anything can

     13    happen.     I'm talking specifically, The Defendant that

     14    a -- has knowledge prior to May 13, 2018 that a verbal

     15    altercation could lead to a physical altercation,

     16    correct?

     17          A      It could if you're dealing with two hot

     18    heads.     It very well could.

     19          Q      Okay.    So Defendant maintains it has that
Argumentative
      20     knowledge, that a verbal altercation could result in a
Speculation
      21     physical altercation, correct?
Relevance
Asked 22
      and         A    Correct.
Answered
      23          Q    And that knowledge was in its possession

     24    prior to May 13, 2018, correct?

     25          A      Correct, it's just human nature.

                        JEANNIE REPORTING       (305) 577-1705
                                                                         36
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 36 of
                                            203
       1            Q     Right. And, in fact, two days prior on the
 Relevance
       2     sister ship on May 11, 2018, there was a verbal

       3     altercation that led to a physical altercation,

       4     correct?

       5          A      It does happen.

       6          Q      No, no, I'm not talking about it does happen.
Relevance
       7     We were provided by The Defendant, your counsel, in

       8     discovery a list of various instances aboard the sister

       9     ship and one of which was on May 11, 2018, that the --

      10     there was a verbal altercation that led to a physical

      11     altercation, just two days before our incident.

      12                 Are you aware of that, sir?

      13          A      I've seen the list.

       14
Relevance         Q      Okay.    So you're aware that just two days

      15     before, you had a verbal altercation on the

      16     Defendant -- one of The Defendant's vessels that lead

      17     to a physical altercation, right?

      18          A      If the May 11 is on the list, then, yes.

      19          Q      Okay.    So -- so that means The Defendant in
Relevance
      20     addition to what we talked about human nature and what,

      21     had specific knowledge of a prior instance occurring

      22     just two days before where a physical altercation

      23     resulted or, excuse me, where a verbal altercation

      24     resulted in a physical altercation, right?

      25          A      Okay.

                         JEANNIE REPORTING       (305) 577-1705
                                                                         37
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 37 of
                                            203
       1
Relevance           Q     Is that a yes?

       2          A      Yes.

       3          Q      Okay.    Now, on May 13, 2018, at the time that

       4    there was a verbal altercation between Reinier Fuentes

       5    and Mr. Hadley, there was an employee that was there,

       6    wasn't there?

       7          A      As I said, we have employees around the

       8    immediate area.

       9          Q      No, no, I'm talking about employees that were

     10     attempting to defuse the situation.            There was an

     11     employee there, wasn't it, before a physical

     12     altercation occurred?

     13           A      I'm aware that security was there to assist

     14     in breaking up the altercation.

     15           Q      Okay.    As we sit here today, does The

     16     Defendant disclaim knowledge of the fact that a

     17     employee, prior to any physical altercation occurring,

     18     attempted to speak to both Mr. Hadley and Mr. Fuentes

     19     before the physical altercation occurred?

     20           A      I'm unaware of that.

     21           Q      And you are unaware as the Classica Cruise

     22     operator, you as The Defendant, are unaware of that

     23     taking place?

     24           A      That is correct.

     25           Q      Okay.    So if Mr. Hadley and Mr. Fuentes

                         JEANNIE REPORTING       (305) 577-1705
                                                                       38
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 38 of
                                          203
     1    indicate that an employee of The Defendants attempted

     2    to defuse the situation, they would be lying?

     3            A    I'm not saying that.        I'm saying I'm unaware.

     4            Q    Well, you are the -- you understand you're

     5    here as The Defendant; do you understand that?

     6            A    Yes, I know, you've reminded me a few times.

     7            Q    Well, I want to make sure because I want to

     8    make sure when you say I don't know or I can't -- you

     9    know -- well, let me ask you this.            Do you have any

    10    evidence to suggest that there wasn't an employee there

    11    of The Defendants trying to defuse the situation?

    12            A    No, I do not.

    13            Q    Okay.    So you would defer to the --

    14    Mr. Fuentes and Mr. Hadley as to whether or not there

    15    was an employee attempting to defuse the situation?

    16            A    Do you have a name of an employee?

    17            Q    I'm asking you, sir.        Would you defer to

    18    them?

    19            A    Not necessarily.

    20            Q    Okay.

    21            A    Was the -- when the statement was made, was

    22    it under oath?       I don't know.

    23            Q    Well, as we sit here today, The Defendant
Argumentative
Asked 24
      and does not have any evidence to -- to refute that there
Answered
      25    was an employee present at the time this or at -- in

                       JEANNIE REPORTING       (305) 577-1705
                                                                        39
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 39 of
                                           203
      1    the moments before the physical altercation occurred,

      2    correct?

      3           A     Correct.

       4
Argumentaive      Q    And you have no evidence to refute that at

Asked and
       5     the time there was simply a verbal altercation between
Answered
      6    Mr. Fuentes and Mr. Hadley, that there was an employee

      7    also there present in the immediate vicinity attempting

      8    to defuse the situation?

      9           A     I'm not aware of that.

     10           Q     Okay.    But -- so you have no evidence to
Argumentative
      11      refute that?
Asked and
Answered
      12           A    No, neither way.       I have no evidence either

     13    way.

     14           Q     Okay.    No evidence to confirm or deny; is
Argumentative
      15      that true?
Asked and
      16
Answered           A     That's what I've just said.

     17           Q     Okay.    So The Defendant is -- so you have no
 Argumentative
      18     knowledge as to what that employee of The Defendant
 Asked and
      19     knew or didn't know, right?
 Answered
     20           A     Right.

     21           Q     You have no evidence of what he said or
Argumentative
       22     didn't say?
Asked and
       23          A    Because I'm not aware of any employee being
Answered
     24    there at the time.

     25           Q     Well, you don't -- you can't say one way or
              A
                        JEANNIE REPORTING       (305) 577-1705
                                                                   40
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 40 of
                                      203
 1    the other, right?

 2          A      Yes, we established that.

 3          Q      Okay.    So if the evidence in this case from

 4    other witnesses that there was an employee there and

 5    you have no evidence to refute that, you have no idea

 6    what he knew or didn't know, right?

 7          A      All I know is that I'm not aware of any

 8    employee being there at that time.

 9          Q      Okay.    And what is that knowledge based on?

10          A      Based on the report that I saw after the --

11    the incident happened.

12          Q      So the incident report indicates that there

13    was no employee present in the area attempting to

14    defuse the situation.

15          A      What I remember is that security got

16    involved.

17          Q      Okay.

18          A      Security was there and they tried to get

19    involved, and then they had to contact the -- the

20    police, shoreside authorities to come on.

21          Q      But you would agree with me the security, the

22    actual security employees didn't intervene until after

23    the physical altercation had already occurred, correct?

24          A      It was going on.

25          Q      Right.    But be -- but I'm focusing on the

                   JEANNIE REPORTING       (305) 577-1705
                                                                   41
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 41 of
                                      203
 1    time before it occurred. So in your review of the

 2    incident report, you're saying that there was no notice

 3    or no knowledge of any employee attempting to intervene

 4    on behalf of The Defendant prior to the physical

 5    altercation occurring; is that your testimony?

 6          A      I have no knowledge of that.

 7          Q      Okay.     When you say it's no knowledge, you're

 8    say -- well, I want to make clear, you're saying it

 9    wasn't documented in the incident report that there was

10    a -- an employee present in the moments before the

11    fight occurred?

12          A      Uh-huh.     I don't remember reading anything

13    myself in an incident report at that time --

14          Q      Okay.     So do you --

15          A      -- that there was somebody else there.

16          Q      -- do you even know in this lobby where

17    people congregate whether or not there was even

18    employees in the area?

19          A      As I've already stated, there were multiple

20    employees in the area.

21          Q      How do you know that?

22          A      How I know that, because we have a whole

23    process that we follow.

24          Q      How do you know the process was being

25    followed?

                   JEANNIE REPORTING        (305) 577-1705
                                                                   42
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 42 of
                                      203
 1            A     We have reports of the crew members that it

 2    was being followed.

 3          Q      Okay.    What kind of reports are these?

 4          A      We've gotten reports.        I spoke with them.

 5          Q      Okay.    So you -- so when you said they have

 6    reports, do you mean you spoke to them when?              When did

 7    you speak to them?

 8          A      We have -- we have cruise staff, we have

 9    youth staff that are in the stairwells that are guiding

10    people to where they need to go to disembark the vessel

11    in strategic locations.         We have other youth staff and

12    cruise -- cruise staff in the lobby area to assist with

13    other guests who are congregating because that's our

14    meeting point to leave the ship.           We also have security

15    at the gangway and they swipe the -- the cruise cards

16    for each guest when they disembark so we know when all

17    the guests are off the ship and we're at zero count.

18          Q      Okay.

19          A      So we have -- we have multiple people around.

20          Q      I mean, I understand how the system was

21    designed to work, but I'm talking about the specific

22    time that the incident occurred on May 13, 2018, in the

23    area where the passengers were congregating in the

24    lobby where there's the guest services and the shore

25    excursion services, I -- I believe that's the desk, the

                   JEANNIE REPORTING       (305) 577-1705
                                                                   43
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 43 of
                                      203
 1    reception desk and maybe the guest services desk.

 2                 And you said that you knew that they were

 3    there because you spoke to them.           Who did you speak to?

 4          A      Somebody with guest relations.

 5          Q      Okay.    Do they have a name?

 6          A      Maribel.

 7          Q      Maribel.    What's her last name?

 8          A      I'm sorry, I don't know.         I know them -- we

 9    have so many crew that I know most of them by their

10    first names.

11          Q      Okay.    Anybody else that you spoke to?

12          A      No.

13          Q      So this one individual is the only person you

14    spoke to to confirm whether or not there were employees

15    in this -- in the lobby where the passengers were

16    congregating for purposes of the disembarkation on

17    May 13, 2018?

18          A      We have the -- you know, this is a very

19    structured environment on the ship.            There are SOPs in

20    place.    We have crew members.        There's a -- there's a

21    certain hierarchy of who they report to, and it's very

22    well organized and very well structured.

23          Q      Okay.    I appreciate --

24          A      So --

25          Q      -- I appreciate that but back to my question.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   44
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 44 of
                                      203
 1            A     -- so as the corporate rep I'm stating with

 2    conviction that all those individuals were in place

 3    that day.

 4          Q      Okay.    And I'm asking you when you say there

 5    was employees present in that area, you said you spoke

 6    to Maribel, and I asked you is that the only person you

 7    spoke to and your answer is yes, right?

 8                 MR. DUNLEAVY:      Objection.

 9                 THE WITNESS:     That's right.

10    BY MR. FISCHER

11          Q      Okay.    Now, in that particular area where

12    this incident occurred, passengers congregate there

13    sometimes before disembarkation, correct?

14          A      No.

15          Q      They never -- they've never been in that area

16    before?

17          A      They don't congregate there.

18          Q      Have passenger --

19          A      Which area are you asking about specifically?

20          Q      Where the area occurred -- the incident

21    occurred.

22          A      The incident occurred in a hallway.

23          Q      The incident did not occur in a hallway.             The

24    incident occurred in the lobby area where the guest

25    services desk is.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   45
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 45 of
                                      203
 1            A     They were in a hallway.

 2            Q    So you have -- you have -- you have the

 3    incident occurring in a completely different location.

 4                 Where did the incident occur?

 5            A    Well, it's part of the lobby area.

 6            Q    I'm sorry?

 7            A    Where the guests get off is by the lobby

 8    area.

 9            Q    Right, there's a --

10            A    It's all in the same general area.

11            Q    There's -- there's a lobby area and then

12    there's a hallway --

13            A    Right.

14            Q    -- and then you can go through the -- exit

15    the lobby through the hallway into the -- and off the

16    ship, right?

17            A    Correct.

18            Q    So -- but in this instance, they were in the

19    lobby area where the incident occurred, not in the

20    hallway, correct?

21            A    Okay.    I saw a diagram and it looked to me

22    that they were in the hallway.

23            Q    Okay.    When you refer to a diagram, what

24    diagram are you referring to?

25            A    It was in an initial report I saw once it

                   JEANNIE REPORTING       (305) 577-1705
                                                                   46
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 46 of
                                      203
 1    first happened, the description of what happened.

 2          Q      Who made this diagram?

 3          A      Probably the chief of security.           It was a

 4    security report.

 5          Q      And this was part of the incident report?

 6          A      It's a security report.

 7          Q      What's a security report?

 8          A      It's not an incident report.          It's done by

 9    chief of security.

10          Q      Okay.    What's the purpose of the security

11    report?

12          A      Just to document what happened.

13          Q      All right.     What kind of things are -- do --

14    are security reports created for?

15          A      Different issues that security has.

16          Q      All right.     Can you please --

17          A      I guess.

18          Q      -- can you provide those to me, a list of

19    those?

20          A      Obviously, this would be one.

21          Q      Okay.

22          A      If we have a loud and unruly guest --

23          Q      Okay.

24          A      -- what have you.

25          Q      So physical altercation, loud and unruly

                   JEANNIE REPORTING       (305) 577-1705
                                                                   47
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 47 of
                                      203
 1    guest, anything else?

 2          A      That's just off the top of my head now.

 3          Q      Intoxicated passengers, would that be

 4    addressed?

 5          A      If they created a disturbance.

 6          Q      Okay.     And what are these security reports?

 7    What's done with them?

 8          A      They're maintained on the ship.

 9          Q      For how long?

10          A      About six months.

11          Q      Okay.     Is that pursuant to a particular

12    policy?

13          A      Company policy.

14          Q      Okay.     Is it written down anywhere?

15          A      I -- I don't have it in writing.

16          Q      So the retention of six months is just

17    something that's an oral policy?

18          A      That's what I've been told, yes.

19          Q      Okay.

20          A      Uh-huh.

21          Q      Is there any requirement for security logs to

22    be taken in accordance with CVSSA?

23          A      No.

24          Q      Is there any requirement of the security

25    reports or logs to be created with respect to the ISPS?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   48
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 48 of
                                      203
 1            A     No.

 2          Q      Okay.    You're -- you're aware that ISPS Part

 3    A Section 10 -- and the reason I ask is because in some

 4    of your responses to discovery, you -- The Defendant

 5    attempted to claim documents were confidential.

 6    There's a reporting requirement of which the records

 7    are supposed to be maintained regarding these instances

 8    for a period of time.

 9                 Are you aware of that?

10          A      I think you were requesting some security

11    information --

12          Q      Right.

13          A      -- that's confidential in nature.

14          Q      Well, we're -- we're going to get to that in

15    a moment but I'm just saying, are you -- are you

16    familiar with the ISPS Part A Section 10 regarding

17    security reporting requirements?

18          A      No, not fully versed.

19          Q      Okay.    All right.     Let's go to affirmative

20    defense No. 5.        Can you provide me the factual basis

21    for affirmative defense No. 5?

22          A      What's your specific question?

23          Q      What's the factual basis for affirmative

24    defense No. 5?

25          A      We had no notice that there was a dangerous

                   JEANNIE REPORTING       (305) 577-1705
                                                                   49
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 49 of
                                      203
 1    condition.

 2          Q      Okay.    Provide me the facts that support that

 3    you didn't have notice.

 4          A      Everything was going orderly.          As I said, the

 5    disembarkation process is very structured.              We have

 6    policies and procedures in place.            We have crew in

 7    place at specific strategic locations to direct the

 8    guests to keep everything orderly.

 9          Q      Okay.    Any other facts -- and we'll start

10    with that you had no actual notice that a physical

11    altercation was going to occur.           Any other facts to

12    support that affirmative defense that you had no actual

13    notice that a physical altercation was going to occur?

14          A      We had no way of knowing that a physical

15    altercation would occur.

16          Q      Okay.    Provide me the factual basis for that

17    assertion.

18                 MR. DUNLEAVY:      Objection.     Asked and

19          answered.

20                 THE WITNESS:     I just did.      We have it --

21          we have it very structured.          It's -- do I need

22          to repeat myself?

23    BY MR. FISCHER

24          Q      Well, I need to -- well, my question after

25    that was, is there any other facts besides that, and

                   JEANNIE REPORTING       (305) 577-1705
                                                                   50
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 50 of
                                      203
 1    you said we had no idea. That's why I went -- had to

 2    go back and ask you again.

 3                 So besides the orderly nature of the

 4    disembarkation procedure that you allege, is there any

 5    other facts to support the affirmative defense that you

 6    had no actual notice that a physical altercation was

 7    going to occur?

 8          A      Other than the fact that we've never had a

 9    physical altercation during the disembark process.

10          Q      Okay.     But you have had physical

11    altercations -- well, I think we're getting ahead of

12    ourselves.     Okay.     So for actual notice, your statement

13    is that with regard to actual notice that a physical

14    altercation was going to happen between The Plaintiff

15    and Mr. Hadley, the fact is that you've never had a

16    physical allocation during a disembarkation procedure

17    before.    Any other facts?

18          A      In addition to the fact that I've stated

19    multiple times that we have a complete disembarkation

20    process and policy that we follow, and that we have

21    crew members posted at strategic locations around the

22    vessel to guide and direct guests to the location where

23    they need to be to disembark in an orderly process.

24          Q      Anything else?

25          A      That would be it.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   51
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 51 of
                                      203
 1            Q     Okay. Now, let's go to constructive notice.

 2    Do you under -- do you understand -- or strike that.

 3                 What's the factual basis for the -- the

 4    assertion under your fifth affirmative defense that you

 5    had no constructive notice of the potential for a

 6    physical altercation between Reinier Fuentes and

 7    Mr. Hadley?

 8          A      Would you please define constructive notice

 9    for me?

10          Q      It's not my affirmative defense.           You were --

11    you were supposed --

12          A      I thought you started to but then you changed

13    your --

14          Q      No.   Well, I didn't -- I mean, let me back

15    up.

16                 You as The Defendant were tasked -- when I

17    say you, I mean the corporate representative were

18    tasked with familiarizing yourself with the affirmative

19    defenses in -- in preparation of the deposition today.

20    So what I need to know is, what is your factual basis

21    to assert under your fifth affirmative defense that you

22    had no constructive notice of the -- any dangerous

23    condition; i.e., that Mr. Fuentes and Mr. Hadley were

24    going to get into a physical altercation?

25                 MR. DUNLEAVY:      Objection.     Form, and the

                   JEANNIE REPORTING       (305) 577-1705
                                                                         52
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 52 of
                                            203
       1            witness has asked you to rephrase it or

       2            explain it.

       3                   MR. FISCHER:    It's not my job to do his

       4            job.

       5       BY MR. FISCHER

       6            Q      Can you provide me the factual basis for your

       7       affirmative defense?

       8            A      The factual basis is that we've never had an

       9       incident like this at disembarkation.

      10            Q      Okay.   But you have had physical altercations
Relevance
MIL 11       aboard the vessel?
Inadmissible
      12          A    We've established that, yes.

      13            Q      Okay.   So with respect to constructive

      14       notice, despite having knowledge of the fact that
Argumentaive
       15      physical altercations aboard your vessels have
Leading
       16      occurred, you're simply saying because we haven't had
Relevance
MIL 17         it occur during the disembarkation process, that's why
Inadmissible
       18      there's no constructive notice?

      19                   MR. DUNLEAVY:    Objection.

      20       BY MR. FISCHER

      21            Q      Is that fair?

      22            A      That's what I just said.

      23            Q      Okay.   So that's a -- that's a fair

      24       summation; is that a yes?

      25            A      That's what I said, yes.

                           JEANNIE REPORTING     (305) 577-1705
                                                                        53
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 53 of
                                           203
      1            Q     Okay. Anything else?

      2           A     Not unless you have further questions.

      3           Q     Okay.    Well, I'm asking any other facts

      4     regarding the constructive notice, and I'm asking is

      5     there anything else?

      6           A     I have nothing else.

      7           Q     Okay.    You also indicate, it says, Defendant

      8     had no duty to warn.       Can you provide me the factual
Relevance
       9     basis for that assertion in your fifth affirmative
Argumentative
      10     defense?
MIL
Inadmissible
      11          A    We have no duty to warn because there's

     12     nothing to warn about.

     13           Q     Okay.    But we've established you -- The
Relevance
Argumentative
      14     Defendant had knowledge that physical altercations
MIL 15       aboard your vessels between passengers have occurred,
Inadmissible
     16     correct?

     17           A     Well, we established that there were physical

     18     altercations between passengers on a different vessel.

     19           Q     Okay.    Just two days before?
 Relevance
     20
 Argumentative    A    As you say. I don't have a list in front of
 MIL21       me with the dates but I -- I trust you.
 Inadmissible
     22           Q     Okay.    So no reason to dispute that it

     23     occurred on May 11, 2018?

     24           A     No.

  Relevance
      25          Q     Okay.    Do you run the ships differently in
  Argumentative         JEANNIE REPORTING       (305) 577-1705
  MIL
  Inadmissible
                                                                   54
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 54 of
                                      203
 1    terms of their operation and security?

 2           A       The ships aren't run differently, but they

 3    have different passenger compliments and --

 4           Q       Okay.

 5           A       -- they're on different itineraries.

 6           Q       Okay.   So despite having knowledge that

 7    physical altercations have occurred on the sister ship

 8    just two days before, your factual basis for -- that

 9    you had no duty to warn is what?

10           A       That we've never had an altercation during

11    the disembarkation process.          It's very structured.        I

12    don't know what your talk -- you know, we're talking

13    about a specific area where these guests come down to.

14    It's very organized, very structured.            We have people

15    there guiding them throughout the process the whole

16    way.       There are people visible who are there to assist

17    them if they need anything.          We're making

18    announcements.

19           Q       Okay.   In the area of this lobby area,

20    there's no security posted there, correct?

21           A       There is security.

22           Q       In that room, there's a security officer or a

23    guard or anybody in that room?

24           A       Off the room.

25           Q       Okay.   So --

                     JEANNIE REPORTING     (305) 577-1705
                                                                   55
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 55 of
                                      203
 1            A     There's security who is at the -- at the

 2    gangway.

 3          Q      They're at the gangway, the two security

 4    officers that are letting people go off the vessel,

 5    correct?

 6          A      Right.    Uh-huh.

 7          Q      But in the particular room where -- in that

 8    lobby area, there is no security posted there, correct?

 9          A      There may or may not be.

10          Q      Well, do you know as we sit here today?

11          A      It depends on the events of the day.

12          Q      Okay.

13          A      If security feels that they need to be there,

14    they will be there.

15          Q      Okay.    So was there security in that room at

16    the time this incident occurred?

17          A      They were nearby.

18          Q      Well, nearby is not the same question.            Were

19    they in the room?

20          A      No, they were not in the room.

21          Q      Okay.

22          A      They were at the gangway.

23          Q      Are -- are the employees that are not

24    security guards or security officers, are they required

25    to or trained to intervene in -- in verbal or physical

                   JEANNIE REPORTING       (305) 577-1705
                                                                   56
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 56 of
                                      203
 1    altercations?

 2          A      Not if they're not with security.

 3          Q      Okay.    So their job is to basically report it

 4    to security?

 5          A      Alert security.

 6          Q      How is that done?

 7          A      They have radio contact.

 8          Q      Okay.    Do you maintain a log or document

 9    anywhere when a radio call goes out for a particular

10    incident?

11          A      No.

12          Q      Why?

13          A      We have a lot of radio calls throughout the

14    course of a day.

15          Q      But I'm talking about --

16          A      It would be impossible to log them all.

17          Q      Sure.    But I'm talking about verbal and

18    physical altercations between passengers.              Do you have

19    a lot of those on the ship?

20          A      We don't have a lot of those on the ship.

21          Q      Okay.    So with respect to those, why are

22    those not documented?

23                 MR. DUNLEAVY:      Objection.     Asked and

24          answered.

25                 THE WITNESS:     They're just not

                   JEANNIE REPORTING       (305) 577-1705
                                                                   57
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 57 of
                                      203
 1            documented.

 2    BY MR. FISCHER

 3            Q    Okay.    Let's go to affirmative defense No. 6.

 4    Please provide me your factual basis for affirmative

 5    defense No. 6.

 6            A    So he had preexisting injuries.

 7            Q    Okay.    Do you -- do you know the injuries

 8    that Plaintiff has alleged to have occurred in this

 9    case?

10            A    Yes.

11            Q    Okay.    Can you explain to me how a compound

12    fracture of the arm is preexisting?

13            A    Well, that may not be preexisting but there

14    were other things.       Something preexisting would have

15    been something that was an injury prior to that day --

16            Q    Okay.

17            A    -- that this particular injury was aggravated

18    by.

19            Q    Okay.    Please describe for me the injuries

20    that you allege that are preexisting.

21            A    He had several injuries.         I mean, he's had

22    injuries to his foot, I think he's had injuries to

23    different parts of his body over the years.              I mean, we

24    all have.

25            Q    Okay.    So besides the foot injury, do you

                   JEANNIE REPORTING       (305) 577-1705
                                                                        58
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 58 of
                                           203
      1    know whether or not The Plaintiff is making a claim for

      2    the foot injury as a result of this incident?

      3          A      I don't think so.

      4          Q      Okay.    So as it relates to the injuries that
Foundation
       5
Relevance   he's alleging to have sustained in this incident,
Speculation
       6    please tell me what injuries are preexisting.

        7
 Inadmissible      A    I don't know the exact injuries that are
 Outside8Scopepreexisting.

      9          Q      Okay.    With respect to the sixth affirmative

     10    defense and the allegation that these injuries are

     11    preexisting, what did you do to prepare for that -- to

     12    answer these questions?

     13          A      I mean --

     14                 MR. DUNLEAVY:      I'll object if it relates

     15          to any conversations you had with your

     16          attorneys but...

     17                 MR. FISCHER:     Again, that's not

     18          objectionable, but I appreciate that.

     19    BY MR. FISCHER

     20          Q      What did you do to prepare for this?

     21          A      Just in consultation with our counsel.

     22          Q      Okay.    So you -- as we sit here today, you
Foundation
       23     don't know what injuries that The Defendant is alleging
Relevance
       24
Speculation   to be preexisting, correct?
Inadmissible
       25          A    I do not.
Outside Scope
                        JEANNIE REPORTING       (305) 577-1705
                                                                   59
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 59 of
                                      203
 1            Q     Okay. Seventh affirmative defense, can you

 2    please provide me the factual basis for your seventh

 3    affirmative defense?

 4          A      What about it?

 5          Q      I need your factual basis for the seventh

 6    affirmative defense.

 7          A      Well, just as it says here.

 8          Q      Okay.    What factual evidence do you have that

 9    my client received monies paid towards his treatment

10    and/or medical care?

11          A      Well, I know we hired a medical expert.

12                 THE REPORTER:      Hired a what?

13                 THE WITNESS:     I know we hired a medical

14          expert.

15    BY MR. FISCHER

16          Q      Okay.    Did you talk to him to -- before today

17    in preparation for your deposition?

18          A      I have not.

19          Q      Did you review his reports in preparation for

20    your deposition today?

21          A      No.

22          Q      Did you review the reports of the competing

23    plaintiff's experts in this case?

24          A      No.

25          Q      Did you review any of the medical bills in

                   JEANNIE REPORTING       (305) 577-1705
                                                                   60
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 60 of
                                      203
 1    this case?

 2          A      No.

 3          Q      Did you review any of the medical records?

 4          A      No, I have not.

 5          Q      All right.     So what facts or evidence do you

 6    have that any money that my client received was paid

 7    in -- for his treatment and/or medical care?

 8          A      As I said, I know we paid for a medical

 9    expert.

10          Q      Okay.    So you have no facts regarding any

11    money as we sit here today or evidence that money was

12    paid towards -- for his treatment and/or medical care,

13    correct?

14          A      Correct.

15          Q      Okay.    Turning to affirmative defense No. 8.

16    You allege and invoke the terms of the condition of the

17    cruise ticket upon which Plaintiff alleged he boarded

18    the vessel and it is subject to the limitations, terms

19    and conditions contained therein.

20                 Can you describe for me what limitations,

21    terms or conditions are applicable for -- in this

22    eighth affirmative defense?

23          A      So the ticket contract, it just -- there's a

24    lot of fine print in there and, you know, by which --

25    you know, how much we'll pay for a lost -- lost

                   JEANNIE REPORTING       (305) 577-1705
                                                                   61
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 61 of
                                      203
 1    luggage, if they're going to take legal action. You

 2    know, it gives a certain time line by which they need

 3    to provide notice of legal representation.              It has the

 4    entities to whom they need -- that need to be named in

 5    there.    There are a lot of different things in the

 6    contract.

 7          Q      Okay.    So which ones?      Obviously, there's no

 8    claim for lost luggage in this case.            So what is it in

 9    terms of the facts of the ticket contract support the

10    eighth affirmative defense?

11          A      By which we need to be notified.

12          Q      Okay.

13          A      Make sure the proper entities are named in

14    the -- in the complaint --

15          Q      Okay.

16          A      -- and so forth.

17          Q      Do you have any facts to suggest that The

18    Plaintiff has a cause of action against the incorrect

19    entity or to the correct entity?

20          A      I don't know.      It sometimes happens.

21          Q      Well, I mean, I'm -- I'm asking specifically

22    about this case.       This is your affirmative defense.

23    Are you alleging that we --

24          A      Classic Cruise Operator is the correct

25    entity.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   62
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 62 of
                                      203
 1            Q     Okay. Is there any facts or evidence that

 2    you have to suggest that Plaintiff did not notify The

 3    Defendant in a timely manner in accordance with his

 4    cruise ticket contract?

 5          A      No.

 6          Q      And then do you have any facts or evidence to

 7    suggest that The Plaintiff did not bring the lawsuit in

 8    the time prescribed for in the cruise ticket contract?

 9          A      No.

10          Q      Okay.    And the ninth affirmative defense, can

11    you please provide me the factual basis for the ninth

12    affirmative defense?

13          A      Well, the incident occurred onboard the

14    vessel that was tied up alongside in Riviera Beach.

15          Q      Okay.

16          A      The Maritime Law of the United States

17    applies.

18          Q      Is the Port of West Palm, is that

19    international navigable waters?

20          A      International?

21          Q      Yeah, that's what it says, occurred in or on

22    international navigable waters.

23          A      Well, Port of Palm Beach is not

24    international --

25          Q      All right.     That would be --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   63
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 63 of
                                      203
 1            A     -- navigable waters.

 2          Q      -- that would be the territorial waters of

 3    the United States as well as the State of Florida,

 4    correct?

 5          A      Yes.

 6          Q      Okay.    All right.     We can move on.

 7                 Affirmative defense No. 10.         Can you please

 8    provide me the factual basis for your affirmative

 9    defense No. 10?

10          A      My understanding is that where it says

11    Plaintiff failed to mitigate his damages, the -- he was

12    treated by paramedics at the time and they had strongly

13    recommended that he seek immediate treatment at the

14    hospital.

15          Q      Okay.    Anything else?

16          A      And we know that he -- he waited til later.

17    Just that.

18          Q      Just that?     So as with respect to affirmative

19    defense No. 10, the factual basis for that affirmative

20    defense is solely the allegation that he waited to go

21    to the hospital til later that day?

22          A      Right.

23          Q      Okay.    Affirmative defense No. 11, that might

24    be the same, but can you provide me the factual basis

25    for affirmative defense No. 11?

                   JEANNIE REPORTING       (305) 577-1705
                                                                        64
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 64 of
                                           203
      1            A     Was there a question there?

      2          Q      Yeah.    What's the factual basis for

      3    affirmative defense No. 11?

      4          A      Same as 10.

      5          Q      With respect to both affirmative defense No.
 Relevance
        6
 Foundation   10 and 11, what facts do you have to suggest that
 Speculation
        7     Plaintiff, by not going to the hospital immediately
 Expert Opinion
      8    versus later that evening, exacerbated his injuries?

      9          A      Well, we don't know what he was doing.            I

     10    mean, if he had gone to the hospital immediately, they

     11    might have immobilized his arm.

     12          Q      Right.    But what I'm saying is, with respect

Relevance
       13     to the facts for both 10 -- the 10th and 11th
Foundation
       14     affirmative defense, what facts do you have to support
Speculation
       15
Expert Opinionthat the delay from the time of disembarkation until

     16    later that day when he went to the hospital exacerbated

     17    his injury?

     18          A      I don't, but the medical -- our medical

     19    expert may have.

      20
Relevance         Q    Okay. Again, in preparation for your 10th
Foundation
      21     and 11th affirmative defenses, did you speak with the
Speculation
      22     medical expert?
Expert Opinion
     23          A      I did not.

     24          Q      Okay.    Why not?

     25          A      No particular reason.

                        JEANNIE REPORTING       (305) 577-1705
                                                                        65
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 65 of
                                           203
      1            Q     As we sit here today, are you able to
Relevance
        2
Foundation   articulate the factual basis for the assertion that the
Speculation
        3    delay of treatment from the time of disembarkation to
Expert Opinion
      4    later that evening exacerbated his injury?

      5          A      I'm saying that when you don't follow the

      6    directives and guidance on behalf of trained medical

      7    professionals, there's definitely a chance that -- yes.

Relevance
       8          Q    Okay. So what facts or what evidence do you
Foundation
       9     have to suggest that that delay exacerbated his injury?
Speculation
Expert10
       Opinion    A    Well, because they said that he should seek

     11    immediate treatment.

     12          Q      Right.    I understand what they've said but
Relevance
       13    what I'm -- my question is very specific with regards
Foundation
Speculation
       14    to your affirmative defense 10th and 11th. You
Expert Opinion
     15    understand The Defendant has taken the position that by

     16    your testimony, that this delay in treatment

     17    exacerbated his injuries, correct?

     18          A      Yes.

     19          Q      Okay.    What is the factual basis for that
Relevance
       20
Foundation    assertion that that delay exacerbated his injuries?
Speculation
       21          A    Because if he has a very serious injury, I
Expert Opinion
     22    guess now with his shoulder or elbow, rather, had he

     23    followed the -- the guidance of trained medical

     24    professionals, it may not be as serious.             You know, his

     25    condition may not be the same as it is today.

                        JEANNIE REPORTING       (305) 577-1705
                                                                        66
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 66 of
                                           203
      1            Q     Okay.

        2
Argumentative     A    If he had sought treatment right away and

Relevance
        3    there's a hospital from the port that is within a ten
Expert Opinion
      4    minute drive, if that, that it would have been better

      5    to have immediate treatment than to maybe exacerbate

      6    the problem.

      7          Q      Okay.    How was his injury made worse by
Argumentative
        8
Relevance     getting treatment later that day versus at the time of
Expert Opinion
        9     disembarkation?

     10          A      As --

     11                 MR. DUNLEAVY:       Objection.    Asked and

     12          answered.      Go ahead.

     13                 THE WITNESS:     -- as I said, we don't know

     14          what he did.      I mean, it was a number of hours

     15          later.     Had he gone into the emergency room

     16          ten minutes away from the port, you know, they

     17          may have immobilized his arm to an extent that

     18          they may have put him in immediate surgery.              I

     19          don't know how they would have proceeded with

     20          him, you know, depending on the nature of the

     21          injury that they were looking at that moment,

     22          but it could be that more immediate care could

     23          have -- would have been much better for him.
Argumentative
      24     BY MR. FISCHER
Relevance
      25          Q    Okay.     But as we sit here today, what is your
Expert Opinion
                        JEANNIE REPORTING       (305) 577-1705
                                                                       67
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 67 of
                                          203
Argumentative
     1      factual basis for saying it could have made it better?
Relevance
       2    Like, what's --
Expert Opinion
      3           A     Okay.    I guess I don't have any.

      4           Q     Okay.

      5           A     I'm giving you my opinion.

      6           Q     Sure.    I'm just trying to --

      7           A     So...

      8           Q     That's fine.     Okay.    So there's no facts that
Argumentative
       9     you can -- can point me to that says how it was made
Relevance
Expert10
       Opinion
             worse or made better if he had gotten care at the time

     11    of disembarkation, correct?

     12           A     Correct, I'm just going by my own experience.

     13           Q     Okay.    Affirmative defense No. 12, can you

     14    provide me the factual basis for affirmative defense

     15    No. 12?

     16           A     Well, the cruise line had nothing to do with

     17    this particular incident.         It was done between two --

     18    two guests and others got involved.           So, you know,

     19    they're -- they're liable for the -- for the outcome.

     20           Q     Okay.    When you -- when you state that his

     21    actions should be considered by this court and the

     22    percentage of fault attributed to such nonparty

     23    tortfeasors, you're referring to negligence, correct?

     24           A     I'm -- I'm referring to the fact that the

     25    fight broke out between two individuals.             Those two

                        JEANNIE REPORTING        (305) 577-1705
                                                                        68
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 68 of
                                           203
      1    individuals are responsible.

      2          Q      Okay.

      3          A      Not the cruise line.

      4          Q      Okay.    And, again, similarly with affirmative
Asked and Answered
Cumulative
        5    defense No. 3, you -- can you articulate whether the

      6    facts are alleged that Clint Hadley acted intentionally

      7    or that he acted negligently?

      8          A      I guess it would be more intentional.

      9          Q      Okay.

     10          A      He hit him in the face.

     11          Q      Okay.    Moving to the affirmative defense No.

     12    13, can you provide me the factual basis for

     13    affirmative defense No. 13?

     14          A      You want my factual basis?

     15          Q      Yes.

     16          A      Well, just as I said, the -- we did not --

     17    the cruise line did not create a dangerous or defective

     18    condition.     We moved 1300 guests out there without

     19    incident.

     20          Q      Anything else?

     21          A      No.

     22          Q      Okay.    I'll turn you to affirmative defense

     23    No. 14.     Can you provide me your factual basis for

     24    affirmative defense No. 14?

     25          A      Again, this whole incident was between two

                        JEANNIE REPORTING       (305) 577-1705
                                                                        69
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 69 of
                                           203
      1    individuals.

      2          Q      Okay.

      3          A      We're not responsible for their acts.

      4          Q      All right.     You also said in here that -- you

      5    said it was not reasonably foreseeable.             What's the

      6    factual basis for the assertion that the physical
Argumentative
Relevance
       7     altercation was not reasonably foreseeable?
MIL    8          A    It was not reasonably foreseeable because we
Inadmissible
      9    have such a well organized plan for getting guests off

     10    the vessel.

     11          Q      Okay.    Anything else?

     12          A      No.

      13
Argumentative      Q    But, again, The Defendant is aware that just

Relevance
      14      two days before there was a verbal altercation that led
MIL
      15      to a physical altercation aboard one of its vessels,
Inadmissible
     16    correct?

     17          A      Correct, but not at disembarkation.

     18          Q      So your assertion that it was not reasonably

     19    foreseeable relates that it's not reasonably

     20    foreseeable during the disembarkation process; is that

     21    a fair statement?

     22          A      I'm saying it's not reasonably -- reasonably

     23    foreseeable.       You know, when you look at the amount of

     24    guests that we have traveling, and the amount of

     25    incidents that you described, it's a very small

                        JEANNIE REPORTING       (305) 577-1705
                                                                   70
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 70 of
                                      203
 1    percentage of the amount of guests we have traveling on

 2    our vessels.

 3          Q      Okay.    So you're saying maybe it's two

 4    parts -- let me back up.         So is the -- it's your

 5    statement that it's not reasonably foreseeable because

 6    it doesn't occur as frequently?           Like it -- it occurs

 7    before but just not as frequently; is that a fair

 8    statement?

 9          A      There are a -- there are a lot of reasons,

10    you know, why these things happen.            These are not

11    just -- these can be domestic disputes between two

12    individuals traveling together.           There are a lot of

13    reasons, you know, why things occur.

14          Q      Okay.

15          A      And a lot of times there's alcohol involved.

16          Q      Okay.

17          A      And different things that could, you know,

18    but there are many, many reasons why something can

19    happen.    But, again, nothing is -- this is a very

20    structured process.        We have people around to answer

21    questions, to get them organized, to keep them

22    informed, and it's not something that we expect at

23    disembarkation or would ever anticipate.

24          Q      Okay.    Before May 13, 2018, have you had

25    those kind of domestic disputes between passengers as

                   JEANNIE REPORTING       (305) 577-1705
                                                                      71
    Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 71 of
                                         203
    1    you've described aboard the vessels?

    2          A      It can happen.

    3          Q      Is that -- so is that a yes?          Not it could;

    4    I'm asking definitively.

    5          A      That's a yes.

    6          Q      Okay.    And then have you also before May 13,
Relevance
Iadmissible
      7     2018 had alcohol-related incidents between passengers
MIL 8       aboard the -- The Defendant's vessels?
Predicate
      9
Foundation       A    Yes, there have been.

   10          Q      Okay.    Are those documented in any way?

   11          A      I think you referred to a list.

   12          Q      There are some that have been provided to me,

   13    but in terms of the -- let's start with the domestic

   14    disputes.     Are those documented in any way?

   15          A      I'm familiar with one because one of them

   16    happened to be a company employee.

   17          Q      Okay.    And was that aboard the vessel?

   18          A      Onboard the vessel.

   19          Q      Okay.    When was that?

   20          A      I don't remember the exact date.

   21          Q      Was it within the last year?

   22          A      No, it was prior to that.

   23          Q      Two years?

   24          A      I believe it's on your list, though.

   25          Q      Okay.    We'll come to the list again in a

                      JEANNIE REPORTING       (305) 577-1705
                                                                   72
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 72 of
                                      203
 1    moment. And then the alcohol-related disputes, that

 2    would be regarding the list that's provided, that's the

 3    ones that you were familiar with?

 4          A      Uh-huh.

 5          Q      Is that a -- is that a yes?

 6          A      Yes.

 7          Q      Okay.     Sorry.   If you -- if you --

 8          A      I understand.

 9          Q      Okay.

10          A      I know I'm not supposed to --

11          Q      I'm not trying to be --

12          A      -- I'm supposed to be clear with my response.

13          Q      I'm not trying to be rude so...

14                 Okay.     All right.    Then the affirmative

15    defense No. 15, can you provide me with the factual

16    basis for that affirmative defense?

17          A      Well, if you -- if you initiate -- if you

18    confront somebody, then you need -- you're at risk for

19    whatever the consequences are.

20          Q      Sure.     Whose responsibility is it for the

21    security aboard the vessel, the Grand Classica?               Whose

22    responsibility is that?

23          A      Whose responsibility?        Could you --

24          Q      Correct.

25          A      -- rephrase that or clarify that?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   73
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 73 of
                                      203
 1            Q     Sure. Is The Defendant responsible for

 2    providing the security aboard the vessel on May 13,

 3    2018, or is it the passenger's responsibility to

 4    provide the security?

 5          A      The vessel.     The vessel provides the

 6    security.

 7          Q      And you have a --

 8          A      But we expect the -- all the -- the guests to

 9    act appropriate.       I mean, safe -- safety and security

10    is the responsibility of everyone onboard.

11          Q      Okay.     But in terms of providing for SSPs,

12    reporting, placement of guards, CCTV video, you would

13    agree with me that's the responsibility of The

14    Defendant, correct?

15          A      Yes.

16          Q      That's not the passenger's job?

17          A      No.

18          Q      Okay.     In this area, in the lobby area, is

19    there any CCTV provided?         Any --

20          A      There is.

21          Q      In the area where the incident occurred?

22          A      No, not where the incident occurred.

23          Q      Okay.     And this occurred on -- was it -- is

24    it level 5 or deck 5?

25          A      Deck 5.

                   JEANNIE REPORTING       (305) 577-1705
                                                                         74
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 74 of
                                            203
       1            Q     Okay. How many videos do you have on deck 5?
Relevance
       2          A       I know there's at least one camera.

       3          Q       Okay.    So at least --
Relevance
       4          A       There's very -- there's very limited CCTV

       5     camera onboard the vessel.
Relevance
       6          Q       Why?    Why?

       7          A       Why?

       8
Relevance         Q       Yeah.

       9          A       The vessel conforms with what was required in

     10      1991 when it was completed.

     11           Q       Okay.    Has there been any renovations to the
Relevance
     12      vessel since 1991?

     13           A       Yes, there has.

     14           Q       How many times?
Relevance
     15           A       I don't know.     That was done prior to our

     16      ownership.

     17           Q       Okay.    Who owned it -- who owned the vessel
Relevance
     18      previously?

     19           A       Costa Cruise Line.

     20
 Relevance        Q       Okay.    When did you obtain the vessel from

     21      Costa Cruise Line?

     22           A       It was April of 2018.

     23           Q       Okay.    When you took possession of the
Relevance
     24      vessel, did you do any changes or make any reservations

     25      [sic] to the vessel?

                          JEANNIE REPORTING      (305) 577-1705
                                                                   75
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 75 of
                                      203
 1            A     No.

 2          Q      Okay.    And before, did you -- you mentioned,

 3    was it SSP or SOP?        Is that --

 4          A      SOP.

 5          Q      SOP.    Okay.   Regarding the security.         Was

 6    it -- did you say SOP or SSP?

 7          A      I said SOP.

 8          Q      Okay.    I wanted to be --

 9          A      But I thought I was talking about with

10    respect to the disembarkation procedures.

11          Q      Okay.    And I'm assuming that's standard

12    operating procedures?

13          A      Yes.

14          Q      Okay.    Do you also have an SSP, a safety and

15    security plan or security and safety plan?

16          A      Yeah, there's a plan.        Uh-huh.

17          Q      Okay.    Do you call it something different?

18          A      No, I guess you would say SSP.

19          Q      Okay.

20          A      Safety and security plan.

21          Q      All right.      Moving to affirmative defense No.

22    16, what's the factual basis for that affirmative

23    defense?

24          A      Well, just that The Plaintiff -- again, it

25    goes back to, you know, making that comment and not

                   JEANNIE REPORTING       (305) 577-1705
                                                                   76
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 76 of
                                      203
 1    knowing how it was going to end up.

 2          Q      Okay.    Anything else?

 3          A      He should have known it could have gone

 4    either direction.       Somebody could have been polite and

 5    said, I'm sorry, or in this instance, it turned out

 6    that somebody didn't take it -- wasn't well -- well

 7    received on their --

 8          Q      Okay.

 9          A      -- end and they reacted violently.

10          Q      I want to go to the 17th affirmative defense

11    but to save us time, it appears that that might be the

12    same exact one as -- as No. 5, which we've already gone

13    through.     If you want to just -- or may -- actually,

14    it's a little different.

15                 All right.     This affirmative defense No. 17

16    appears to be the same as affirmative defense No. 5,

17    but it adds this caveat that says, alternatively, that

18    such conduct was open and obvious to The Plaintiff.

19                 That's -- that's what I see as the

20    difference; do you see that?

21          A      Yes, I see that.

22          Q      Okay.    Would -- would you -- I mean, we can

23    go back through it again, which -- but to save us all

24    time, for purposes of the other portion regarding the

25    notice issue that we've discussed in the fifth

                   JEANNIE REPORTING       (305) 577-1705
                                                                   77
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 77 of
                                      203
 1    affirmative defense, would you just reincorporate and

 2    adopt the factual basis for affirmative defense No. 5

 3    into that portion of affirmative defense No. 17?

 4          A      Okay.    No, again, it's -- it was an -- an

 5    incident, altercation between two individuals and we

 6    were not there to see it, and The Plaintiff would be

 7    the one to -- to know that he had instigated a

 8    difficult situation for himself.

 9          Q      Okay.    Well --

10          A      Not the cruise line.

11          Q      And it sounds to me like you want to go back

12    through it and I'm trying to -- to shortcut that.

13    My -- my question to you was, you're alleging that you

14    had no constructive or actual notice in affirmative

15    defense No. 17 which is the same thing that was said in

16    the fifth affirmative defense.           The only difference is

17    that it says, alternatively, that conduct was open and

18    obvious, which is not found in the fifth affirmative

19    defense.

20          A      Right.    I mean --

21          Q      So -- let me finish real quick.           And -- and

22    we -- I'm -- we can go back through it again regarding

23    the actual or constructive notice, or we can say for

24    purposes of the factual basis of the fifth affirmative

25    defense that we discussed at length, we can just

                   JEANNIE REPORTING       (305) 577-1705
                                                                         78
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 78 of
                                            203
       1    reincorporate that here, and then I can just simply ask

       2    you about the open and obvious nature; does that

       3    seem --

       4            A    Correct.

       5            Q    -- does that -- can you -- does that seem

       6    fair?

       7            A    That's fine.

       8            Q    Okay.     With respect to the additional portion

       9    that talks about the conduct being open and obvious to
 Asked
      10
 and AnsweredThe Plaintiff, can you describe for me the factual
 Argumentative
      11     basis for that affirmative defense?

      12            A    Well, as I said, when you open your mouth to

      13    somebody, you never know how they're going to react.

      14    So he had to know that this person might not appreciate

      15    what he had to say and might react in -- in another

      16    manner.

      17            Q    Okay.     But what is about it that -- about
Asked and
       18
Answered      Mr. Hadley before the statement was made that would

Argumentative
       19     indicate to The Plaintiff that a physical altercation

      20    was going to ensue?        Like what facts do you have for

      21    that?

      22            A    You never know.      Like I say, you never know

      23    how somebody is going to react.           People aren't always

      24    polite today.        You never know if they're going to pull

      25    a gun out on you, you know.          That's why it's best not

                         JEANNIE REPORTING       (305) 577-1705
                                                                         79
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 79 of
                                            203
       1    to say something sometimes.

       2
Asked and         Q      Okay.
Answered
       3          A      Take it to the store manager.          Take it to one
Argumentative
       4    of the crew onboard the -- the ship and have them deal

       5    with it.

       6          Q      Okay.

       7          A      Sometimes it's better not to get involved

       8    yourself.

       9          Q      So it's pretty common knowledge, like, you

      10    don't know how someone is going to respond and you say

      11    something, anything can happen, including a physical

      12    altercation?

      13          A      Correct.

      14          Q      Okay.    All right.     Going on to the 18th

      15    affirmative defense.        What's the factual basis for the

      16    assertion that The Defendant had no duty to prevent an

      17    intentional assault?

      18          A      We have no way of knowing.

      19          Q      All right.     Anything else?

      20          A      No.

      21          Q      Okay.    The CVSSA, the Cruise Vessel Safety

      22    and Security Act or Security and Safety Act, has

      23    specific categories of incidents of things that are to

      24    be reported that we've discussed before, and one of

      25    which includes an assault.

                         JEANNIE REPORTING       (305) 577-1705
                                                                   80
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 80 of
                                      203
 1                  Is it The Defendant's position that you have

 2    no obligation for the prevention or deterrence of

 3    physical assaults between passengers aboard its

 4    vessels?

 5          A      No, I would say no.

 6          Q      So -- so when you say no -- so that is no --

 7    well, and sometimes we get these double negatives so I

 8    just want to make sure for the purpose of the record.

 9    So your position is that The Defendant cruise line has

10    no obligation for the safety of its passenger to ensure

11    that they are not physically assaulted aboard its

12    vessels?

13          A      I'm saying that the cruise line takes

14    responsibility that we want to provide a safe

15    environment for all of our passengers and crew.

16          Q      Okay.    But in terms of the responsibility of

17    prevention and deterrence of physical altercations

18    aboard its vessels, is it The Defendant's position that

19    they have no responsibility for the prevention or

20    deterrence of physical assaults aboard its vessels?

21          A      No, I didn't say that.

22          Q      Okay.

23          A      You know, obviously the security, they do an

24    assessment every time a new group of passengers come

25    onboard, and they're assessing the conditions of all

                   JEANNIE REPORTING       (305) 577-1705
                                                                   81
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 81 of
                                      203
 1    the, you know, the behavior of the crew, of the

 2    passengers.      So they're assessing the behavior of the

 3    passengers and they're walking around, they're going

 4    around to different lounges and seeing how the guests

 5    are interacting with one another and so forth, and they

 6    can identify if they think there's anybody that looks

 7    like they could become problematic later on.

 8          Q      Okay.

 9          A      And then that's on -- they're on their radar.

10          Q      Okay.

11          A      Yeah, so they're constantly assessing.

12          Q      Sure.    Well, let -- let's -- all right.

13    Let's start like real general.           Do you agree that The

14    Defendant should provide a safe cruise for its

15    passengers when aboard its vessel?

16                 MR. DUNLEAVY:      Objection.     Form.

17                 THE WITNESS:     As I said, our company as

18          well as all cruise lines, safety is of utmost

19          importance.

20    BY MR. FISCHER

21          Q      Okay.

22          A      Safety for the passengers, the crew and the

23    vessel.

24          Q      Right.    And as part of that safety, isn't it

25    true that pursuant to CVSSA, that you are required to

                   JEANNIE REPORTING       (305) 577-1705
                                                                   82
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 82 of
                                      203
 1    have at least one crew member trained in crime

 2    prevention?      Yes?

 3          A      Yes.

 4          Q      Crime detection, correct?

 5          A      Yes.

 6          Q      Evidence prevention, correct?          Or excuse me,

 7    evidence preservation?

 8          A      Yes.

 9          Q      And also for reporting of criminal

10    activities, correct?

11          A      Correct.

12          Q      And you've already testified previously that

13    The Defendant complies with the CVSSA, right?

14          A      Right.

15          Q      So on that vessel on May 13, 2018, who was

16    the individual employee that complied with the CVSSA

17    and had the training in crime prevention, detection,

18    evidence preservation and the reporting of criminal

19    activities?

20          A      Well, the chief of security.

21          Q      And that was who?

22          A      Moras.

23                 THE REPORTER:      Who?

24                 THE WITNESS:     I believe Moras.

25

                   JEANNIE REPORTING         (305) 577-1705
                                                                       83
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 83 of
                                          203
     1    BY MR. FISCHER

     2          Q      M-O-R-A-S.

     3          A      Thank you.

     4          Q      Yeah.    The first name is very difficult so I

     5    won't have to ask you but -- okay.

     6                 So The Defendant recognizes, would you agree,

     7    that crime prevention aboard its vessels is important

     8    for the safety of its passengers, right?

     9          A      Yes.

    10          Q      And crime prevention would include a physical

    11    assault and battery, correct?

    12          A      Correct.

    13          Q      So The Defendant understands the importance

    14    of preventing a crime such as an assault and battery,

    15    correct?

    16          A      Yes.

    17          Q      All right.     So back to the -- the duty, so

Legal 18    The Defendant -- would you -- would you say that a
Conclusion;
      19    defendant has a responsibility for the purposes of the
Argumentative
Asked20and safety of its passengers to do all that it can to
Answered
      21    prevent crimes such as assault and batteries upon its

    22    passengers while on the vessel?

    23                 MR. DUNLEAVY:      Objection.

    24    BY MR. FISCHER

    25          Q      Would you agree with that?

                       JEANNIE REPORTING       (305) 577-1705
                                                                         84
       Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 84 of
                                            203
Legal  1            A     We -- we do everything we can to provide the
Conclusion;
        2    safest environment for all of our guests and
Argumentative;
        3    passengers, correct.
Asked and
Answered4         Q    Because -- because you understand that there
Leading 5    is a responsibility of the cruise line to prevent those

       6    crimes in accordance with the CVSSA aboard its vessels?

       7                 MR. DUNLEAVY:      Form.

       8    BY MR. FISCHER

Leading;9         Q      Right?
Legal
      10          A      Yes.
Conclusion;
      11
Argumentative;    Q      Okay.     And -- strike that.
Asked 12
      and                And then the last one is the 19th affirmative
Answered
     13     defense, which states that the assault was not

     14     reasonably foreseeable.         And I believe we covered that

     15     in one of the affirmative defenses, but to the extent

     16     we want to go back through it, can you provide me the

     17     factual basis that this assault was not reasonably

     18     foreseeable?

     19           A      It was not foreseeable.        As I said, you know,

     20     the security onboard, they're constantly assessing the

     21     guests.    And these two gentlemen were not on the radar.

     22     This is something that was just, you know, precipitated

     23     by a comment.        It was a hot headed reaction to a

     24     comment and it's nothing that could be -- could have

     25     been predicted -- predicted that would happen.

                         JEANNIE REPORTING       (305) 577-1705
                                                                   85
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 85 of
                                      203
 1            Q     Okay. Was alcohol a factor in this incident?

 2          A      I don't know --

 3          Q      Okay.

 4          A      -- whether it was.

 5          Q      So the -- does The Defendant --

 6          A      This was early in the morning.

 7          Q      Sure.    Do you know how much Mr. Hadley had to

 8    drink the day before?

 9          A      I did not review his onboard charges.

10          Q      Does The Defendant have the onboard charges?

11          A      We may have them.

12          Q      Okay.    And -- and -- and I have to ask the

13    question because we went through this previously.                The

14    allegation that it was not reasonably foreseeable

15    regarding this incident, despite the fact that just two

16    days provide -- prior on the sister ship, you had a

17    verbal altercation that led to a physical altercation,

18    correct?

19          A      Correct.

20          Q      And previously you had said that it -- it was

21    not reasonably foreseeable because you haven't had an

22    issue during the disembarkation procedure; is that

23    still the same applicable as it is to affirmative

24    defense No. 19?

25          A      Correct.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   86
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 86 of
                                      203
 1            Q     Okay. Anything else?

 2          A       No.

 3          Q       All right.     Now let's get to the depo

 4    questions.

 5                  THE REPORTER:     You said difficult

 6          questions?

 7                  MR. FISCHER:     Depo questions.

 8                  THE REPORTER:     You have five minutes,

 9          okay, six minutes.        Do you want to take a

10          break to change the video?

11                  MR. FISCHER:     No, I mean...

12                  THE REPORTER:     Okay.

13                  MR. FISCHER:     I don't want to burn up

14          time.     Let's just keep going.

15                  THE REPORTER:     Okay.

16    BY MR. FISCHER

17          Q       I want to talk about specifically the

18    incident in question.         Who was the individual

19    responsible for investigating the alleged incident?

20          A       It would be the chief of security.

21          Q       Okay.    And that would be Moras or no?

22          A       Moras.   I believe he was the chief.

23          Q       Who is Leonidas Patrinos?        Who is he?

24          A       He -- he -- does it say a job title next to

25    his name?

                    JEANNIE REPORTING      (305) 577-1705
                                                                   87
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 87 of
                                      203
 1            Q     Staff captain.

 2          A      The staff captain?

 3          Q      That's what it says.

 4          A      Then he would be the staff captain.

 5          Q      And what I'm referring --

 6          A      I don't recognize the name, though.

 7          Q      Sure.     But what -- and I'm referring to is

 8    your answers to interrogatories that you answered on

 9    behalf of The Defendant, and what I'll do is I'll just

10    go ahead and mark a copy as Exhibit No. 3.

11                 THE WITNESS:     Do you need to mark any?

12                 THE REPORTER:      He already put it on the

13          there I think.

14                 THE WITNESS:     Okay.

15                 THE REPORTER:      I'll put a sticker on it

16          later.

17                         (Whereupon, Plaintiff's Exhibit No. 3

18                 was marked for identification.)

19                 MR. FISCHER:     And -- and I'm not sure

20          if -- if prior counsel received a -- a jurat

21          page and I don't know, John, if -- if we got

22          one, but could you do -- since I don't have

23          one and I don't know if one exists, can you

24          take a look at the responses which appear to

25          be filed on your behalf and confirm that this

                   JEANNIE REPORTING        (305) 577-1705
                                                                   88
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 88 of
                                      203
 1            is true and correct, what we've marked as

 2          Plaintiff's Exhibit 3?

 3                 THE WITNESS:     Uh-huh.     I would say it's

 4          true and correct.

 5    BY MR. FISCHER

 6          Q      Okay.    Turning to what appears to be Page 8,

 7    we asked for the -- all the names of all the security

 8    personnel aboard the vessel, and that is where Leonidas

 9    Patrinos' name is listed as staff captain.

10                 Do you see that, sir?

11          A      Yes.

12          Q      My understanding is that Mr. Patrinos was the

13    individual who performed the investigation surrounding

14    this incident.

15                 Do you have something different?

16          A      Well, the chief of security reports in to the

17    staff captain.

18          Q      Okay.    So the chief of security then would

19    report it to the staff captain, and then does the staff

20    captain speak to anybody?

21          A      Maybe to the master and to the captain.

22          Q      Okay.

23          A      But it's all done at that level.

24          Q      So they were the ten security guards that

25    were present or the ten security affiliated staff posts

                   JEANNIE REPORTING       (305) 577-1705
                                                                   89
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 89 of
                                      203
 1    on the subject cruise, correct?

 2            A    Yes.

 3            Q    And you said there were 1300 or plus

 4    passengers?

 5            A    Yes.

 6            Q    Is that a fair statement?         So roughly one

 7    security guard for every 130, 140 people; is that about

 8    approximately correct?

 9            A    Yes.

10            Q    All right.     In terms of the chief security

11    officer, the safety officer, and these -- well, strike

12    that.

13                 With respect to the -- I apologize, I'm --

14    I'm -- I'm failing to find the word that I need.

15    The -- excuse me.       Strike that.

16                 With respect to the officers on the vessel,

17    that would be Moras as chief security officer, right?

18            A    Yes.   Uh-huh.

19            Q    It says Alelis and -- and I -- it's

20    A-L-E-L-I-S, who was a safety officer.             Is that

21    considered an officer?

22            A    Yes.

23            Q    All right.

24            A    For me.    Uh-huh.

25            Q    Patrinos was the staff captain, right?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   90
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 90 of
                                      203
 1            A     Yes, uh-huh.

 2          Q      Yadav, and that's Y-A-D-A-V, he was the

 3    assistant security officer.          So there were four

 4    officers of the ten security personnel?

 5          A      Yes.

 6          Q      With respect to these individual security

 7    officers, are they positioned around the vessel or are

 8    they walking or are they in a security room?              Where are

 9    they -- are they positioned within the vessel?

10          A      They're positioned all over the vessel.

11          Q      Okay.    But specifically the officers?

12          A      The officers?      Well, the -- the -- the staff

13    captain would be up on the bridge.

14          Q      Okay.    So he wouldn't have any real

15    interaction with the -- the persons unless there was an

16    incident he came to investigate later, correct?

17          A      Correct.

18          Q      All right.     Is there a security room aboard

19    the vessel?

20          A      There is.

21          Q      And who is positioned in the security room?

22          A      Usually the chief.

23          Q      Okay.    Anybody else with him?

24          A      Possibly the assistant.

25          Q      Okay.    So they may be not present on the

                   JEANNIE REPORTING       (305) 577-1705
                                                                   91
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 91 of
                                      203
 1    floor unless there's an incident that occurred --

 2          A      Uh-huh.

 3          Q      -- as well, correct?

 4          A      And then one is dedicated for the casino.

 5          Q      Well, I saw that, Mr. Per -- I'm going to say

 6    Pereira, P-E-R-E-I-R-A.

 7                 Okay.     So the individuals responsible for

 8    walking the area generally would be limited to the six

 9    security guards that were present, correct?

10          A      Correct.

11          Q      Okay.     During the disembarkation procedure,

12    where are the security guards positioned aboard the

13    vessel?

14          A      There are definitely two at the gangway.

15          Q      Okay.

16          A      And then the others are around as needed.

17          Q      Okay.     So at the time of -- of this

18    incident -- strike that.

19                 For purposes of the disembarkation procedure,

20    is it only on deck 5 that you can get off the vessel?

21          A      Passengers, yes.

22          Q      Okay.     So all passengers must come to deck 5

23    to disembark the vessel?

24          A      Correct.

25          Q      And at the time -- as you're aware of at --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   92
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 92 of
                                      203
 1    for May 13, 2018, at the time of this incident, the one

 2    that gives rise to this lawsuit, there may have only

 3    been the two security guards at the gangway, correct?

 4          A      Yes.

 5          Q      All right.     So you don't -- as we sit here

 6    today, you don't have any evidence to suggest that

 7    there were any other security officers on deck --

 8    strike that.

 9                 Any other security personnel on deck 5 but

10    those two security guards at the gangway?

11          A      I do not.

12                 MR. FISCHER:     Okay.     All right.     Do you

13          want to take a break real quick, let him

14          change the video?       I'm going to use the

15          restroom too.

16                 THE VIDEOGRAPHER:        This marks the end of

17          video one.       We're off the record at 12:51.

18                        (Whereupon, a brief recess was

19                 taken.)

20                 THE VIDEOGRAPHER:        We're now back on the

21          record at 1:00 o'clock.          This marks the

22          beginning of media two.          You may proceed.

23    BY MR. FISCHER

24          Q      All right.     I don't even know where I was.

25                 THE REPORTER:      It's right there.

                   JEANNIE REPORTING        (305) 577-1705
                                                                   93
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 93 of
                                      203
 1                  MR. FISCHER: Yeah, I'm just trying to

 2          get my thoughts again.

 3    BY MR. FISCHER

 4          Q      So at the time of the incident on May 13,

 5    2018, in that lobby area specifically, how many crew

 6    members were in that area?

 7          A      Well, guest relations is there.

 8          Q      Okay.

 9          A      The shore excursion desk is there.

10          Q      Okay.

11          A      So there could be five or six just there.

12          Q      Okay.    Do you know or are you guessing?

13          A      No, I -- I know from being on the ships.

14          Q      Well, but I'm saying specifically, do you

15    know how many people were present or employed in that

16    area on May 13, 2018?

17          A      Not specifically that date, but I can tell

18    you how many routinely are employed there.

19          Q      Okay.    So let's start with the idealistic

20    number of employees that would be there.             Tell me how

21    many ideal employees should be in that area at the

22    guest relations and the shore excursion desk?

23          A      Guest relations is a 24/7 day schedule so

24    there's always someone there.          Typically on that

25    morning because it's a busier time --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   94
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 94 of
                                      203
 1            Q     Okay.

 2          A      -- there would be at least three people at

 3    the desk --

 4          Q      Okay.

 5          A      -- for guest relations.

 6          Q      Okay.

 7          A      At the desk not including the guest relation

 8    managers back in the office or where have you.

 9          Q      All right.     All right.     What about shore

10    excursions?

11          A      Shore excursions --

12          Q      During the disembarkation process.

13          A      Right.    Shore excursion is not as busy but

14    they do have people coming to ask for questions, and we

15    do actually sell a couple of tours in West Palm

16    Beach --

17          Q      Okay.

18          A      -- so there could be some people, you know,

19    last minute bookings for that so there's -- there's

20    always somebody represented there.

21          Q      Okay.    So as we sit here today, at the time

22    the incident happened involving my client and

23    Mr. Hadley before the physical altercation occurred,

24    because there was a verbal discussion, how many

25    employees of The Defendant were in that lobby area?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   95
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 95 of
                                      203
 1            A     On that specific day, I don't know exactly

 2    that specific day.

 3            Q    Okay.     We do know that Maribel was there,

 4    correct?     You had spoken with her?

 5            A    I spoke with her the other day, last week.

 6            Q    Oh, last week, okay.

 7                 Did she tell you that she was present at that

 8    time?

 9            A    No, no.

10            Q    What, if anything, did she tell you?

11            A    We just spoke about how, you know, the

12    embarcation, how it's set up in the lobby area.

13            Q    Okay.     How is it set up in the lobby area?

14            A    The -- the central area is to remain

15    relatively clear of the guests.           It's an area where

16    specific people will congregate, not the masses.

17            Q    Okay.

18            A    So anybody who purchased a concierge program,

19    that's part of the concierge program, it's a bundle of

20    amenities you get with that that's included.              You get

21    early off with that.        If -- we also sell something

22    called an express pass, so if you want to come off

23    early before everybody else, then you can pay a fee to

24    get an express pass.        And also anybody who needs

25    wheelchair assistance --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   96
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 96 of
                                      203
 1            Q     Okay.

 2            A     -- would be in that but just limited to those

 3    groups.

 4            Q     Okay.   But not uncommon for passengers to be

 5    in that lobby area that may not be in one of those

 6    particular categories, correct?

 7            A     Correct.   I mean, there could be but not

 8    many.       We really want to keep that area clear.          There

 9    could be somebody who has a -- a question about their

10    shipboard account --

11            Q     Sure.

12            A     -- they're going to guest relations but for

13    the most part, it's -- it's kept clear.

14            Q     Was Mr. Fuentes and his wife part of any of

15    those categories?

16            A     Not to my knowledge, no.

17            Q     Was Mr. Hadley and his group of -- of

18    individuals a part of that category?

19            A     No.

20            Q     Okay.   But they were still in the -- in the

21    lobby area, correct?

22            A     Well, my understanding is that they were in

23    the hallway.

24            Q     Okay.   And where is that information coming

25    from, that they were in the hallway?

                     JEANNIE REPORTING     (305) 577-1705
                                                                   97
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 97 of
                                      203
 1            A     I believe it was in the first security report

 2    that I -- I mentioned before.

 3          Q      Okay.

 4          A      I believe that's where I read that.

 5          Q      Okay.    So we've established you yourself

 6    personally, you weren't onboard the Grand Classica at

 7    the time of the incident on May 13, 2018, correct?

 8          A      Correct.

 9          Q      When did you first learn about the incident?

10          A      Shortly thereafter, maybe the -- the -- the

11    next day.

12          Q      Please describe your understanding as to how

13    the incident -- the details of the assault, like how it

14    occurred.

15          A      My understanding of how it occurred is that

16    there was a guest who -- the -- the guests were lined

17    up in the -- in the hallways.          So off the lobby, we

18    don't want a bunch of guests congregating in the lobby,

19    so we have it structured such that if you come down the

20    aft staircase on deck 5, you take the hallway down.                If

21    you take the forward staircase, you take the hallway

22    down and you meet to where the lobby is and then you

23    exit the vessel through security.

24          Q      Right.

25          A      And that's a way to keep them out of the

                   JEANNIE REPORTING       (305) 577-1705
                                                                   98
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 98 of
                                      203
 1    lobby --

 2          Q      Okay.

 3          A      -- keep the lobby free and clear of

 4    congestion.

 5          Q      Okay.

 6          A      And somebody cut in front of the line in

 7    front of Mr. Fuentes, somebody who was traveling with

 8    Mr. Hadley, and a comment was made by Mr. Fuentes about

 9    this person cutting the line, and then the fight

10    ensued.

11          Q      Okay.    How much time passed between the

12    statement made by Mr. Fuentes and the physical

13    altercation?

14          A      To my knowledge, it was somewhat immediate.

15          Q      Okay.    What is that based upon, that

16    knowledge?

17          A      Based upon, you know, just a report, the

18    security report.

19          Q      Okay.    Was there a defense eyewitness to this

20    incident, an employee?

21          A      Not to my knowledge.

22          Q      Okay.

23          A      We don't have any witness statements from any

24    other passengers or -- or anything.

25          Q      Okay.    So the -- so let me just confirm.           So

                   JEANNIE REPORTING       (305) 577-1705
                                                                   99
 Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 99 of
                                      203
 1    you have no passenger witness statements, correct?

 2          A      Correct.

 3          Q      Is it noted anywhere, statements, maybe if

 4    they weren't handwritten but statements that were

 5    actually made by a passenger regarding the incident,

 6    any of that?

 7          A      We don't have anything like that.

 8          Q      Any crew member witness statements?

 9          A      No.

10          Q      And then were there any notes about the -- in

11    general, about a conversation of a crew member who said

12    they witnessed it, if they didn't write it, but

13    anything like that?

14          A      No.

15          Q      Okay.    Any CCT video of the incident?

16          A      There are no cameras in that area.

17          Q      Okay.    So then without passenger witness

18    statements, crew member witness statements, no CCTV,

19    how is it then that the security personnel was able to

20    identify the time period from which the statement was

21    allegedly made by my client and the physical

22    altercation ensued?

23          A      Well, they were there at the time to speak

24    with the two individuals, Fuentes and Hadley.               They

25    were there when the security, you know, came from

                   JEANNIE REPORTING       (305) 577-1705
                                                                   100 Page 100 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     shoreside --

 2          Q     Okay.

 3          A     -- to help control the situation.            They were

 4    there to speak with the paramedics.

 5          Q     Okay.

 6          A     So it's just, you know, some knowledge

 7    through the chain of events.

 8          Q     Sure.    So let me ask you this question then.

 9    So the -- as -- as far as we know, the only witnesses

10    to the incident was Mr. Fuentes, right?

11          A     Yes.

12          Q     Mrs. Fuentes, correct?

13          A     Yes.

14          Q     Mr. Hadley, yes?

15          A     Yes.

16          Q     And the other individuals that were in his

17    entourage, right?

18          A     Yes.

19          Q     Okay.    So is the statement that The

20    Defendant's position is that it occurred immediately,

21    is it based upon the statements from those witnesses?

22          A     It's based upon a culmination of, you know,

23    everyone who was involved, you know, and -- and they --

24    you know, they themselves, you know, this is something

25    that just -- it was very fluid and it just kind of

                   JEANNIE REPORTING       (305) 577-1705
                                                                   101 Page 101 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     happened.

 2            Q     Sure.   And The Defendant's position is that

 3    they cannot say one way or the other whether an

 4    employee attempted to intervene during the verbal

 5    altercation portion of the incident between Mr. Fuentes

 6    and Mr. Hadley, correct?

 7            A     Correct.

 8            Q     Okay.   If a defendant -- because there's

 9    testimony that there was an employee there during the

10    verbal, that's evidence that's in this case, they said

11    they were wearing a white coat.

12                  Who wears a white coat aboard the vessel?

13            A     A white coat.    A coat or -- or a shirt?

14            Q     Well, it does -- let me -- let me make it

15    easy.       Does -- do officers wear something different

16    than the stewards, cabin stewards?

17            A     Yes.

18            Q     Okay.   What does a cabin steward wear

19    generally?

20            A     It's, you know, pants and like a smock kind

21    of thing.

22            Q     When you say a smock, what is that, what do

23    you mean?       I don't know what that is.

24            A     Just like a pull-over shirt.        It just kind of

25    hangs straight.       It's got a couple pockets on it.

                     JEANNIE REPORTING     (305) 577-1705
                                                                   102 Page 102 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. What color is it?

 2          A     I think it's blue but I'm not positive.

 3          Q     Okay.    What about an officer, what does an

 4    officer wear?

 5          A     Officers are -- their uniforms are white.

 6          Q     Okay.    They wear -- can you describe for me

 7    generally the uniform the officers wear?

 8          A     White trousers and a white shirt.

 9          Q     Okay.

10          A     And of course, they have bars with the

11    epaulettes.

12          Q     All right.     Similar to like a -- a Navy

13    officer in all white, correct?

14          A     Similar, uh-huh.

15          Q     Okay.    Do the individuals that work in either

16    the shore excursion or the guest relations, would they

17    be wearing anything white as well?

18          A     Guest relations would be in a white uniform.

19          Q     Okay.

20          A     The shore ex, they're in -- I think they're

21    khaki shorts and a blue -- a blue polo type -- type

22    shirt.

23          Q     Okay.    And for purposes of guest relations,

24    are there both male and female employees?

25          A     Yes.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   103 Page 103 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. And in terms of officers, are there

 2    both male and female officers aboard the vessel?

 3          A     I've only seen male officers.

 4          Q     Okay.

 5          A     Now, when you say -- you mean on the bridge?

 6          Q     I just -- that -- what -- what I'm alluding

 7    to is anybody that could be in the area of deck 5

 8    during the disembarkation process.

 9          A     Because our -- our guest relations manager

10    is -- is female --

11          Q     Okay.

12          A     -- so.      And she would have been in a white

13    uniform.

14          Q     Okay.    And when you say white uniform,

15    describe for me what that entails.

16          A     Very similar to the officers on the bridge.

17    She has two stripes, I think.          So she has the epaulet

18    ports and the white slacks and --

19          Q     Okay.

20          A     -- white blouse.

21          Q     Okay.

22                THE REPORTER:      You're saying epaulet,

23          right?    Okay.

24                THE WITNESS:      Yes, epaulettes.

25                MR. FISCHER:      Don't ask me to spell it.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   104 Page 104 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   THE WITNESS: E-P-A-U-L-E-T-T-E-S.

 2                MR. FISCHER:      Braver man than me.

 3                THE REPORTER:      I'll look it up.

 4    BY MR. FISCHER

 5          Q     All right.     So prior to -- I want to talk a

 6    little bit about the prevention of the physical

 7    altercation that occurred on May 13, 2018 under

 8    designation No. 7.

 9                How often does Classica Cruise Operator,

10    Limited, Incorporated conduct threat assessments aboard

11    its vessels?

12          A     Constantly, ongoing daily basis.

13          Q     Okay.    And what type of threat assessments

14    are being conducted?

15          A     It's with the staff captain and chief of

16    security, and again, they -- they review the passenger

17    compliment and, you know, how everyone is interacting

18    with one another and different behavior patterns and

19    things like that and...

20          Q     Okay.    Can you describe for me the ways in

21    which security information is provided between the

22    various ship departments -- strike that.             I'm confusing

23    myself.

24                Can you describe for me how The Defendant

25    provides its ship security departments with information

                   JEANNIE REPORTING       (305) 577-1705
                                                                         105 Page 105 of
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                            203
      1     of the number and type of CVSSA incidents that occur on

      2     its vessels?

      3           A     Please ask the question again?

      4           Q     Sure.    Can you describe for me how The

      5     Defendant provides its ship's security departments

      6     aboard the two vessels with information of the number

      7     and type of CVSSA incidents that occur on its vessels?

      8           A     Well, the CVSSA, you're -- are you talking

      9     about the ones that would be reported to the FBI?

     10           Q     Correct.     That the CVSSA, specifically those.

     11           A     Uh-huh, right.

     12           Q     How is that information communicated between

     13
Relevance   the various ship departments?

     14           A     It's communicated within the various ship

     15     departments among the vessel.

     16           Q     Okay.    But between vessels, how is that

     17     information communicated?

     18           A     Between vessels?

     19           Q     Correct.

     20           A     They could be communicating through email.

     21           Q     Okay.    Could be or they do; do you know?

     22           A     I don't know.      I mean, they could be.         There

     23     is -- they do communicate between, you know, the vessel

     24     on certain matters through email.

     25           Q     Prior to May 13, 2018, when was the last time

                         JEANNIE REPORTING       (305) 577-1705
                                                                   106 Page 106 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     that a threat assessment had been conducted of the

 2    Grand Classica?

 3           A    Well, again, as I say, the threat assessments

 4    are done on a voyage by voyage basis.

 5           Q    Well, what is your understanding of what I'm

 6    referring to when I refer to a threat assessment?

 7           A    Are you talking about the security that's

 8    being employed onboard, the security measures?

 9           Q    I think it's probably twofold.           Let me try to

10    break it down.      What I'm interested in is -- is the --

11    the various threat assessments aboard the -- the vessel

12    in its total, where specific instances may arise during

13    the vessel, let's say.        That would be one type of

14    threat assessment.

15                The other would be the ship's security

16    protocol to ensure I have a certain number of people in

17    this location at these times for various things because

18    we understand there may be situations involving unruly,

19    loud, disruptive, intoxicated passengers.

20                Does that make sense?

21           A    That part does.       I'm not sure about the first

22    one.

23           Q    Not about the first one.

24           A    If that makes sense.

25           Q    Okay.    Well, let's just stick with the one

                   JEANNIE REPORTING       (305) 577-1705
                                                                   107 Page 107 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     that you understand. In terms of the -- the second

 2    part where we talk about the threat assessment you look

 3    at of the positioning of various security personnel in

 4    locations in certain times for -- really for safety of

 5    the passengers, when was the last time prior to May 13,

 6    2018 that a threat assessment of that type was

 7    performed?

 8                 MR. DUNLEAVY:     Form.

 9    BY MR. FISCHER

10          Q      You can answer.

11          A      Well, a threat assessment, I'm interpreting

12    what you're asking is, and my response will be based on

13    how I interpret what you're asking, but a threat

14    assessment is done on a voyage by voyage basis, you

15    know, at different -- you know, depending on how many

16    guests there are sailing, depending on, as I said, what

17    behaviors we've seen.        If there's anybody in particular

18    that they have their -- their eye on who made an

19    impression on them that require further monitoring in

20    their respect.

21                 Do we have any special functions going on

22    onboard, you know, where there are a lot of people

23    congregating?      And it's all -- it's all done -- you

24    know, it's very fluid, it's all done on the spot.

25

                   JEANNIE REPORTING       (305) 577-1705
                                                                   108 Page 108 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. So what -- what steps did you take

 2    during the disembarkation process on May 13, 2018 to

 3    prevent the physical altercation that occurred between

 4    my client and Mr. Hadley?

 5          A     Well, we have the -- we have a very organized

 6    process in place.       It starts from the day before, you

 7    know, after the show, the cruise director makes an

 8    announcement about the embarkation process and how it's

 9    conducted, what time to be where and so forth.              The

10    cabin steward also briefs each guest at the cabin, you

11    know, points out where they're -- you know, they'll

12    leave on the bed the -- all about disembarkation and

13    customs, formalities and immigration and so forth, you

14    know, the morning upon arrival and what time you're due

15    to -- to disembark and where you need to be when and so

16    it starts there.

17          Q     Okay.

18          A     Then the morning of disembarkation, as I say,

19    we have people strategically placed in key spots

20    around, you know, to flow -- to control the flow of the

21    guests and to direct them and organize them where they

22    need to be before leaving the ship, making sure that

23    they have everything in hand that they need to present

24    to security as they step off.

25          Q     Okay.    Anything else?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   109 Page 109 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      Announcements are constantly being made

 2    keeping the guests apprized of where we are in the

 3    embarkation process.       Are there any delays.         And then

 4    they may make adjustments, you know, for that.              Also

 5    reminding the guests that there's no need to stand, you

 6    know, in line at the gangway, that we have the encore

 7    lounge and other areas that are open for the guests to

 8    wait quietly, you know, as comfortably with their

 9    luggage and even have food at the buffet and coffee in

10    different lounges that they can partake and await

11    comfortably until it's time that the ship is ready to

12    either clear for the first guest to come off or until,

13    you know, if it stops, then until it resumes.              But

14    they're all kept apprized of progress via -- via the PA

15    announcements.

16          Q     Sure.    With respect to security measures,

17    what security measures did you employ on March 13, 2018

18    during the disembarkation process to prevent a physical

19    altercation from occurring between my client and

20    Mr. Hadley?

21          A     Well, it's constant coordination with

22    shoreside and so we try to control the flow, you know,

23    with -- from the ship downstairs to the terminal, so

24    that's one way, you know --

25          Q     Okay.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   110 Page 110 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      -- to keep it organized.

 2            Q    Okay.

 3            A    You know, and then, like I say, you just take

 4    it as it comes.      You know, if we need to adjust,

 5    adjustments are made.        But as far as security that

 6    particular day, there was nothing, you know, that

 7    alerted anyone that there was going to be any type of

 8    an incident like this.

 9            Q    Sure.   When the verbal altercation began

10    between my client and Mr. Hadley, what steps were taken

11    by The Defendant to prevent a physical altercation from

12    occurring?

13            A    To my knowledge, we were not aware at the

14    time that it was occurring.

15            Q    Okay.   And what is that information based

16    upon?

17            A    Based upon, you know, reports that -- that

18    I've read, you know, police report and the security

19    report.

20            Q    All right.    Well, you testified earlier that

21    you could not confirm or deny whether there was an

22    employee present during the verbal altercation portion

23    of this incident, correct; do you recall that

24    testimony?

25            A    Correct.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   111 Page 111 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      So if there was an employee present during

 2    the visible -- verbal altercation portion of the

 3    incident as testified to other witnesses in this case,

 4    what should that employee have done to prevent the

 5    physical altercation from ensuing between my client and

 6    Mr. Hadley?

 7          A     Are we talking about that they were in place

 8    well before the -- the incident?

 9          Q     At the time there was a verbal altercation

10    only --

11          A     Uh-huh.

12          Q     -- what steps should have been taken by that

13    employee to prevent the physical altercation from

14    taking place?

15          A     Well, it depends, you know, in -- in speaking

16    with security, they evaluate, you know, the nature of

17    what's being said, how it's being said and do they

18    think that it's going to escalate.           They use -- they

19    use their judgment based upon their training, and, you

20    know, so that's -- that's how they proceed in those

21    cases.

22          Q     Okay.     What if individuals are alleged to be

23    hurling racial slurs at one another, would that be

24    something that would rise to the potential that a

25    physical altercation would ensue based upon the

                   JEANNIE REPORTING       (305) 577-1705
                                                                       112 Page 112 of
    Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                          203
    1     training that you just described?

     2          A      Not necessarily.      Some people just like to

     3    spout off.

     4          Q      Okay.   So what --

     5          A      You kind of have to -- I mean, they --

     6    they're more versed with this, with body language and,

     7    you know, things of that nature.           They're well versed

     8    and trained to look for all these things.

     9          Q      Okay.   So what -- and just -- just because in

    10    this specific context I'm going to come back to

    11    training later, but as it relates to what they're

    12    trained to look for during a verbal altercation that

    13    would precipitate into a physical altercation, what are

    14    some of the things that they should be looking for?

    15          A      Well, as I said, they're looking for body

    16    language --

    17          Q      Okay.

    18          A      -- you know, intonation with the voice, how's

    19    the, you know, the conversation if it's escalating and

    20    what have you.

    21          Q      All right.    Describe for me some of the body
Relevance
     22     language that you're -- that they're trained upon to
Speculation
    23    look for.

    24          A      Well, they're trained upon it.          I'm not

    25    trained upon it because I'm not a security person.

                       JEANNIE REPORTING       (305) 577-1705
                                                                   113 Page 113 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     But, you know, if somebody raises their hand -- and I

 2    know I'm the corporate rep, but if somebody raises

 3    their hand or they start moving toward the person,

 4    there are different things that indicate, you know,

 5    something could potentially develop.            They're more

 6    experienced to pick up on those and identify those

 7    as -- as a potential threat.

 8          Q     Okay.     The training -- the body language you

 9    described, raising of a fist which is really -- is an

10    assault, besides that, what other than the body

11    language that the individuals are looking for to

12    determine that a verbal altercation is going to

13    precipitate into a physical altercation, per the

14    training that you described?

15          A     Uh-huh.     The training that they've had, they

16    come to us trained, the security officers, and so

17    they're trained in their home countries, many of whom

18    have been with military service.           They come from police

19    background.     And this is the type of training that

20    they -- they come to us with.

21          Q     Okay.     The -- you said officers.        Is it also

22    the security guards as well?

23          A     The guards, yeah.

24          Q     So is it --

25          A     All of them.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   114 Page 114 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      So all of them have this training?

 2          A     The chief -- chief of security, assistant

 3    chief of security and the guards, they all come to us

 4    with training, certified -- certified training from

 5    their home countries.

 6          Q     Do you get copies of this training, this

 7    certified training that you described, for these

 8    individuals that are working aboard the vessel?

 9          A     The management company does.

10          Q     What's -- and that management company is the

11    one that you work for?

12          A     No, the management company I'm referring to

13    is the technical management company of the vessel, and

14    that's CMI, Cruise Management International.

15          Q     So they have all of the training for all of

16    the security personnel that were aboard the vessel

17    May 13, 2018 as described in the answer to

18    interrogatory, which I believe is Plaintiff's

19    Exhibit 3, they would have that information?

20          A     Yes.

21          Q     Okay.

22          A     They hire the security personnel for the

23    vessels.

24          Q     Does The Defendant in this case, do they

25    provide any additional training or secure --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   115 Page 115 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     certification to the -- these individuals?

 2          A     They have ongoing training.          They -- they

 3    have to be trained according to the way that, you know,

 4    we do it on the vessel --

 5          Q     Okay.

 6          A     -- and so forth.

 7          Q     So when you say they --

 8          A     So there's company training involved.

 9          Q     Okay.    So who -- so The Defendant in this

10    case, Classica Cruise Operator, Limited, Incorporated,

11    they provide specific training to the security as well,

12    correct?

13          A     Well, CMI because they -- they provide the

14    cruise the deck and engine and security personnel

15    aboard the vessels.

16          Q     Okay.    So The Defendant in this particular

17    lawsuit, the one named as The Defendant, the one

18    operating the vessel, does not actually provide

19    additional training to the security personnel aboard

20    its vessel, correct?

21          A     Yeah, the way it works on -- on the vessel is

22    it's divided, it's split.         We have -- we have the deck

23    and engine and security side of things, and that's

24    through the technical management company, CMI.              And we

25    in-house, internally, we do all the hotel side.               So all

                   JEANNIE REPORTING       (305) 577-1705
                                                                   116 Page 116 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     the cabin stewards, the executive chef, the dining

 2    room, waiters, the cleaners, the -- you know, that's --

 3    that's what we do.

 4          Q     Okay.    Okay.    And I -- I'm -- I hate to

 5    ask -- to reask the question.          So that means that The

 6    Defendant in this case, Classica Cruise Operator,

 7    Limited, Incorporated, does not provide additional

 8    training to the security personnel aboard its vessels,

 9    correct?

10          A     Correct.

11          Q     That's done through CMI, Cruise Management

12    International?

13          A     Yes.

14          Q     Is The Defendant in this matter aware of the

15    type of training that CMI, Cruise Management

16    International, provides to its security personnel?

17          A     They just have ongoing training as far as,

18    you know, like I said, the company way to doing things.

19          Q     Okay.

20          A     Certain forms, you know, when they make their

21    rounds, this, that and the other thing.            But they're

22    already trained as security agents --

23          Q     Okay.

24          A     -- as I said.

25          Q     But in --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   117 Page 117 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      So it's more training on, you know, the --

 2    the company way to do things.

 3          Q     Okay.    So for all of the individuals that

 4    were marked as being present on May 13, 2018, as we sit

 5    here today, can you tell me what training that they've

 6    received regarding the prevention and handling of

 7    physical assaults aboard the vessel specifically, like,

 8    what training they provided?

 9          A     The training -- the training that they're

10    provided, as I said, is within their home country so,

11    again, they're former military, former police officers

12    in their home countries.        They come with all the

13    required certifications necessary to work onboard for

14    security.     What they're -- you know, the training

15    that -- onboard would be just the company way of doing

16    things.     And one of the things that is key here is that

17    they're trained to use minimal force when they're

18    dealing with -- with guests.

19          Q     And I understand that, but you would agree

20    this case doesn't involve the force used by a security

21    personnel, correct?

22          A     Correct.

23          Q     All right.     This involves a prevention of a

24    crime by security personnel on the ship, correct?

25          A     Correct.

                   JEANNIE REPORTING       (305) 577-1705
                                                                         118 Page 118 of
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                            203
      1            Q      All right. So when you say they have the

       2    requisite certifications and training, based upon whose

       3    authority do they have the requisite certificates of

       4    training that you've described?

       5          A     Well, CMI would verify because they're the

       6    hiring entity for these individuals.

       7          Q     Right.     Does the security training that

       8    they're provided for, to your knowledge, comply with

       9    the requirements of CVSSA?

     10           A     Yes.     Otherwise, they wouldn't have them

     11     onboard.

     12           Q     Okay.    So your -- your statement is that

     13     every single individual that worked aboard the vessel

     14     complied with the training requirements of CVSSA,

     15     correct?

     16           A     Yes.

     17           Q     All right.     As we sit here today, in looking
Relevance
     18     at answer to No. 11, Page 8 of -- page number -- excuse

     19     me, Exhibit No. 3, each one of these individuals, do

     20     you know where their home country is and what, if any,

     21     background or service they have, whether it's military

     22     or -- or police that you've described; do you know?

     23           A     I don't.     I know that they're -- most of them

     24     are from India.

     25           Q     Okay.

                         JEANNIE REPORTING       (305) 577-1705
                                                                   119 Page 119 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      Their home country.

 2          Q     All right.     Do you know what type of the

 3    actual training is provided to these individuals in

 4    their home country of India?

 5          A     No, I don't.

 6          Q     Okay.

 7          A     Just the two examples that I gave you.

 8          Q     Sure.

 9          A     And that was from one of the security guards,

10    you know, gave me that information.

11          Q     Is there also requirements for the training

12    of security personnel aboard the vessels in the

13    International Shipping Port Facility Security Code?

14          A     That's -- that's all done by CMI.

15          Q     Okay.    But does The Defendant, as we sit here

16    today -- strike that.

17                Can you describe in detail for me the ISPS

18    code and CVSSA security training and performance

19    requirements for your company's ship security officers?

20          A     No, because most of that information is

21    confidential, the training plan, the training and so

22    forth.

23          Q     Are you -- are you refusing to answer my

24    question?

25          A     I'm not refusing to answer your question, but

                   JEANNIE REPORTING       (305) 577-1705
                                                                   120 Page 120 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     I believe that you've received information from our

 2    counsel as such that -- that this information is

 3    confidential, and you were provided a copy of the CVSSA

 4    and so forth that they conform to that.            But the

 5    particulars is confidential, and that's based upon the

 6    flag state and also the Bahamas maritime authority.

 7          Q     Okay.    We can go through the ISPA [sic] Part

 8    A code and address the confidentiality provision which

 9    I've read and I'm now versed with, and your position of

10    counsel and you is incorrect but my question to you is,

11    can you describe for me in detail the -- the -- your

12    ISPS code and CVSSA training, is there certain

13    requirements for your company's ship security officers?

14                MR. DUNLEAVY:      To the extent that that

15          would require you to answer and release

16          confidential information, I'm instructing you

17          not to answer.      If you can answer it, go ahead

18          without divulging confidential information.

19                THE WITNESS:      As I said before, it's

20          confidential in nature.

21    BY MR. FISCHER

22          Q     All right.     Let's do this.       Have you read

23    ISPS Part A regarding the confidential nature of the

24    ship's security plan?        Have you reviewed that?

25          A     No.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   121 Page 121 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. So am I asking you questions right now

 2    regarding the ship's security plan?

 3            A    That was my understanding.

 4            Q    Okay.     Did you understand my question to talk

 5    about the ship's security plans or training of your

 6    ship's security officers, which one do you -- did you

 7    think I was talking about?

 8            A    Well, the training goes hand in hand to the

 9    security plan.

10                 MR. FISCHER:     Okay.    I want to -- we're

11            going to mark this as Plaintiff's Exhibit 4.

12                         (Whereupon, Plaintiff's Exhibit No. 4

13                 was marked for identification.)

14    BY MR. FISCHER

15            Q    Since The Defendant is asserting that this is

16    confidential and you as the corporate representative

17    are here to testify regarding the factual basis

18    regarding that assertion, if you can turn to Section 9

19    of the ship security plan.         Let me know when you're

20    there.

21                 Are you there, sir?

22            A    Yes.

23            Q    Do you see Sections 9.4 of the ISPS code,

24    Part A regarding the development of the ship security

25    plan?

                   JEANNIE REPORTING        (305) 577-1705
                                                                   122 Page 122 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      Yes, I found it here.

 2            Q     Okay.   And do you see that it -- it states

 3    that the plan shall address at least the following, and

 4    it lists 18 different subcategories?

 5            A     Yes.

 6            Q     Okay.   Can you point to me in that section

 7    where it talks about training and drills and exercise

 8    associated with the plan, that's under Section .9,

 9    correct; do you see that, sir?

10            A     Yes.

11            Q     All right.   Is that what you were referring

12    to, that -- that portion of the security plan would be

13    confidential?

14            A     Yes.

15            Q     Okay.   Can you continue on, sir, to the next

16    page?       Well, actually, it's two pages, Section 9.8.1;

17    do you see that, sir?

18            A     Yes.

19            Q     Now, ignoring for a moment where it discusses

20    what is the contracting government -- or not the

21    contracting government.        Do you see the bottom of that

22    paragraph where it talks about the confidential nature

23    of the particular sections of 9.4?

24            A     Yes.

25            Q     Is .9 of that section listed as being

                     JEANNIE REPORTING     (305) 577-1705
                                                                   123 Page 123 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     confidential under the ISPS code Part A?

 2          A      What was the number of the section again?

 3          Q      .9.

 4          A      .9.

 5          Q      It's not listed, is it, sir?

 6          A      No.

 7          Q      And back to part 9 -- .9 under 9.4 of the

 8    ship security plan, .9 is for the procedures for

 9    training drills and exercise associated with the plan.

10    So, sir, would you agree with me that contrary to your

11    assertion under the ISPS code Part A, that the training

12    provided to ship security officers is not confidential?

13                 MR. DUNLEAVY:     Objection.     Form.

14                 THE WITNESS:     Well, it's not listed in

15          Section 9.8.1.

16    BY MR. FISCHER

17          Q      Okay.   So is it your position today you are

18    still going to refuse to discuss pursuant to ISPS code

19    Part A the training provided to the ship's security

20    personnel?

21                 MR. DUNLEAVY:     Objection.

22                 THE WITNESS:     The -- as I said, I'm

23          sorry -- as I said, the training is done by

24          CMI.

25

                   JEANNIE REPORTING       (305) 577-1705
                                                                   124 Page 124 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     BY MR. FISCHER

 2            Q     Okay.   What did you do prior to the

 3    deposition today to -- to speak with CMI, Cruise

 4    Management International, regarding the training

 5    provided to ship security personnel?

 6            A     Well, the -- the information that I received

 7    is that it's confidential.

 8            Q     Okay.   So, again, so you did nothing to speak

 9    with CMI, International -- Cruise Management

10    International regarding the training of the ship

11    security personnel?

12                  MR. DUNLEAVY:    Objection.

13                  THE WITNESS:    As I said, I spoke with

14            the -- one of the chief security officers and

15            he spoke with me a bit about, you know, how

16            they do the training.

17    BY MR. FISCHER

18            Q     Okay.   So --

19            A     And, again, it was mostly is the company way

20    of doing things and that they have -- you know, if

21    there's a new person coming in, you know, they spend

22    time with them.       They -- kind of a shadowing method

23    where they follow another security guard around and

24    learn the different responsibilities, you know, on the

25    ship.       And that's how the training was explained to me.

                     JEANNIE REPORTING     (305) 577-1705
                                                                   125 Page 125 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. So back to my question, then. Can you

 2    please describe to me in detail the ISPS code security

 3    training and performance requirements for your

 4    company's ship security officers?

 5          A       I just did, as I know it.

 6          Q       Which is what?

 7          A       Which --

 8                  MR. DUNLEAVY:     Objection.    Asked and

 9          answered.

10                  THE WITNESS:     -- which is what I just

11          said.

12    BY MR. FISCHER

13          Q       The shadowing, that's it?       That's what you're

14    referring to?

15          A       Well, that's what he explained to me.

16          Q       Okay.   So as we sit here today, the only

17    basis for the compliance with ISPS code training for

18    your company's ship security officers would be the

19    following and shadowing of other security personnel

20    aboard the vessel; is that your testimony?

21                  MR. DUNLEAVY:     Objection.

22                  THE WITNESS:     I didn't -- that's not my

23          testimony.      I said that --

24    BY MR. FISCHER

25          Q       All right.     Please clarify then if I've

                    JEANNIE REPORTING      (305) 577-1705
                                                                   126 Page 126 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     misstated your testimony.

 2          A     I'm not saying I'm giving you the entire

 3    training.    I'm just telling you what he told me and

 4    what I know.

 5          Q     Okay.

 6          A     I'm not sure that I was given the entire

 7    training program.

 8          Q     Okay.    So as we sit --

 9          A     But I'm telling you what I know.

10          Q     Sure.

11          A     And what I know is that they shadow,

12    certainly if it's somebody new to the ship.              We have a

13    number of people who have done multiple contracts and

14    they come back, you know, from -- to the same ship.

15    But we also get new hires and they're definitely -- you

16    know, use the shadowing technique, train them with one

17    of the more senior officers or agents and learn the way

18    to do it on that particular ship.

19          Q     All right.     Please describe for me in detail

20    the training provided to the ship security personnel

21    for the prevention -- or excuse me -- the detection and

22    prevention of crimes such as assaults and batteries

23    aboard its vessels first in compliance with ISPS code.

24          A     Again, I feel like I'm redundant, but they do

25    a general assessment from the time of embarkation when

                   JEANNIE REPORTING       (305) 577-1705
                                                                   127 Page 127 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     the people are going on.

 2          Q      I'm -- I'm sorry.      The training provided to

 3    your ship security officers, that's my question.               I'm

 4    not going back through the security you allege to have

 5    performed aboard the vessel.

 6                 My question is very specific.         Describe for

 7    me in detail the -- the training requirements of your

 8    company's ship security officers for the crime,

 9    detection and prevention such as an assault and battery

10    under the ISPS code.

11          A      Okay.   As I said, they already come to us

12    with certified training from their own home countries.

13          Q      Okay.   Please list all of the certified

14    training provided to each individual security officer

15    that were aboard the vessel on May 3rd, 2018 as listed

16    in your interrogatory responses marked as Plaintiff's

17    Exhibit 3.

18          A      And as I previously stated, these are

19    employees of CMI, and they're the ones who have that

20    information.

21          Q      Okay.   What -- before today, what did you do

22    to ascertain the training, programs and certificates

23    received by the individual security officers aboard the

24    vessel on May 13, 2018?

25                 MR. DUNLEAVY:     Objection.     Asked and

                   JEANNIE REPORTING       (305) 577-1705
                                                                   128 Page 128 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            answered.

 2    BY MR. FISCHER

 3          Q     What did you do to obtain this information

 4    from CMI?

 5          A     My contact at CMI, I was told that -- that

 6    everything that related to the security plan and

 7    everything is confidential.

 8          Q     Okay.    And that was based upon the ISPS code

 9    Part A, correct?

10          A     That was based upon they didn't give me a

11    basis.

12          Q     Okay.

13          A     I told you what they told me and that was

14    based upon flag state and based upon the -- the

15    Bahamian maritime authority.

16          Q     Okay.    So your not having that information is

17    based upon CMI, Cruise Management, telling you it was

18    confidential?

19          A     That's what I said.

20          Q     Okay.    So let's go then to the CVSSA.           Can

21    you please describe for me in detail the CVSSA security

22    training and performance requirements for your

23    company's ship security officers?

24          A     Again, the training is done by CMI.            All deck

25    and engine crew onboard are supplied by CMI.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   129 Page 129 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. But can you please describe for me in

 2    detail the security that's provided to the shipboard

 3    officers pursuant to the CVSSA security requirements?

 4          A     I cannot.

 5          Q     Okay.    What did you do prior to today to

 6    ascertain that information from CMI, Cruise Management

 7    International, before today?

 8          A     Again, I was told that this is confidential

 9    information.

10          Q     So the training pursuant to the requirements

11    of the CVSSA, you were told that that was confidential?

12          A     You know, I would imagine that the Masad

13    don't go into how they train and, you know, and so

14    forth.    We're talking about an area that is -- you have

15    to be concerned about terrorism, not just two juvenile

16    delinquents getting into a fight because they spouted

17    off a few words and somebody cut somebody in line.

18                This is a very serious matter.           This is

19    something that combats terrorism and keeps the vessel

20    secure and the crew and all the passengers secure.

21    This is a very serious matter, and it's certainly not

22    anything that we want for public consumption.

23          Q     Okay.    Prior to the deposition today, when

24    asked questions related to the training provided to the

25    ship security officers, did The Defendant move for a

                   JEANNIE REPORTING       (305) 577-1705
                                                                   130 Page 130 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     protective order to prevent the disclosure of that

 2    information?

 3                MR. DUNLEAVY:      Objection.

 4                THE WITNESS:      I'm not sure what action

 5          was taken on behalf of --

 6    BY MR. FISCHER

 7          Q     Okay.    Did you --

 8          A     -- on behalf of counsel.

 9          Q     -- did you -- did you seek an agreement from

10    The Plaintiff in my office to -- for confidentiality of

11    the documents that may or may not be related to the

12    ship's training protocols for the CVSSA?

13                MR. DUNLEAVY:      Objection.

14                THE WITNESS:      Again, keep in mind, this

15          is -- I'm not saying that this is proprietary

16          information, but this is information that, you

17          know, flag state and the Bahamian maritime

18          authority does not want released.

19    BY MR. FISCHER

20          Q     Okay.    And, again, based on what authority?

21          A     So it's not just, you know, us asking your

22    office for a confidentiality agreement.

23          Q     Sure.    And that's based upon what authority?

24          A     What do you mean what authority?

25          Q     You said they don't want it released.             That's

                   JEANNIE REPORTING       (305) 577-1705
                                                                   131 Page 131 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     based upon what authority preventing you from releasing

 2    it into a matter in litigation of which you received

 3    the benefits of using the ports of the United States?

 4          A     Well, because I would imagine you can

 5    understand that port security is extremely important as

 6    is vessel security.       We're talking about thousands and

 7    thousands of lives, and it's not just Bahamas Paradise

 8    Cruise Lines.       It's all the ships.

 9          Q     Sure.

10          A     You know, you probably saw on the news the

11    Costa Smeralda, there was a potential fear that there

12    was Coronavirus virus onboard.          There were between

13    seven and 8,000 humans on that ship between passengers,

14    crew and so forth.       You know, this is a very serious

15    matter.

16          Q     Sure.     But that's more serious than the

17    prevention of physical assaults aboard the vessel

18    between passengers?

19                MR. DUNLEAVY:      Objection.     Argumentative.

20                THE WITNESS:      I'm saying the magnitude --

21    BY MR. FISCHER

22          Q     Okay.

23          A     -- of that -- I'm not saying it's more

24    serious.    The safety of all of our guests --

25          Q     So you understand the position --

                   JEANNIE REPORTING       (305) 577-1705
                                                                   132 Page 132 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      -- is important.

 2          Q      -- position was taken by The Defendant in

 3    this case that the incident was not foreseeable and

 4    they had no way of stopping it, correct; are you aware

 5    of that assertion?

 6          A      Our assertion --

 7          Q      Yeah.

 8          A      -- as The Defendant?

 9          Q      Correct.

10          A      Yes.

11          Q      And so what I'm inquiring as to what training

12    that you've been provided to, under various

13    governmental authorities that require you to do so

14    and -- for the prevention of crimes, such as assault

15    and batteries.

16                 Now, I'm not really sure I get a clear answer

17    except that you're saying it's confidential so I want

18    to know are you prepared today, as we sit here today,

19    to describe the training provided -- the training

20    requirements provided to your security officers aboard

21    its vessels pursuant to the requirements of the CVSSA;

22    yes or no?

23          A      No.

24          Q      Okay.   And are you prepared to discuss the

25    training and performance requirements of your company's

                   JEANNIE REPORTING       (305) 577-1705
                                                                   133 Page 133 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     ship security officers as it relates to ISPS code?

 2          A     No.

 3          Q     Okay.    Do you have different security

 4    training provided to the department such as the deck,

 5    hotel and medical department pursuant to CVSSA?

 6          A     No, not security.

 7          Q     Okay.    How many CVSSA related security drills

 8    were conducted onboard the Grand Classica prior to this

 9    incident?

10          A     Again, that's confidential information.             The

11    whole security plan, anything related to security.

12          Q     So as we sit here today and -- and I have a

13    list of questions I have related to the training.               The

14    security plan, all that information, is it your

15    position today you are not going to answer that

16    question and say that it's going to be confidential?

17          A     Yes, and I think that was made aware to you

18    ahead of the deposition if I'm not mistaken.

19                MR. FISCHER:      You objected to the

20          discovery but when you actually read the

21          documents as we've already went through, some

22          of the areas are not deemed confidential

23          pursuant to the -- the assertion of the

24          objection in the -- in the answers to request

25          for production.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   134 Page 134 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   I'm going to -- I'm going to suspend the

 2          deposition.     I'm going to go through some

 3          additional questions, but I got to suspend the

 4          deposition.     I'm not going to waste my time

 5          until we can --

 6                  MR. DUNLEAVY:    Let's go ahead and suspend

 7          it right now.

 8                  MR. FISCHER:    No, I got -- I'm going to

 9          go through more other stuff.

10                  MR. DUNLEAVY:    Well, either you're going

11          to suspend it or you're not going to suspend

12          it.

13                  MR. FISCHER:    I'm going to -- I'm going

14          to mark this area --

15                  MR. DUNLEAVY:    Sure.    Well, you can do

16          that.

17                  MR. FISCHER:    And I'm going to --

18                  MR. DUNLEAVY:    -- you can bring an

19          objection to the court.

20                  MR. FISCHER:    -- and then I'm going to

21          suspend --

22                  MR. DUNLEAVY:    No.

23                  MR. FISCHER:    Yeah.

24                  MR. DUNLEAVY:    No.

25                  MR. FISCHER:    Absolutely.

                    JEANNIE REPORTING       (305) 577-1705
                                                                   135 Page 135 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   MR. DUNLEAVY: You can bring the

 2          objection to the court, but if you're going to

 3          suspend, then suspend right now.

 4                MR. FISCHER:      No.   I'll finish my

 5          questions and then I'll suspend the

 6          deposition, and then we go to the court and

 7          we'll come back.       That's how it's going to --

 8          it's my deposition.

 9    BY MR. FISCHER

10          Q     Do you have any policies and procedures

11    separate and apart from the ship's security plan for

12    the prevention or determent of physical assaults aboard

13    its vessels?

14          A     Would you rephrase the question?

15          Q     Sure.    You have a ship security plan

16    regarding the security aboard the vessel Grand

17    Classica, correct?

18          A     Correct.

19          Q     And we've already established you're not

20    going to answer questions about that under the guise of

21    confidentiality.       My question is, do you have any

22    additional policies and procedures separate and apart

23    from the ship security plan surrounding the prevention

24    or determent of physical assaults and/or altercations?

25          A     Not separate.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   136 Page 136 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. So any questions regarding the

 2    policies and procedures related to the prevention and

 3    handling of physical assaults, as we sit here today, is

 4    it your testimony you will not be answering any of

 5    those questions?

 6          A     Correct.

 7          Q     Let me ask you this, with your ship security

 8    plan, does it include a CVSSA annex?

 9          A     I'm not aware of an annex.

10                MR. FISCHER:      So we're going to mark

11          this, what are we at, 4 or 5?

12                THE REPORTER:      Five, I think.

13                MR. FISCHER:      All right.     This is 5.

14                       (Whereupon, Plaintiff's Exhibit No. 5

15                was marked for identification.)

16                MR. FISCHER:      This is the response to

17          Plaintiff's second request for production

18          dated December 23 rd , 2019.       You can give me

19          that, give that one to him.

20    BY MR. FISCHER

21          Q     And one of the areas of designation asked you

22    to -- with respect to all discovery responses in this

23    matter, on Page 5 in request for production No. 7, it

24    says, see response No. 1 as it pertains to a request

25    for the CVSSA annex.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   137 Page 137 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   Do you see that, sir?

 2          A     Yes.

 3          Q     So does the -- as you sit here today, are you

 4    aware that a CVSSA annex exists for Defendant's vessel?

 5          A     Okay.    I see it here.

 6          Q     Okay.    So do you know as we sit here today

 7    whether or not there is a CVSSA annex?

 8          A     Maybe I know it as something else.

 9          Q     Okay.    What do you know it as?

10          A     I don't know what the annex is so how would I

11    be able to tell you what I might know it as?

12          Q     Okay.    You said -- what is PCLO that's noted

13    in No. 7?    It says, your authority has not been granted

14    PCLO authorization.       What is PCLO?

15          A     PCLO is Paradise Cruise Line Operator.

16          Q     Okay.    That's not The Defendant in this

17    matter, correct?

18          A     Correct.

19          Q     Can you describe for me in detail how your

20    company educates its passenger on how to access ship

21    security personnel if needed?

22          A     If they don't see them roaming around, they

23    can go to guest relations.

24          Q     Okay.

25          A     Guest relations can -- can contact them.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   138 Page 138 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     Also there's an emergency number like on land, you

 2    know, that you dial to get immediate assistance.

 3          Q     How is -- how is that information relied --

 4    or relayed, excuse me, to the -- to the passengers

 5    aboard the vessel?       Are they --

 6          A     It's -- it's in the cabin.

 7          Q     It's in the cabin.        Where in the cabin?

 8          A     Where?    By the phone.

 9          Q     Is this a booklet, is it a placard?            What is

10    it?

11          A     A placard.

12          Q     Okay.    Can you describe in detail the

13    company's policies and procedures on timeliness for

14    responding to passenger or crew security related

15    complaints or request for security assistance?

16          A     While onboard?

17          Q     While onboard.

18          A     I don't know of an exact time period, but

19    certainly it would be, you know, as immediate as

20    possible.

21          Q     Okay.    Is that written down anywhere?

22          A     No, but they know to react as quickly as

23    possible.    It would be similar to a medical emergency.

24    You know, they drop what they're doing and they go

25    immediately to where they've been called.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   139 Page 139 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      How many requests for security assistance

 2    were documented in the ship security log for the cruise

 3    on which the incident occurred?

 4          A     I don't have that information.

 5          Q     Okay.

 6          A     I'm not aware of any.

 7          Q     So is it you're not aware of that information

 8    because it doesn't exist or that you don't know?

 9          A     I don't know and I don't know if it -- it

10    exists.

11          Q     Okay.    Please describe your understanding of

12    the ship's responsibility for reporting CVSSA incidents

13    to the FBI.

14                MR. DUNLEAVY:      Objection.     Asked and

15          answered.

16                THE WITNESS:      Depending on the nature of

17          the incident, the severity of the incident --

18    BY MR. FISCHER

19          Q     Okay.

20          A     -- it gets reported.

21          Q     Please describe your understanding of your

22    ship's responsibility for reporting CVSSA incident

23    information to MARAD.

24                THE REPORTER:      To what?

25                MR. FISCHER:      MARAD, M-A-R-A-D, all caps.

                   JEANNIE REPORTING       (305) 577-1705
                                                                         140 Page 140 of
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                            203
      1                   THE WITNESS: Again, that's -- that

       2          depends on the situation.         That's done by the

       3          captain onboard.

       4    BY MR. FISCHER

       5          Q     Okay.    Anything else?

       6          A     No.

       7          Q     So the decision to report an incident, that's
Relevance
MIL 8       up to the captain of the vessel, correct?

       9          A     He's the one who reports it.

     10           Q     Right.     But the decision of what incidents to

     11     report or not, that's up to the captain, correct?

     12           A     Correct.

     13           Q     All right.     And then can you please describe

     14     your understanding of the ship's responsibility for the

     15     collection, control and provision of incident related

     16     forensic evidence to the responding law enforcement

     17     agency?

     18           A     There is a policy onboard that goes to the

     19     CVSSA, again, as to the -- the collection and

     20     preservation of evidence.

     21           Q     Okay.    Can you please describe in detail the

     22     crowd control training requirements for your company's

     23     ship security officers?

     24           A     It's done onboard and the two -- the two

     25     and -- the two groups that are involved with most of

                         JEANNIE REPORTING       (305) 577-1705
                                                                   141 Page 141 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     crowd control are the cruise staff. Are you talking

 2    about onboard the vessel?

 3          Q     I'm talking about onboard the vessel.

 4          A     It's the cruise staff.         They've involved with

 5    crowd control and then --

 6          Q     Okay.

 7          A     -- they're appointed at, you know, specific

 8    areas.

 9          Q     So are the security personnel aboard the

10    vessel provided with any type of training for crowd

11    control?

12          A     I'm sure they are, but I don't know what that

13    training is.     Again, it all goes back to whatever their

14    certification is from their home country with either

15    military or law enforcement.

16          Q     And that's, again, information that CMI,

17    Cruise Management International, would have?

18          A     Yes, they -- everything pertaining to

19    security.

20          Q     And, again, as it relates to crowd control

21    training or certifications, you didn't attempt to

22    obtain that information from CMI, Cruise Management

23    International?

24                MR. DUNLEAVY:      Objection.

25                THE WITNESS:      I did not.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   142 Page 142 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     BY MR. FISCHER

 2          Q     I'm sorry?

 3          A     I did not.

 4          Q     Okay.     Can you please describe in detail how

 5    the company provides oversight of the performance of

 6    the company's ship security personnel?

 7          A     Well, the oversight would be by the staff

 8    captain.

 9          Q     Okay.

10          A     And onboard, all crew members, they are given

11    an evaluation.       Each contract is almost like they're a

12    new employee.       So they have a -- a 30 -- a 30-day

13    evaluation and a 90-day, and then they have an end of

14    contract.

15          Q     How long are the contracts?

16          A     It depends on the position.          Do you mean

17    specifically --

18          Q     Ship security.

19          A     Security, I think they're onboard for six

20    months.

21          Q     Okay.     Can you -- can you describe for me --

22    and, again, you may not be able to because of the

23    allegation of confidentiality, but can you describe the

24    process of assigning ship security officer patrols or

25    fixed duty stations during the ship embarkation or

                   JEANNIE REPORTING       (305) 577-1705
                                                                   143 Page 143 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     debarkation procedures?

 2          A     No, I cannot.

 3          Q     And that's base -- again, based upon the

 4    confidentiality that you're asserting?

 5          A     Correct.

 6          Q     How many deck or hotel department officers

 7    were assigned to duty positions in the passenger

 8    debark -- disembarkation assembly area at the time of

 9    this incident?

10          A     Most of the people who are assigned for the

11    disembark are not deck -- deck positions, they're hotel

12    staff.

13          Q     Okay.    So how many hotel department officers

14    were assigned to duty positions in the passenger

15    debarkation assembly area at the time of the incident?

16          A     There were about 12 people.

17          Q     Okay.

18          A     You know, they're positioned -- as I said, we

19    have two security officers at the gangway, we have the

20    forward and the aft stairwells that we have individuals

21    for cruise staff positioned at each deck and -- and

22    then we also have people at -- in the hallway at the

23    head of each line, as well as we have in the lobby area

24    as well for the concierge and disabled guests and

25    anyone with an express pass.

                   JEANNIE REPORTING       (305) 577-1705
                                                                        144 Page 144 of
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                           203
     1                   MR. FISCHER: I'm going to attach this as

      2          Exhibit 6.

      3                        (Whereupon, Plaintiff's Exhibit No. 6

      4                was marked for identification.)

      5                MR. FISCHER:      I'll give you that one.

      6          It's got the number on it.

      7                THE WITNESS:      Okay.

      8    BY MR. FISCHER

      9          Q     So we had asked for -- or predecessor counsel
Relevace
      10
Inadmissible had asked for the production of various incidents
MIL 11       aboard the Grand Classica and the Grand Celebration,
Foundation
      12     the sister ship, and this was the list that was
Predicate
     13    provided by counsel that we've marked as Plaintiff's

     14    Exhibit 8 -- excuse me, 6.

     15                Are you familiar with this list that's --

     16    that was provided?

     17          A     Yes, I've seen this list.
Relevace
       18         Q    Okay. Is there any written documentation
Inadmissible
MIL 19       with respect to any of these incidences?
Foundation
       20         A    No.
Predicate
     21          Q     Why not?

     22          A     Why not?

     23          Q     Yeah.     Is that pursuant to --

     24          A     What type of written documentation?

     25          Q     Was there an incident report created for each

                        JEANNIE REPORTING        (305) 577-1705
                                                                        145 Page 145 of
     Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                           203
     1     one of these instances?

     2             A   There's a record of it.

     3             Q   When you say a record, what do you mean?

     4             A   Well, there's this list so there's --

     5             Q   Well, I --

     6             A   -- there's a record.

     7             Q   So -- all right.       Let's do this.

     8             A   It -- it depends on the severity of the

     9     incident if there's something.

    10             Q   Okay.    So is it -- so, for instance, starting

    11     with the -- the bottom of the list, May 11, 2018, the

    12     verbal argument leading to a physical altercation, was

    13     an incident report created for that?

    14             A   There may or may not be one.          It could be

    15     just a record.

    16             Q   As we sit here today -- well, strike that.

    17                 What's the difference between an incident

    18     report and a record as you've described it?

    19             A   A record is just a list.

    20             Q   Okay.

    21             A   Whereas an incident report would be a full

    22     blown report, you know, taking statements and this and

    23     that.

    24             Q   Okay.    Do you have any facts regarding the
Relevance
      25     incident of May 11, 2018 that you can describe as to
Inadmissible
MIL                     JEANNIE REPORTING (305) 577-1705
Foundation
Predicate
                                                                         146 Page 146 of
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                            203
      1     what happened?

       2            A       No, I do not.
Relevance
        3         Q    For any of these incidents that are listed
Inadmissible
MIL 4        here, can you tell me any facts about what happened?
Foundation
        5         A    The only one here that I know about is the
Predicate
       6       one from April 17th of 2018.

       7            Q       And that was the domestic issue with a --
Relevance
Inadmissible
        8           A       With an employee.
MIL
        9           Q       Okay.   I don't need to get into the details.
Foundation
      10
Predicate                   When you record this, do you record the --

      11       the particular passengers that are involved in these

      12       instances?

      13           A    In that particular one, yes.
 Relevance
 Inadmissible
      14           Q    When you say that particular one, do you mean
 MIL
      15      the one of April 17, 2018?
 Foundation
      16
 Predicate         A    Yes, that made it to my attention because it

      17       was an employee.

      18            Q       Do you have any other type of documentation
Relevance
Inadmissible
      19     indicating who the particular passengers were aboard
MIL
      20     the vessel involved in these instances?
Foundation
      21
Predicate         A    I do not.

      22            Q       Did -- does The Defendant keep a log of the

      23       employees that were involved or may have been witnesses

      24       surrounding these instances?

      25            A       If there's a record of it, and there was a

                            JEANNIE REPORTING    (305) 577-1705
                                                                   147 Page 147 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     witness, then there -- there could potentially be a --

 2    of record of that if there's a report.

 3          Q     Okay.    What do --

 4          A     A lot of these things are guests that just

 5    had too much to drink, they're in a bar and, you know,

 6    as I say, security is -- they're trained even though

 7    they have military training and they're trained to take

 8    somebody down or maybe even take somebody out, on the

 9    cruise ship.     They're designed -- their training is

10    designed around -- they're instructed, rather, or

11    taught that we want to use minimal force.             So whatever

12    they can do to just defuse the situation, minimal force

13    that is extreme would be to, you know, maybe tie

14    somebody's hands together or something like that,

15    confine somebody to their cabin, put -- station a guard

16    outside.    You know, it's a pleasure cruise.            It's not a

17    jail but, obviously, we have to keep order onboard, but

18    a lot of this is just, you know, somebody who got loud,

19    you know, and was talking loudly and aggressively.

20          Q     Right.

21          A     It's as simple as that.

22          Q     But although it says intoxicated or

23    aggressive behavior, I'll take, for example, January

24    13, 2018, you actually don't have any facts about what

25    happened as we sit here today, right?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   148 Page 148 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      No, I just have, you know, the one about

 2    April 17.

 3          Q     Okay.    Now, you have a -- a policy regarding

 4    the guest conduct aboard the vessel, true?

 5          A     A guest conduct policy.

 6          Q     A guest conduct policy, right?

 7          A     Yes.

 8          Q     Okay.    And in this policy, there's various

 9    lists of things that are not permitted by a passenger

10    to -- to do on a vessel, correct?

11          A     Correct.

12          Q     And one of them is verbal abusive or

13    offensive language?

14          A     Yes.

15          Q     Would you consider a racial slur to be

16    verbally abusive?

17          A     I don't know.      I haven't heard the slur.

18          Q     I'm -- I'm just asking you in -- the racial

19    slur directed at anyone, would you consider that to be

20    verb -- verbally abusive?

21          A     I would.

22          Q     Okay.    Would you consider that to be

23    offensive language?

24          A     I -- I suppose.       I haven't heard the slur but

25    it -- I -- depending on what it was, yes.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   149 Page 149 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Okay. And as a result of any of these

 2    actions, there can be consequences that could result in

 3    intervention by security, right?

 4          A     Yes.

 5          Q     So the use of verbally abusive language in

 6    and of itself under the guest conduct policy could

 7    result in intervention by security, correct?

 8          A     It could.

 9          Q     Okay.    Or other management personnel, right?

10          A     They would get security.

11          Q     Okay.    But according to the policy, it could

12    be other management personnel?

13          A     It could be.

14          Q     Or law enforcement?

15          A     Yes.

16          Q     Okay.    So under Defendant's own policy,

17    verbally abusive or offensive language could result in

18    the intervention by security at that time, right?

19          A     It could if it's known to us.

20          Q     And you can detain an individual, right?

21          A     Yes.

22          Q     Quarantine them, correct?

23          A     Yes.

24          Q     Confine them to a stateroom, right?

25          A     Yes.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   150 Page 150 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      And confine them to a holding cell?

 2          A      Correct.

 3          Q      So there's various things The Defendant could

 4    do with somebody who is being visibly -- verbally

 5    abusive pursuant to the guest conduct policy, right?

 6          A      Well, we wouldn't -- it -- you know, you're

 7    citing different examples of what could be done, but

 8    not all those would apply to verbal -- verbal conduct.

 9          Q      Okay.   You would agree with me that in the

10    guest conduct policy, you don't delineate where under

11    verbal conduct the consequences that may be imposed by

12    the cruise line, correct; you would agree with that?

13          A      Correct.

14          Q      So a reading of the guest conduct policy has,

15    these are the things you can't do and these are the

16    potential consequences, right?

17          A      Right, but there are other things that are in

18    there besides verbal abuse.

19          Q      Sure.

20          A      There are other types of misconduct in there

21    as well, and that's why all those avenues are -- are

22    mentioned.

23          Q      And, in fact, you could actually remove

24    somebody from the vessel --

25          A      We could.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   151 Page 151 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      -- entirely? And you could, you know, drop

 2    them off at a port of call and they have to worry and

 3    get their own way home if they violate the guest

 4    conduct policy, correct?

 5          A      Correct.

 6          Q      Okay.

 7          A      You see it in the news all the time lately,

 8    cruise lines are doing it.

 9          Q      And just to confirm, you don't have any

10    written statements by any witnesses of the incident of

11    May 13, 2018, whether passenger or a crew, correct?

12          A      Correct, only a police report.

13          Q      Right.     The one camera that you're aware of,

14    the CCTV camera, where is that -- that particular

15    camera located?

16          A      It's -- it's located in the lobby area.

17          Q      Which lobby area, the one where -- on deck 5?

18          A      Deck 5.

19          Q      Looking at what location?

20          A      I'm not sure what it views.         I do know that

21    it does not view where the guests were at the time that

22    the altercation took place.

23          Q      Okay.     So there's a blind spot in the CCTV

24    video of that particular camera placement in the lobby

25    of deck 5?

                   JEANNIE REPORTING       (305) 577-1705
                                                                   152 Page 152 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            A      I guess you could call it a blind spot. It's

 2    just not designed -- not positioned -- it was not

 3    positioned to film that area.

 4          Q     Okay.    After this incident of May 13, 2018,

 5    did you add any additional cameras aboard the vessel?

 6          A     Not to my knowledge, no.

 7          Q     Okay.    When you took possession of the

 8    vessel, why were no additional cameras put on the

 9    vessel for purposes of security?

10          A     It just didn't make any alterations.            I mean,

11    we -- obviously, we have a lot of maritime authorities

12    and agencies that we need to conform to various laws.

13    If we were required to do so, I guess they would --

14    anything would be done that would be required to do so,

15    but since the ship was built in 1991, it conforms with

16    the, you know, the -- the regulations from that time.

17          Q     Okay.    In Plaintiff's Exhibit 3, specifically

18    on Page 6 on the answers to interrogatories, there

19    was -- under No. 7, I asked for anybody that may have

20    information related to the incident of May 13, 2018.

21    And three names were presented which was the chief

22    security Officer Moras, security guard Azzad,

23    A-Z-Z-A-D, and security guard Mangesh, M-A-N-G-E-S-H.

24                Were these the -- the only security guards

25    that responded to this particular incident of May 13,

                   JEANNIE REPORTING       (305) 577-1705
                                                                   153 Page 153 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     2018?

 2            A   Yes.

 3            Q   Okay.    So none of the other security guards

 4    that were listed on the No. 11 responded to the

 5    incident; these are the only ones?

 6            A   Yes.

 7            Q   Okay.    Do you know -- do you know if that

 8    CCTV camera in the lobby points towards the reception

 9    desk?

10            A   I do not.

11            Q   Do you --

12            A   I just inquired and I learned that it does

13    not focus on -- on the area --

14            Q   Right.

15            A   -- where this incident took place.

16            Q   But which way does it look?          I'm just -- I'm

17    trying to understand.

18            A   God, I wish I could tell you.          I didn't -- I

19    didn't get that far.

20            Q   Okay.    Does somebody have that information,

21    though?

22            A   Oh, of course.      Uh-huh.

23            Q   Okay.

24            A   I can -- I can get it for you.

25            Q   Did you, when I say you, The Defendant, is

                   JEANNIE REPORTING       (305) 577-1705
                                                                   154 Page 154 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     the CCTV video in the lobby able to see any of the --

 2    prior to the incident, see any of the individuals,

 3    whether that be Mr. Hadley, his associates, The

 4    Plaintiff or his spouse, prior to the incident on that

 5    date of May 13, 2018?

 6          A      No, I don't know -- I don't know that there

 7    is -- that anybody even looked for that.

 8          Q      Okay.   Was it -- do you know whether or not

 9    this particular CCT video in the lob -- in the lobby

10    area showed any of the responding security personnel

11    responding to the incident?

12          A      No, I do not.

13          Q      Do you --

14          A      I -- and I don't think so because the

15    responding law enforcement that came from shoreside

16    would have been in that area by the -- by the gangway

17    that was not captured by the -- the camera that's in

18    the lobby.

19          Q      Do you know whether or not that CCTV video

20    captured any of the other employees that were present

21    in the lobby at the time the alleged incident was --

22    occurred on May 13, 2018?

23          A      I don't know.     I mean, there would have been

24    other employees there, but I don't know what -- where

25    the camera focuses in the lobby.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   155 Page 155 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1            Q      Do you -- does The Defendant maintain meeting

 2    minutes when security instances are discussed onboard

 3    the vessel?

 4          A     In my understanding in speaking with the

 5    chief of security is that they have a -- they have -- I

 6    don't want to say informal but they have a recap of

 7    events throughout the course of the day, they meet

 8    daily and -- with the staff captain and chief of

 9    security.

10          Q     Okay.

11          A     And they talk about what's going on on the

12    vessel and do they need to make any adjustments or is

13    there anybody in particular that they want to monitor,

14    keep an eye on and so forth.          But it's more of just a

15    conversation.

16          Q     Okay.    So no actual transcription of the

17    meetings that are held between the security personnel

18    aboard the vessel?

19          A     No.

20          Q     Does The Defendant maintain a log book

21    pursuant to CVSSA where all crimes are recorded,

22    whether or not they're alleged to be reportable to the

23    governmental entity?

24          A     No.

25          Q     Okay.    How long has The Defendant been

                   JEANNIE REPORTING       (305) 577-1705
                                                                         156 Page 156 of
      Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                            203
      1     operating?

       2          A     The company?

       3          Q     Yeah.

       4          A     Since December of 2016.

       5          Q     Okay.    And the CVSSA was enacted in July of

       6    2010, correct?

       7          A     Correct.

       8          Q     So at the time, I don't want to say get --

       9    got into the cruise business, the CVSSA had already

     10     been in force and effect for over six years, correct?

     11           A     Correct.

     12           Q     So at the time The Defendant was starting its
Relevance
     13     company, they were aware of some of the requirements

     14     from the CVSSA upon the vessel despite it being a

     15     foreign flagged ship, correct?

     16           A     Yes.

     17           Q     And it knew at that time that one of the

Asked and
      18      categories of incidents that needed to be reported was
Answered
      19      physical assaults aboard the cruise ship with serious
Argumentative
     20     bodily injury, correct?

     21           A     Correct.

     22           Q     So The Defendant was aware in accordance with

     23     the CVSSA that on cruise ships, physical assaults and

     24     batteries with -- with serious bodily harm occurred

     25     with such -- with enough regularity that it was

                         JEANNIE REPORTING       (305) 577-1705
                                                                   157 Page 157 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     required to be documented to that governmental entity

 2    according to CVSSA, correct?

 3                  MR. DUNLEAVY:    Objection.

 4                  THE WITNESS:    I wouldn't phrase it that

 5           way.

 6    BY MR. FISCHER

 7           Q      How would you phrase it?

 8           A      You can go online and you can see it.

 9    It's -- I'm pretty sure it's -- I think these things

10    are public information.        I don't know but like the

11    health, you know, the public -- Department of Public

12    Health comes onboard and they do their inspection and

13    everything.      You know, these things are, you know,

14    public information.       These things don't happen with

15    regularity.      And you're -- you're talking about

16    something that's to be reported to the FBI, there are

17    certain -- certain criteria, certain guidelines to

18    follow on that, and those type of events do not happen

19    with regularity --

20           Q      Sure.

21           A      -- the ones that have to be reported to the

22    FBI.

23           Q      Right.   But prior to the 2016 with The

24    Defendant getting into the cruise line business, you're

25    aware that assault and batteries with serious bodily

                    JEANNIE REPORTING      (305) 577-1705
                                                                   158 Page 158 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     harm occur an cruise ship vessels, correct?

 2                 MR. DUNLEAVY:     Objection.

 3                 THE WITNESS:     I mean, a lot of things

 4          happen onboard the vessel.

 5    BY MR. FISCHER

 6          Q      So --

 7          A      We haven't -- we haven't -- we haven't had

 8    any, you know, assault with serious bodily injury that

 9    we've had to report to the FBI.

10          Q      And that's based upon the determination from

11    the captain?

12          A      Well, that's based upon the determination

13    from the guidelines in the CVSSA.

14          Q      Okay.   So I -- so since The Defendant did not

15    report this incident of May 13, 2018, its position is

16    that my client's compound fracture of his arm requiring

17    surgical intervention was not a serious bodily injury?

18                 MR. DUNLEAVY:     Objection.

19                 THE WITNESS:     It was not the type of

20          bodily injury that needs to be reported to the

21          FBI.

22    BY MR. FISCHER

23          Q      Okay.   Did my client, Mr. Fuentes, as a

24    result of the incident sustain a permanent injury?

25                 MR. DUNLEAVY:     Objection.

                   JEANNIE REPORTING       (305) 577-1705
                                                                   159 Page 159 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   THE WITNESS: I would defer to the

 2            medical examiner who -- who evaluated him.

 3    BY MR. FISCHER

 4            Q     Okay.   Well, he drafted a report in this

 5    case.       Did you review that report prior to dep --

 6    today's deposition?

 7            A     No, I did not.

 8            Q     Did you -- because one of the areas of

 9    designation was the -- The Defendant's position

10    regarding the damages of my client, it's designation

11    No. 15 in this case.       So what did you do before today

12    regarding the position taken about The Defendant's

13    position regarding my client's injuries in this case?

14    What did you do to prepare for that designation?

15            A     As I said, I would defer to the medical

16    examiner who -- who examined Mr. Fuentes.

17            Q     Okay.   When you say you'd defer, what do you

18    mean?

19            A     Meaning the -- after the examination, the

20    evaluation by the -- the medical examiner and they

21    would determine.

22            Q     Okay.

23            A     Make that call.

24            Q     Okay.   All right.    Just so my -- I just want

25    to make clear for the record, I want to discuss with

                     JEANNIE REPORTING     (305) 577-1705
                                                                   160 Page 160 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     you the specifics of the security plan, the safety and

 2    security plan of The Defendant's vessel, but my

 3    understanding is that you are going to refuse to answer

 4    questions regarding the ship's security plan; is that

 5    correct?

 6          A       Based upon confidentiality, yes.

 7          Q       Okay.   And, again, regarding the specific

 8    training that's been provided to the ship security

 9    officers and the certification, the requirements,

10    again, you are going to refuse to answer those

11    questions based upon that same confidentiality?

12          A       That's correct.

13                  MR. FISCHER:    Okay.    All right.     At this

14          time, I'm going to suspend the deposition, and

15          you can ask any questions if you'd like.

16                  MR. DUNLEAVY:     No.   No questions.      We'll

17          read.

18                  THE REPORTER:     Are you ordering the

19          transcript at this time?

20                  MR. FISCHER:    Yeah.    I need it expedited

21          too.

22                  THE REPORTER:     What day do you need it

23          by?

24                  MR. FISCHER:    What's today?

25                  THE REPORTER:     Today is Monday, the 3rd.

                    JEANNIE REPORTING       (305) 577-1705
                                                                   161 Page 161 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                   MR. FISCHER: Probably by -- just get it

 2          to me by Wednesday.

 3                 THE REPORTER:     Okay.

 4                 MR. DUNLEAVY:     Copy.

 5                 THE REPORTER:     Copy, as well?

 6                 MR. DUNLEAVY:     Yes.

 7                 THE VIDEOGRAPHER:        We're off the video

 8          record at 2:22.

 9                 THE REPORTER:     You need yours Wednesday

10          too?    I have to tell my office.

11                 MR. DUNLEAVY:     Sure.

12

13                       (Deposition suspended at 2:22 p.m.,

14                 and the reading and signing having not

15                 been waived.)

16

17

18

19

20

21

22

23

24                  CERTIFICATE OF SHORTHAND REPORTER

25

                   JEANNIE REPORTING        (305) 577-1705
                                                                   162 Page 162 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     STATE OF FLORIDA         )
                               ):SS
2     COUNTY OF PALM BEACH)

 3         I, Andrea Denise West, RPR, FPR, do hereby
      certify that I was authorized to and did
 4    stenographically report the deposition of GRANT A.
      PLUMMER, that a review of the transcript was
 5    requested, and that the foregoing transcript, pages
      1 through 161, is a true record of my stenographic
 6    notes.

 7         I further certify that I am not a relative, employee,
      or attorney or counsel of any of the parties', nor am I a
 8    relative or employee of any of the parties' attorney or
      counsel connected with the action, nor am I financially
 9    interested in the action.

10          IN WITNESS WHEREOF, I hereunto set my hand and

11    affix my official seal of office this 5TH day of

12    February, 2020.

13

14

15

16                              ________________________________

17                              ANDREA DENISE WEST, RPR, FPR

18

19

20

21

22

23

24                          CERTIFICATE OF OATH

25
      STATE OF FLORIDA
                   JEANNIE REPORTING       (305) 577-1705
                                                                   163 Page 163 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                            :SS
      COUNTY OF PALM BEACH
2

 3

 4

 5    I, the undersigned authority, certify that GRANT A. PLUMMER

 6    personally appeared before me and was duly sworn.

 7

 8    He produced a Driver's License as identification.

 9

10

11    WITNESS my hand and official seal this 3rd day of February,

12    2020.

13

14

15

16                         _________________________________
                           ANDREA DENISE WEST, R.P.R.,F.P.R
17                         Notary Public in and for
                           the State of Florida
18                         My Commission No. GG 338756
                           Expires: July 3rd, 2023
19

20

21

22

23

24                                JURAT PAGE

25

                   JEANNIE REPORTING       (305) 577-1705
                                                                   164 Page 164 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1     STATE OF FLORIDA           )

 2    ) :SS
      COUNTY OF MIAMI-DADE       )
 3

 4

 5    I, hereby certify that I have read the foregoing transcript

 6    Pages 1 to 161 and find the same to be true and accurate.

 7

 8

 9    Any corrections made by me are set forth on the errata page

10    attached hereto.

11

12

13    __________________________

14    GRANT A. PLUMMER

15

16    Sworn to and subscribed before me on this ___ day of

17    __________________, 2020.

18

19    ______________________________
      Notary Public in and for the
20    State of Florida at Large.
      My Commission No.:
21    My Commission expires:

22

23

24

25

                   JEANNIE REPORTING       (305) 577-1705
                                                                   165 Page 165 of
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020
                                      203
1                            JEANNIE REPORTING
                     28 West Flagler Street, Suite 610
2                             Miami, FL 33130
                               (305) 577-1705
3
      February 5th, 2020
4
      GRANT A. PLUMMER
5     c/o Jonathan Dunleavy, Esq.
      Hamilton, Miller & Birthisel
6     150 SE 2nd Avenue, Suite 1200
      Miami, Florida 33131
7
      IN RE:
8     FUENTES VS. CLASSICA CRUISE
      CASE NO:
9     19-CV-60883-WILLIAMS/VALLE

10    Dear GRANT A. PLUMMER:

11    With reference to the examination of YOURSELF, deponent in
      the above-styled cause, taken on February 3rd, 2020 under
12    oath, please be advised that the transcript of the
      deposition has been transcribed and is awaiting your
13    signature.

14    Please arrange to conclude this matter at your earliest
      convenience. We would suggest that you telephone this
15    office and arrange an appointment suitable for all
      concerned.
16

17    Sincerely yours,

18

19

20

21    ____________________________

22    ANDREA DENISE WEST, RPR, FPR
      Certified Court Reporter
23

24    cc:   All Counsel of Record

25

                   JEANNIE REPORTING       (305) 577-1705
Case 0:19-cv-60883-KMW Document 71-3 Entered on FLSD Docket 07/10/2020 Page 166 of
                                      203
                                ERRATA SHEET

      F.R.C.P. RULE 1.310 provides in part:

      (e)"...Any changes in form or substance that the witness

      wants to make shall be entered upon a separate correction

      page by the officer with a statement of the reasons given

      by the witness for making them..."

      PAGE/LINE          CHANGE/CORRECTION             REASON

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      ______________________________________________________

      I, ________________, do hereby certify that I have read the

      foregoing transcript of my deposition, given on

      ____________and that together with any additions or

      corrections made herein, it is true and correct.




      _________________________
          (Witness name)




                  JEANNIE REPORTING (305) 577-1705
                   6/23 26/15     10 [9] 3/13       1350 [1]            53/23 70/24
Case 0:19-cv-60883-KMW
                   59/11 Document
                          82/22   71-3
                                   48/3Entered
                                         48/16 on FLSD  Docket 07/10/2020
                                                     26/11                 Page
                                                                        71/7    167 of
                                                                              73/3
MR. DUNLEAVY:                            203
                   86/4 86/7       63/7 63/9        136 [1] 3/17        74/22 82/15
[63] 4/16
                   86/11 86/14     63/19 64/4       14 [2] 68/23        92/1 93/5
7/20 8/4 9/13
                   87/11 87/14     64/6 64/13        68/24              93/16 97/7
10/15 13/12
                   92/24 103/21 10th [3]            140  [2]   1/12     104/7 105/25
14/6 14/25
                   104/2 136/11    64/13 64/20       89/7               107/6 108/2
15/16 19/1
                   139/23 160/17 65/14              144  [1]   3/18     109/17 114/17
23/9 23/21
                   160/21 160/24 11 [12] 36/2 15 [2] 72/15              117/4 127/15
24/14 25/7
                   161/2 161/4     36/9 36/18        159/11             127/24 145/11
27/17 28/11
                   161/8           53/23 63/23      150 [2] 2/11        145/25 146/6
29/15 30/2
                   THE             63/25 64/3        165/6              146/15 147/24
30/19 32/4
                   VIDEOGRAPHER:   64/6 118/18      16  [1]   75/22     151/11 152/4
32/14 33/7
33/16 34/1         [4] 3/18        145/11 145/25 161 [2] 162/5 152/20 153/1
                   92/15 92/19     153/4             164/6              154/5 154/22
34/22 44/7
                   161/6          11:03  [1]        17  [5]   76/15     158/15
49/17 51/24
                   THE WITNESS:    1/14              77/3 77/15       2019 [3]
52/18 56/22
                   [45]   4/22    11:03  a.m  [1]    146/15 148/2       10/15 11/1
58/13 66/10
81/15 83/22        6/24  7/21      4/3              1705  [1]           136/18
                   19/8 23/23     11th [3]           165/2            2020 [7] 1/13
84/6 107/7
                   24/16 26/17     64/13 64/21      17th [2]            4/2 162/12
120/13 123/12
                   28/12 29/16     65/14             76/10 146/6        163/12 164/17
123/20 124/11
                   30/3 30/20     12 [4]    15/5    18 [1]    122/4     165/3 165/11
125/7 125/20
                   32/5 32/15      67/13 67/15      18th [1]          2023 [1]
127/24 130/2
                   33/8 34/2       143/16            79/14              163/18
130/12 131/18
                   34/24 44/8     120  [1]   2/12 19 [1] 85/24 23rd [1]
134/5 134/9
                   49/19 56/24    1200 [1]          19-CV-60883-WI 136/18
134/14 134/17
                   59/12 66/12     165/6            LLIAMS/VALLE      24/7 [1]
134/21 134/23
                   81/16 82/23    121  [1]   3/15    [2]   1/2          93/23
134/25 139/13
                   87/10 87/13    12:51 [1]          165/9            28 [1] 165/1
141/23 157/2
                   88/2 103/23     92/17            1991  [3]         2:22 [2]
158/1 158/17
                   103/25 120/18 13 [41] 9/13        74/10 74/12        161/8 161/13
158/24 160/15
                   123/13 123/21 9/25 15/5           152/15           2ND [4] 2/11
161/3 161/5
                   124/12 125/9    19/13 19/17      19th [1]            10/15 11/1
161/10
                   125/21 130/3    31/11 31/23       84/12              165/6
MR. FISCHER:
                   130/13 131/19 32/19 35/2         1:00  o'clock
[37] 4/14
                   139/15 139/25 35/9 35/14          [1] 92/21
                                                                      3
8/8 10/11                                                             30 [2] 6/10
                   141/24 144/6    35/24 37/3
10/18 14/9
                   157/3 158/2     42/22 43/17      2                   142/12
15/3 15/18                                          2010  [4]         30-day   [1]
                   158/18 158/25 68/12 68/13
19/4 52/2                                            13/21   13/25      142/12
                                   70/24 71/6
58/16 86/6       $                 73/2 82/15        19/23 156/6      305 [2] 2/13
86/10 86/12      $10,000 [2]                        2016 [2]            165/2
                                   92/1 93/4
87/18 92/11        13/6 18/17                        156/4   157/23   320  [1] 2/5
92/25 103/24                       93/16 97/7
                                   104/7 105/25 2017 [2]        11/6  33021 [1] 2/6
104/1 121/9      .                                   11/10            33130 [1]
                                   107/5 108/2
133/18 134/7 ...Any [1]                             2018  [47]          165/2
                                   109/17 114/17
134/12 134/16 166/3                                  9/13   9/25      33131 [2]
                                   117/4 127/24
134/19 134/22 .9 [6] 122/8
                                   147/24 151/11 19/13 19/17            2/12 165/6
134/24 135/3       122/25 123/3                      31/11   31/23    338756   [1]
                                   152/4 152/20
136/9 136/12       123/4 123/7                       32/19   35/2       163/18
                                   152/25 154/5
136/15 139/24 123/8
                                   154/22 158/15 35/9 35/14           3686 [1] 2/13
143/25 144/4                                         35/24   36/2     379-3686 [1]
160/12 160/19 1                   130 [1] 89/7
                                  1300 [2]           36/9   37/3        2/13
160/23 160/25 1.310 [1]                              42/22 43/17      3rd [5]
                                   68/18 89/3
THE REPORTER: 166/2
[22] 5/20
                    36/8 52/11
3Case 0:19-cv-60883-KMW             147/24 148/1      49/12 50/6        22/8 23/3
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 168 of
                    52/15 53/15      155/11 157/15    50/12 50/13      23/7 23/13
3rd... [5]                                203
                    69/15 71/1       159/12           77/14 77/23      23/20 24/10
 127/15 160/25
                    71/8 71/17      above [3]         119/3 155/16     24/14 25/2
 163/11 163/18
                    72/21 73/2       1/24 11/24      actually [11]     25/19 25/22
 165/11
                    80/3 80/11       165/11           5/7 16/6 32/2    25/24 27/22
4                   80/18 80/20     above-styled      76/13 94/15      27/23 28/19
4601 [1]    2/5     81/15 83/7       [2] 1/24         99/5 115/18      30/10 34/11
                    84/6 88/8        165/11           122/16 133/20    48/19 48/21
5                   90/18 91/12     Absolutely [1]    147/24 150/23    48/23 49/12
577-1705 [1]        101/12 103/2      134/25         add [1] 152/5     50/5 51/4
 165/2              104/10 105/6    absolving [1]    addition [2]      51/10 51/18
580 [2] 1/12        106/11 114/8     24/11            36/20 50/18      51/21 52/7
 4/8                114/16 115/15   abuse [1]        additional [8]    53/9 57/3
5TH [2]             115/19 116/8     150/18            78/8 114/25     57/4 58/9
 162/11 165/3       117/7 118/13    abusive [6]       115/19 116/7     59/1 59/3
                    119/12 125/20    148/12 148/16    134/3 135/22     59/6 60/15
6                   126/23 127/5     148/20 149/5     152/5 152/8      60/22 61/10
610 [1]    165/1    127/15 127/23    149/17 150/5    Additionally      61/22 62/10
                    131/17 132/20   access [1]        [1] 14/19        62/12 63/7
8                   135/12 135/16    137/20                            63/8 63/18
                                                     additions [1]
8,000 [1]           138/5 141/9     accordance [4]    166/19           63/19 63/23
 131/13             144/11 146/19     47/22 62/3     address [8]       63/25 64/3
8434 [1] 2/6        148/4 152/5      84/6 156/22      29/14 29/22      64/5 64/14
860-8434 [1]        155/18 156/19   according [3]     30/12 30/15      64/21 65/14
 2/6               about [63]        115/3 149/11     32/4 32/20       67/13 67/14
87 [1] 3/14         18/24 21/18      157/2            120/8 122/3      68/4 68/11
9                   28/22 30/13     account [1]      addressed [1]     68/13 68/22
                    31/17 31/18      96/10            47/4             68/24 72/14
9.4 [3]
                    33/2 34/7       accurate [1]     adds [1]          72/16 75/21
 121/23 122/23
                    36/6 36/20       164/6            76/17            75/22 76/10
 123/7
                    37/9 42/21      act [5] 13/21    adjust [1]        76/15 76/16
9.8.1 [2]
                    44/19 47/10      13/25 73/9       110/4            77/1 77/2
 122/16 123/15
                    53/12 54/13      79/22 79/22     adjustments       77/3 77/14
90-day [1]
                    56/15 56/17     acted [9]         [3] 109/4        77/16 77/18
 142/13
                    59/4 61/22       22/6 22/7        110/5 155/12     77/24 78/11
954 [1] 2/6
                    75/9 78/2        23/14 23/21     adopt [1]         79/15 84/12
:                   78/9 78/17       24/5 24/10       77/2             84/15 85/23
:SS [3] 162/1       78/17 86/17      24/12 68/6      advice [1]       affix [1]
 163/1 164/2        89/7 94/9        68/7             19/3             162/11
                    95/11 96/9      action [7]       advise [1]       aft [2] 97/20
A                   97/9 98/8        20/13 22/20      8/2              143/20
A-L-E-L-I-S         99/10 99/11      61/1 61/18      advised [1]      after [8]
 [1] 89/20          102/3 104/6      130/4 162/8      165/12           4/21 25/15
A-L-O-K [1]         105/9 106/7      162/9           affiliated [1]    40/10 40/22
 7/4                106/21 106/23   actions [4]        88/25           49/24 108/7
A-Z-Z-A-D [1]       107/2 108/8      22/2 23/3       affirmative       152/4 159/19
 152/23             108/12 111/7     67/21 149/2      [91] 10/25      again [38]
a.m [2] 1/14        121/5 121/7     activities [2]    14/20 14/24      9/17 12/9
 4/3                122/7 122/22      82/10 82/19     15/2 20/6        27/22 50/2
able [5] 65/1       124/15 129/14   acts [3]          20/11 20/12      58/17 64/20
 99/19 137/11       129/15 131/6     22/11 22/12      20/15 20/19      68/4 68/25
 142/22 154/1       135/20 141/2     69/3             21/4 21/8        69/13 70/19
aboard [52]         141/3 143/16    actual [10]       21/20 21/22      71/25 75/24
 12/11 12/21        146/4 146/5      40/22 49/10      21/24 22/5       76/23 77/4
                  Alert [1]
ACase 0:19-cv-60883-KMW            142/10 145/7      120/6 126/15      94/20
                56/5     Document 71-3 Entered on FLSD Docket 07/10/2020 Page 169 of
                                   150/8 150/21     138/1 143/22     am [4] 121/1
again... [24]                           203
               alerted [1]         151/7 155/21    alterations        162/7 162/7
 77/22 93/2
                110/7              159/24 160/13    [1] 152/10        162/8
 104/16 105/3
               all [111]           165/15 165/24   altercation       amended [1]
 106/3 117/11
                5/15 5/19 6/9     allegation [5]    [69] 21/12        6/3
 123/2 124/8
                10/9 10/20          26/8 58/10      22/1 28/10       amenities [1]
 124/19 126/24
                13/18 14/2         63/20 85/14      28/21 34/21       95/20
 128/24 129/8
                15/5 15/13         142/23           35/5 35/9        among [1]
 130/14 130/20
                19/5 20/4         allege [4]        35/10 35/15       105/15
 133/10 140/1
                21/3 22/5          50/4 57/20       35/15 35/20      amount [3]
 140/19 141/13
                22/20 23/1         60/16 127/4      35/21 36/3        69/23 69/24
 141/16 141/20
                27/2 27/10        alleged [11]      36/3 36/10        70/1
 142/22 143/3
                29/8 30/14         23/7 24/11       36/11 36/15      and these [1]
 160/7 160/10
                30/14 40/7         24/14 25/6       36/17 36/22       89/11
against [1]
                42/16 44/2         57/8 60/17       36/23 36/24      and/or [4]
 61/18
                45/10 46/13        68/6 86/19       37/4 37/12        59/10 60/7
agencies [1]
                46/16 48/19        111/22 154/21    37/14 37/17       60/12 135/24
 152/12
                56/16 57/24        155/22           37/19 39/1       Andrea [6]
agency [1]
                60/5 62/25        allegedly [1]     39/5 40/23        1/20 4/10
 140/17
                63/6 69/4          99/21            41/5 46/25        162/3 162/17
agents [2]
                72/14 73/8        alleges [1]       49/11 49/13       163/16 165/22
 116/22 126/17
                75/21 76/15        21/4             49/15 50/6       annex [6]
aggravated [1]
                76/23 79/14       alleging [8]      50/9 50/14        136/8 136/9
  57/17
                79/19 80/15        14/19 21/14      51/6 51/24        136/25 137/4
aggression [1]
                80/25 81/12        22/6 23/20       54/10 69/7        137/7 137/10
  25/18
                81/18 83/17        58/5 58/23       69/14 69/15      announce [1]
aggressive [2]
                83/20 84/2         61/23 77/13      77/5 78/19        4/13
  23/18 147/23
                86/3 88/7         allocation [1]    79/12 85/17      announcement
aggressively
                88/7 88/23          50/16           85/17 94/23       [1] 108/8
 [2] 25/12
                89/10 89/23       alluding [1]      98/13 99/22      announcements
 147/19
                90/10 90/18        103/6            101/5 104/7       [3] 54/18
aggressor [1]
                91/22 92/5        almost [1]        108/3 109/19      109/1 109/15
 25/14
                92/12 92/24        142/11           110/9 110/11     another [8]
agree [11]
                94/9 94/9         Alok [1] 7/4      110/22 111/2      26/7 32/14
 19/16 35/3
                102/12 102/13     along [2]         111/5 111/9       35/4 78/15
 40/21 73/13
                104/5 107/23       31/4 32/7        111/13 111/25     81/5 104/18
 81/13 83/6
                107/23 107/24     alongside [1]     112/12 112/13     111/23 124/23
 83/25 117/19
                108/12 109/14      62/14            113/12 113/13    answer [26]
 123/10 150/9
                110/20 112/8      already [10]      145/12 151/22     8/6 9/16
 150/12
                112/21 113/25      40/23 41/19     altercations       10/17 10/18
agreement [2]
                114/1 114/3        76/12 82/12      [11] 28/10        10/25 14/12
 130/9 130/22
                114/15 114/15      87/12 116/22     50/11 52/10       15/17 31/9
ahead [7]
 15/18 50/11    115/25 115/25      127/11 133/21    52/15 53/14       32/10 33/19
                117/3 117/12       135/19 156/9     53/18 54/7        44/7 58/12
 66/12 87/10
                117/23 118/1      also [22]         56/1 56/18        70/20 107/10
 120/17 133/18
                118/17 119/2       2/17 13/6        80/17 135/24      114/17 118/18
 134/6
                119/14 120/22      14/4 27/2       alternatively      119/23 119/25
alcohol [4]
                122/11 125/25      27/21 39/7       [4] 27/3          120/15 120/17
 70/15 71/7
                126/19 127/13      42/14 53/7       27/13 76/17       120/17 132/16
 72/1 85/1
                128/24 129/20      69/4 71/6        77/17             133/15 135/20
alcohol-relate
                131/8 131/24       75/14 82/9      although [1]       160/3 160/10
d [2] 71/7
                133/14 136/13      95/21 95/24      147/22           answered [13]
 72/1
                136/22 139/25      108/10 109/4    always [3]         23/11 23/23
Alelis [1]
                140/13 141/13      113/21 119/11    78/23 93/24       24/16 25/9
 89/19
                    155/12 158/8 applied [1]
ACase 0:19-cv-60883-KMW                               68/1 68/6         42/12 42/23
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 170 of
                  160/15 162/7     33/16          70/9 70/9           44/5 44/11
answered...                             203
                  162/8 164/9     applies [1]     70/10 70/12         44/15 44/19
 [9] 27/19
                  166/19           62/17          70/18 71/10         44/20 44/24
 34/24 49/19
                 anybody [13]     apply [2]       71/12 71/14         45/5 45/8
 56/24 66/12
                  6/16 43/11       14/17 150/8    72/19 79/23         45/10 45/11
 87/8 125/9
                  54/23 81/6      appointed [1]   80/11 81/5          45/19 54/13
 128/1 139/15
                  88/20 90/23      141/7          81/25 90/7          54/19 54/19
answering [1]
                  95/18 95/24     appointment     90/7 90/8           55/8 73/18
 136/4
                  103/7 107/17     [1]   165/15   90/8 90/9           73/18 73/21
answers [7]
                  152/19 154/7    appreciate [6] 91/12 91/14          91/8 93/5
 3/13 8/21
                  155/13            22/23 31/17   91/16 93/12         93/6 93/16
 10/13 15/2
                 anyone [4]        43/23 43/25    93/18 99/16         93/21 94/25
 87/8 133/24
                  7/17 110/7       58/18 78/14    102/5 102/5         95/12 95/13
 152/18
                  143/25 148/19   apprized [2]    102/24 103/1        95/14 95/15
anticipate [1]
                 anything [30]     109/2 109/14   104/14 105/8        96/5 96/8
  70/23
                  8/23 21/1       appropriate     106/4 106/7         96/21 99/16
any [84] 8/15
                  21/19 25/17      [1] 73/9       107/16 107/22       103/7 129/14
 16/25 19/13
 24/13 26/12      25/19 35/11     approximately   109/1 109/2         134/14 143/8
                  35/12 41/12      [1]   89/8     109/3 109/7         143/15 143/23
 26/23 32/12
                  47/1 50/24      April [4]       110/5 111/7         151/16 151/17
 37/17 38/9
                  53/1 53/5        74/22 146/6    111/22 112/13       152/3 153/13
 38/24 39/23
                  54/17 63/15      146/15 148/2   113/4 113/11        154/10 154/16
 40/7 41/3
                  68/20 69/11     April 17 [2]    114/8 118/24       areas [10]
 47/21 47/24
                  76/2 79/11       146/15 148/2   119/23 119/23       6/9 6/18 8/17
 49/9 49/11
                  79/19 86/1      April 17th [1] 121/17 121/21        8/17 9/22
 49/25 50/4
                  95/10 98/24       146/6         123/17 127/1        109/7 133/22
 50/17 51/22
                  99/7 99/13      are [152] 5/5 127/18 128/25         136/21 141/8
 53/3 58/15
                  102/17 108/25    6/8 13/15      132/4 132/18        159/8
 59/25 60/3
                  129/22 133/11    14/16 15/8     132/24 133/15      aren't [2]
 60/6 60/10
                  140/5 152/14     15/11 16/2     133/22 136/11       54/2 78/23
 61/17 62/1
                 anywhere [6]      18/12 22/6     137/3 138/5        argument [1]
 62/6 67/3
                  17/24 29/7       22/22 23/8     140/25 141/1        145/12
 71/10 71/14
                  47/14 56/9       23/13 28/14    141/1 141/9        Argumentative
 73/19 73/19
                  99/3 138/21      29/25 31/6     141/12 142/10       [2] 33/17
 74/11 74/24
                 apart [2]         31/19 31/20    142/15 143/10       131/19
 74/24 87/11
                  135/11 135/22    33/10 34/12    143/11 144/15      arise [1]
 90/14 92/6
                 apologize [2]     36/12 37/21    146/3 146/11        106/12
 92/7 92/9
                  10/20 89/13      37/22 38/4     147/4 148/9        arm [6] 18/25
 96/14 98/23
                 appear [2]        42/3 42/9      150/15 150/15       19/18 57/12
 98/23 99/6
                  5/16 87/24       42/9 42/13     150/17 150/17       64/11 66/17
 99/8 99/10
                 appearance [1]    42/17 43/19    150/20 150/21       158/16
 99/15 107/21
                   6/13            44/19 45/24    150/21 151/8       around [13]
 109/3 110/7
 114/25 118/20   appearances       46/13 46/14    153/5 155/2         29/9 37/7
 135/10 135/21    [2] 2/1 4/14     47/6 48/7      155/17 155/21       42/19 50/21
                 appeared [1]      48/9 48/15     157/10 157/13       70/20 81/3
 136/1 136/4
                  163/6            48/15 54/16    157/16 160/3        81/4 90/7
 139/6 141/10
                 appears [4]       54/16 55/4     160/10 160/18       91/16 108/20
 144/18 144/19
                  21/25 76/11      55/23 55/23    164/9               124/23 137/22
 145/24 146/3
                  76/16 88/6       55/23 55/24   area [56]            147/10
 146/4 146/18
                 applicable [2]    56/21 57/20    14/9 15/15         arrange [2]
 147/24 149/1
                   60/21 85/23     58/6 58/7      29/12 29/13         165/14 165/15
 151/9 151/10
                 application       58/10 60/21    29/18 30/22        arrival [1]
 152/5 152/10
 154/1 154/2      [3] 14/5         61/5 61/13     37/8 40/13          108/14
                  14/18 15/22      61/23 65/1     41/18 41/20        articulate [2]
 154/10 154/20
                                                                       65/2 68/5
                    51/21
ACase 0:19-cv-60883-KMW            attempted [4]      139/7 151/13 basically [1]
                          Document
                  asserting  [2] 71-3   Entered
                                    37/18  38/1 on FLSD Docket156/22
                                                      156/13   07/10/2020  Page 171 of
                                                                        56/3
as [187]                                 203
                  121/15 143/4      48/5 101/4        157/25        basis [53]
ascertain [2]
 127/22 129/6    assertion [16]    attempting [6]    away [2] 66/2 15/4 20/10
                   26/10 26/23       29/2 37/10       66/16          20/15 20/19
ask [19] 9/17
                  28/1 49/17        38/15 39/7       Azzad [1]       21/7 21/20
 12/8 15/15
                  51/4 53/9         40/13 41/3        152/22         21/23 23/19
 20/10 29/21
                  65/2 65/20       attention [1]                     24/11 25/23
 31/5 38/9
                  69/6 69/18        146/16           B               26/3 26/9
 48/3 50/2                                           back [23]
                  79/16 121/18     attorney [4]                      27/5 28/1
 78/1 83/5                                            11/2 20/4
                  123/11 132/5      8/7 8/10                         28/2 48/20
 85/12 94/14                                          30/16 34/15
                  132/6 133/23      162/7 162/8                      48/23 49/16
 100/8 103/25                                         43/25 50/2
                 assessing [4]     attorney/clien                    51/3 51/20
 105/3 116/5                                          51/14 70/4
                  80/25 81/2       t [2] 8/7                         52/6 52/8
 136/7 160/15                                         75/25 76/23
                  81/11 84/20       8/10                             53/9 54/8
asked [22]                                            77/11 77/22
                 assessment [9]    attorneys [1]                     57/4 59/2
 14/14 23/10                                          83/17 84/16
                   80/24 106/1      58/16                            59/5 62/11
 23/22 24/15                                          92/20 94/8
                  106/6 106/14     attributed [1]                    63/8 63/19
 25/8 27/18                                           112/10 123/7
 30/13 34/23      107/2 107/6        67/22                           63/24 64/2
                  107/11 107/14    authorities        125/1 126/14   65/2 65/19
 44/6 49/18                                           127/4 135/7
                  126/25            [5] 12/7                         67/1 67/14
 52/1 56/23                                           141/13
                 assessments        12/15 40/20                      68/12 68/14
 66/11 88/7                                          background [2] 68/23 69/6
 125/8 127/25     [4] 104/10        132/13 152/11
                  104/13 106/3     authority [12]      113/19        72/16 75/22
 129/24 136/21                                        118/21
                  106/11             19/14 29/1                      77/2 77/24
 139/14 144/9                                        Bahama [1]
                 assigned [3]       118/3 120/6                      78/11 79/15
 144/10 152/19                                        16/13
                  143/7 143/10      128/15 130/18                    84/17 104/12
asking [13]                                          Bahamas [7]
                  143/14            130/20 130/23                    106/4 107/14
 19/3 38/17                                           11/25 16/22
                 assigning [1]      130/24 131/1                     121/17 125/17
 44/4 44/19                                           17/1 17/3
                  142/24            137/13 163/5                     128/11
 53/3 53/4                                            17/5 120/6
 61/21 71/4      assist [3]        authorization                    batteries [5]
                  37/13 42/12       [1] 137/14        131/7          83/21 126/22
 107/12 107/13                                       Bahamian [2]
                  54/16            authorized [1]                    132/15 156/24
 121/1 130/21                                         128/15 130/17 157/25
                 assistance [4]      162/3
 148/18                                              bar [1] 147/5 battery [3]
                   95/25 138/2     AVENUE [2]
assault [15]                                         bars [1]
                  138/15 139/1      2/11 165/6                       83/11 83/14
 13/4 13/9                                            102/10
                 assistant [3]     avenues [1]                       127/9
 79/17 79/25                                         base [1]
                  90/3 90/24        150/21                          be [130] 4/11
 83/11 83/14                                          143/3
                  114/2            await [1]                         12/20 12/24
 83/21 84/13                                         based [29]
                 associated [2]     109/10                           12/25 13/10
 84/17 97/13                                          13/18 19/21
                   122/8 123/9     awaiting [1]                      13/16 14/22
 113/10 127/9                                         21/12 40/9
                 associates [1]     165/12                           15/9 15/14
 132/14 157/25                                        40/10 98/15
                   154/3           aware [29]                        16/12 18/20
 158/8                                                98/17 100/21
                 assuming [1]       28/9 28/20                       18/21 20/14
assaulted [1]                                         100/22 107/12 28/7 30/24
                  75/11             29/25 30/5
 80/11                                                110/15 110/17 33/4 33/5
                 attach [1]         30/18 34/20
assaults [12]                                         111/19 111/25 33/15 38/2
                  144/1             35/9 36/12
 15/7 17/11                                           118/2 120/5
                 attached [1]       36/14 37/13                      40/25 46/20
 80/3 80/20                                           128/8 128/10
                  164/10            39/9 39/23                       47/3 47/22
 117/7 126/22                                         128/14 128/14 47/25 48/7
                 attack [1]         40/7 48/2
 131/17 135/12                                        128/17 130/20 50/23 50/25
                  25/6              48/9 69/13
 135/24 136/3                                         130/23 131/1
                 attacked [1]       91/25 110/13                     55/9 55/13
 156/19 156/23                                        143/3 158/10
                  24/17             116/14 132/4                     55/14 56/16
assembly [2]                                          158/12 160/6
                 attempt [1]        133/17 136/9                     57/13 58/24
 143/8 143/15                                         160/11
                  141/21            137/4 139/6                      61/4 61/11
assert [1]
                  because [40]
BCase 0:19-cv-60883-KMW            94/23 95/23       78/25            book [1]
                         Document 71-3 Entered on FLSD Docket 07/10/2020 Page 172 of
                  20/21 21/10      97/2 108/6      better [6]         155/20
be... [95]                              203
                  31/9 32/6        108/22 111/8     28/7 66/4        bookings [1]
 62/25 63/2
                  34/15 34/16      120/19 127/21    66/23 67/1        94/19
 63/24 65/24
                  38/7 39/23       129/7 159/11     67/10 79/7       booklet [1]
 65/25 66/22
                  41/22 42/13      163/6 164/16    between [33]       138/9
 67/21 68/8
                  43/3 48/3       began [1]         20/20 22/1       both [9] 4/11
 70/11 71/16
                  52/16 53/11      110/9            37/4 39/5         4/12 15/14
 72/2 72/11
                  65/10 65/21     begin [1]         50/14 51/6        22/13 37/18
 72/12 72/13
                  69/8 70/5        30/23            53/15 53/18       64/5 64/13
 75/8 76/11
                  71/15 84/4      beginning [1]     56/18 67/17       102/24 103/2
 76/16 77/6
                  84/4 85/13       92/22            67/25 68/25      bottom [2]
 79/24 84/24
                  85/21 93/25     begins [1]        70/11 70/25       122/21 145/11
 86/20 86/21
                  94/24 101/8      4/3              71/7 77/5        BOULEVARD [2]
 87/4 87/25
                  103/9 106/17    behalf [14]       80/3 98/11        1/12 4/9
 88/6 89/17
                  112/9 112/25     2/3 2/9 4/12     101/5 104/21     Braver [1]
 90/13 90/25
                  115/13 118/5     4/15 4/18        105/12 105/16     104/2
 91/8 93/11
                  119/20 129/16    6/10 16/15       105/18 105/23    break [3]
 93/20 93/21
 94/2 94/18       131/4 139/8      20/7 41/4        108/3 109/19      86/10 92/13
                  142/22 146/16    65/6 87/9        110/10 111/5      106/10
 96/2 96/4
                  154/14 159/8     87/25 130/5      131/12 131/13    breaking [1]
 96/5 96/7
                 become [1]        130/8            131/18 145/17     37/14
 96/9 102/17
                  81/7            behaved [1]       155/17           bridge [3]
 102/18 103/7
                 bed [1]           23/17           bills [1]          90/13 103/5
 105/9 105/20
                  108/12          behavior [4]      59/25             103/16
 105/21 105/22
                 been [30]         81/1 81/2       BIRTHISEL [2]     brief [1]
 106/13 106/15
                  4/21 11/4        104/18 147/23    2/10 165/5        92/18
 106/18 107/12
                  21/11 30/5      behaviors [1]    bit [2] 104/6     briefs [1]
 108/9 108/15
                  44/15 47/18      107/17           124/15            108/10
 108/22 110/7
                  57/15 66/4      being [16]       blind [2]         bring [3]
 111/22 111/23
                  66/23 71/9       4/7 39/23        151/23 152/1      62/7 134/18
 112/14 115/3
                  71/12 74/11      40/8 41/24      blouse [1]         135/1
 117/15 122/12
                  76/4 84/25       42/2 78/9        103/20           broke [1]
 125/18 129/15
                  92/3 103/12      93/13 104/14    blown [1]          67/25
 130/11 133/16
                  106/1 111/12     106/8 109/1      145/22           Bruce [2]
 136/4 137/11
                  113/18 132/12    111/17 111/17   blue [3]           2/18 4/11
 138/19 138/23
                  137/13 138/25    117/4 122/25     102/2 102/21     buffet [3]
 142/7 142/22
                  146/23 154/16    150/4 156/14     102/21            34/4 34/8
 145/14 145/14
                  154/23 155/25   believe [11]     boarded [1]        109/9
 145/21 147/1
                  156/10 160/8     15/25 17/25      60/17            built [1]
 147/13 148/15
                  161/15 165/12    42/25 71/24     bodily [14]        152/15
 148/19 148/22
                 before [39]       82/24 84/14      13/9 17/12       bunch [1]
 149/2 149/12
                  1/20 6/6 11/1    86/22 97/1       17/13 17/17       97/18
 149/13 150/7
 150/11 152/14    29/24 35/2       97/4 114/18      18/7 18/21       bundle [1]
                  36/11 36/15      120/1            19/1 20/1         95/19
 152/14 154/3
                  36/22 37/11     beneath [1]       156/20 156/24    burden [1]
 155/22 156/18
                  37/19 39/1       11/17            157/25 158/8      25/3
 157/1 157/16
                  41/1 41/10      benefits [1]      158/17 158/20    Bureau [3]
 157/21 158/20
                  44/13 44/16      131/3           body [8] 13/7      12/16 12/20
 164/6 165/12
                  50/17 53/19     besides [8]       13/18 57/23       16/7
 166/4
                  54/8 59/16       7/15 21/19       112/6 112/15     burn [1]
BEACH [7]
                  69/14 70/7       26/25 49/25      112/21 113/8      86/13
 1/13 4/9
                  70/24 71/6       50/3 57/25       113/10           busier [1]
 62/14 62/23
                  75/2 78/18       113/10 150/18   bone [1]           93/25
 94/16 162/2
                  79/24 85/8      best [2] 6/25     18/24            business [2]
 163/1
                    67/9 67/13
BCase 0:19-cv-60883-KMW             104/15 140/3      95/14             88/16 88/18
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 173 of
                  68/5 68/12       140/8 140/11     certain [11]      89/10 89/17
business...                             203
                  68/23 70/11      142/8 155/8       8/2 43/21        90/22 104/15
 [2] 156/9
                  70/18 71/2       158/11            61/2 105/24      114/2 114/2
 157/24
                  72/15 76/22     captured [2]       106/16 107/4     114/3 124/14
busy [1]
                  77/22 77/23      154/17 154/20     116/20 120/12    152/21 155/5
 94/13
                  77/25 78/1      cards [1]          157/17 157/17    155/8
C                 78/5 78/10       42/15             157/17          chose [1]
c/o [1] 165/5     79/11 81/6      care [5]          certainly [3]     29/5
cabin [9]         83/20 84/1       59/10 60/7        126/12 129/21   citing [1]
 101/16 101/18    84/16 87/23      60/12 66/22       138/19           150/7
 108/10 108/10    91/20 93/17      67/10            CERTIFICATE      claim [3]
 116/1 138/6      95/23 102/6     case [18] 1/2      [2] 161/24       48/5 58/1
 138/7 138/7      104/20 104/24    40/3 57/9         162/24           61/8
 147/15           105/4 107/10     59/23 60/1       certificates     clarify [2]
call [5] 56/9     109/10 117/5     61/8 61/22        [2] 118/3        72/25 125/25
 75/17 151/2      119/17 120/7     101/10 111/3      127/22          Classic [1]
 152/1 159/23     120/11 120/17    114/24 115/10    certification     61/24
called [3]        121/18 122/6     116/6 117/20      [3] 115/1       CLASSICA [35]
 30/24 95/22      122/15 125/1     132/3 159/5       141/14 160/9     1/8 4/6 5/6
 138/25           128/20 129/1     159/11 159/13    certifications    5/10 5/16
calls [1]         131/4 134/5      165/8             [3] 117/13       6/10 6/17
 56/13            134/15 134/18   cases [1]          118/2 141/21     7/11 7/14
came [3]          135/1 136/18     111/21           certified [6]     11/16 11/21
 90/16 99/25      137/19 137/23   casino [1]         114/4 114/4      12/12 12/13
 154/15           137/25 137/25    91/4              114/7 127/12     12/23 14/3
camera [9]        138/12 140/13   categories [5]     127/13 165/22    14/4 15/21
 74/2 74/5        140/21 142/4      18/13 79/23     certify [5]       16/12 16/15
 151/13 151/14    142/21 142/21    96/6 96/15        162/3 162/7      17/1 17/7
 151/15 151/24    142/23 145/25    156/18            163/5 164/5      17/16 20/7
 153/8 154/17     146/4 147/12    category [1]       166/17           31/18 37/21
 154/25           149/2 149/20     96/18            chain [1]         72/21 97/6
cameras [3]       153/24 153/24   cause [4]          100/7            104/9 106/2
 99/16 152/5      157/8 157/8      1/24 20/13       chance [1]        115/10 116/6
 152/8            160/15           61/18 165/11      65/7             133/8 135/17
can [107]        can't [5]        caused [2]        change [4]        144/11 165/8
 6/24 9/16        22/15 33/15      21/5 26/1         6/4 86/10       cleaners [1]
 9/17 14/8        38/8 39/25      causing [1]        92/14 166/7      116/2
 14/10 15/15      150/15           24/12            CHANGE/CORRECT   clear [12]
 15/17 19/6      Canadian [1]     caveat [1]        ION [1] 166/7     9/9 9/19 31/8
 20/14 20/18      11/14            76/17            changed [1]       41/8 72/12
 21/7 23/6       cannot [3]       cc [1] 165/24      51/12            95/15 96/8
 23/6 25/23       101/3 129/4     CCT [2] 99/15     changes [2]       96/13 98/3
 26/22 27/4       143/2            154/9             74/24 166/3      109/12 132/16
 31/5 32/11      caps [1]         CCTV [9]          charged [1]       159/25
 32/24 33/13      139/25           73/12 73/19       22/25           client [14]
 33/19 35/3      captain [23]      74/4 99/18       charges [2]       8/7 8/10 9/24
 35/11 35/12      6/20 6/22        151/14 151/23     85/9 85/10       19/17 59/9
 45/14 46/16      6/23 7/9         153/8 154/1      chef [1]          60/6 94/22
 46/18 48/20      16/11 16/11      154/19            116/1            99/21 108/4
 52/6 53/8        87/1 87/2       Celebration       chief [22]        109/19 110/10
 57/11 59/1       87/4 88/9        [1] 144/11        6/20 7/2 7/12    111/5 158/23
 60/20 62/10      88/17 88/19     cell [1]           19/10 46/3       159/10
 63/6 63/7        88/20 88/21      150/1             46/9 82/20      client's [2]
 63/24 67/9       89/25 90/13     central [1]        86/20 86/22      158/16 159/13
                  comfortably
CCase 0:19-cv-60883-KMW            10/17 10/17       150/14 151/4      149/2 150/11
                         Document 71-3 Entered on FLSD Docket 07/10/2020 Page 174 of
                  [2] 109/8        11/1 26/6       conducted [5]      150/16
Clint [7]                               203
                  109/11           28/25 61/14      4/7 104/14       consider [4]
 22/6 23/3
                 coming [3]       complaints [1]    106/1 108/9       25/18 148/15
 23/8 23/15
                  94/14 96/24       138/15          133/8             148/19 148/22
 24/4 24/9
                  124/21          complete [1]     confidential      considered [3]
 68/6
                 comment [12]      50/19            [23] 48/5          18/21 67/21
CMI [19]
                  21/10 21/13     completed [1]     48/13 119/21      89/21
 114/14 115/13
                  21/14 21/17      74/10            120/3 120/5      constant [1]
 115/24 116/11
                  21/19 24/7      completely [1]    120/16 120/18     109/21
 116/15 118/5
                  25/15 28/3        45/3            120/20 120/23    constantly [4]
 119/14 123/24
                  75/25 84/23     compliance [5]    121/16 122/13      81/11 84/20
 124/3 124/9
                  84/24 98/8        11/9 12/3       122/22 123/1      104/12 109/1
 127/19 128/4
                 Commission [3]    15/22 125/17     123/12 124/7     constitute [2]
 128/5 128/17
                   163/18          126/23           128/7 128/18       17/17 18/25
 128/24 128/25
                  164/20 164/21   complied [2]      129/8 129/11     constitutes
 129/6 141/16
                 committed [2]     82/16 118/14     132/17 133/10     [3] 18/7
 141/22
                  12/11 12/21     complies [1]      133/16 133/22     19/24 20/1
coat [4]
 101/11 101/12   common [8]        82/13           confidentialit    constructive
                  30/11 32/22     compliment [1]   y [8] 120/8        [9] 51/1
 101/13 101/13
                  32/23 33/4        104/17          130/10 130/22     51/5 51/8
code [20]
                  33/14 33/15     compliments       135/21 142/23     51/22 52/13
 12/4 14/6
                  34/13 79/9       [1] 54/3         143/4 160/6       52/18 53/4
 14/15 14/21
                 communicate      comply [2]        160/11            77/14 77/23
 15/7 15/23
 119/13 119/18    [1] 105/23       14/4 118/8      confine [3]       consultation
                 communicated     compound [4]      147/15 149/24     [1] 58/21
 120/8 120/12
 121/23 123/1     [3] 105/12       18/24 19/18      150/1            consumption
                  105/14 105/17    57/11 158/16    confirm [6]        [1] 129/22
 123/11 123/18
                 communicating    concerned [2]     39/14 43/14      contact [7]
 125/2 125/17
 126/23 127/10    [2] 16/7         129/15 165/15    87/25 98/25       32/3 32/7
                  105/20          concierge [3]     110/21 151/9      32/24 40/19
 128/8 133/1
                 company [19]      95/18 95/19     conflate [1]       56/7 128/5
codified [1]
                  5/11 11/14       143/24           27/23             137/25
 17/24
                  47/13 71/16     conclude [1]     conform [3]       contained [1]
coffee [1]
                  81/17 114/9      165/14           19/22 120/4       60/19
 109/9
                  114/10 114/12   condition [16]    152/12           context [1]
collection [2]
                  114/13 115/8      14/21 19/4     conforms [2]       112/10
  140/15
                  115/24 116/18    25/25 26/9       74/9 152/15      continue [1]
 140/19
                  117/2 117/15     26/24 27/3      confront [1]       122/15
color [1]
                  124/19 137/20    27/6 27/11       72/18            contract [7]
 102/1
                  142/5 156/2      27/12 27/14     confusing [1]      60/23 61/6
combats [1]
                  156/13           27/16 49/1       104/22            61/9 62/4
 129/19
                 company's [10]    51/23 60/16     congestion [1]     62/8 142/11
come [19]
 11/2 32/6         119/19          65/25 68/18       98/4             142/14
                  120/13 125/4    conditions [3]   congregate [4]    contracting
 40/20 54/13
                  125/18 127/8      60/19 60/21      41/17 44/12      [2] 122/20
 71/25 80/24
                  128/23 132/25    80/25            44/17 95/16       122/21
 91/22 95/22
                  138/13 140/22   conduct [16]     congregating      contracts [2]
 97/19 109/12
                  142/6            20/22 23/8       [5] 42/13         126/13 142/15
 112/10 113/16
                 competing [1]     76/18 77/17      42/23 43/16      contrary [1]
 113/18 113/20
                  59/22            78/9 104/10      97/18 107/23      123/10
 114/3 117/12
                 compilation       148/4 148/5     connected [1]     control [10]
 126/14 127/11
 135/7            [3] 16/17        148/6 149/6      162/8             11/20 100/3
                  16/24 17/6       150/5 150/8     consequences       108/20 109/22
comes [2]
                 complaint [6]     150/10 150/11    [4] 72/19         140/15 140/22
 110/4 157/12
                    67/23 69/16
CCase 0:19-cv-60883-KMW             28/10 28/25       67/21 134/19      16/15 16/18
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 175 of
                  69/17 72/24      29/1 29/21        135/2 135/6      16/23 17/1
control... [4]                          203
                  73/14 78/4       34/5 34/5         165/22           17/2 17/3
  141/1 141/5
                  79/13 82/4       34/18 34/25      covered [1]       17/5 17/7
 141/11 141/20
                  82/6 82/10       35/4 35/6         84/14            17/16 20/7
convenience
                  82/11 83/11      35/6 35/10       create [1]        20/24 22/4
 [1] 165/14
                  83/12 83/15      35/15 35/17       68/17            23/2 26/1
conversation
                  84/3 85/18       35/18 35/20      created [10]      26/12 31/19
 [3] 99/11
                  85/19 85/25      66/22 66/22       9/5 9/11 9/23    33/23 37/21
 112/19 155/15
                  88/1 88/4        67/1 70/17        17/15 20/21      42/8 42/12
conversations
                  89/1 89/8        71/3 72/23        46/14 47/5       42/12 42/15
 [1] 58/15
                  90/16 90/17      76/3 76/4         47/25 144/25     60/17 61/24
conviction [1]
                  91/3 91/9        81/7 84/24        145/13           62/4 62/8
  44/2
                  91/10 91/24      84/24 87/22      crew [20]         67/16 68/3
coordination
                  92/3 95/4        93/11 94/18       42/1 43/9        68/17 74/19
 [1] 109/21
                  96/6 96/7        96/7 96/9         43/20 49/6       74/21 77/10
copies [1]
                  96/21 97/7       103/7 105/20      50/21 79/4       79/21 80/9
 114/6
                  97/8 99/1        105/21 105/22     80/15 81/1       80/13 81/14
copy [5]
 10/13 87/10      99/2 100/12      110/21 113/5      81/22 82/1       81/18 84/5
                  101/6 101/7      145/14 147/1      93/5 99/8        89/1 104/9
 120/3 161/4
                  102/13 105/10    149/2 149/6       99/11 99/18      108/7 114/14
 161/5
                  105/19 110/23    149/8 149/11      128/25 129/20    115/10 115/14
Coronavirus
                  110/25 115/12    149/13 149/17     131/14 138/14    116/6 116/11
 [1] 131/12
                  115/20 116/9     149/19 150/3      142/10 151/11    116/15 124/3
corporate [16]
                  116/10 117/21    150/7 150/23     crime [10]        124/9 128/17
  5/16 6/2
                  117/22 117/24    150/25 151/1      12/6 12/10       129/6 131/8
 6/14 6/15
                  117/25 118/15    152/1 153/18      82/1 82/4        137/15 139/2
 7/17 8/3 8/11
                  122/9 128/9     counsel [15]       82/17 83/7       141/1 141/4
 9/10 9/21
                  132/4 132/9      4/13 7/19         83/10 83/14      141/17 141/22
 22/24 30/9
                  135/17 135/18    7/20 14/8         117/24 127/8     143/21 147/9
 31/20 44/1
                  136/6 137/17     36/7 58/21       crimes [6]        147/16 150/12
 51/17 113/2
                  137/18 140/8     87/20 120/2       12/21 83/21      151/8 156/9
 121/16
                  140/11 140/12    120/10 130/8      84/6 126/22      156/19 156/23
correct [134]
                  143/5 148/10     144/9 144/13      132/14 155/21    157/24 158/1
 9/7 10/20
                  148/11 149/7     162/7 162/8      criminal [2]      165/8
 13/11 13/25
                  149/22 150/2     165/24            82/9 82/18      culmination
 17/9 19/19
                  150/12 150/13   count [1]         criteria [2]      [1] 100/22
 19/20 21/16
                  151/4 151/5      42/17             17/15 157/17    customs [1]
 23/5 24/23
                  151/11 151/12   countries [4]     Cross [1] 3/5     108/13
 27/11 28/11
                  156/6 156/7      113/17 114/5     crowd [5]        cut [12] 30/1
 30/19 32/14
                  156/10 156/11    117/12 127/12     140/22 141/1     30/5 30/18
 32/16 32/20
                  156/15 156/20   country [5]        141/5 141/10     31/12 31/22
 35/5 35/10
                  156/21 157/2     117/10 118/20     141/20           32/24 33/7
 35/16 35/21
 35/22 35/24      158/1 160/5      119/1 119/4      cruise [93]       33/21 33/25
                  160/12 166/20    141/14            1/8 4/6 5/6      34/3 98/6
 35/25 36/4
                 correction [2]   COUNTY [3]         5/7 5/10 5/12    129/17
 37/24 39/2
                   166/4 166/7     162/2 163/1       5/17 6/10       cuts [2]
 39/3 40/23
                 corrections       164/2             6/17 11/4        32/14 33/1
 44/13 45/17
 45/20 53/16      [2] 164/9       couple [2]         11/15 11/17     cutting [9]
                  166/20           94/15 101/25      11/18 11/20      21/11 21/18
 54/20 55/5
                 Costa [3]        course [4]         11/21 11/25      28/22 28/25
 55/8 58/24
                  74/19 74/21      56/14 102/10      12/1 12/13       29/14 29/22
 60/13 60/14
                  131/11           153/22 155/7      13/24 13/24      30/12 32/20
 61/19 61/24
 63/4 65/17      could [56]       court [8] 1/1      14/3 15/21       98/9
                  5/2 20/25        4/10 8/9          16/13 16/13     CV [2] 1/2
 67/11 67/12
                    55/11 56/14
CCase 0:19-cv-60883-KMW             10/14 14/2        101/2 137/4       18/8 38/13
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 176 of
                57/15 63/21    17/7 17/16            149/16 159/9     38/17 159/1
CV... [1]                           203
                64/16 66/8     18/7 20/7             159/12 160/2     159/15 159/17
 165/9
                85/8 93/23     22/25 23/2           Defendants [2]   define [1]
CVSSA [47]
                95/1 95/2      23/8 23/20             38/1 38/11      51/8
 13/22 15/14
                95/5 97/11     24/10 24/14          defense [83]     definitely [3]
 16/2 16/3
                108/6 110/6    28/9 28/20            20/11 20/12       65/7 91/14
 16/5 16/16
                142/12 142/13 30/9 30/17             20/15 20/19      126/15
 18/1 18/2
                155/7 160/22   31/10 31/18           21/4 21/8       definition [2]
 18/9 19/23
                162/11 163/11 31/21 32/1             21/20 21/23       18/2 18/8
 47/22 79/21
                164/16         32/3 32/11            21/24 22/5      definitively
 81/25 82/13
 82/16 84/6    days [8] 36/1 33/5 33/16              22/8 23/3        [1] 71/4
                36/11 36/14    33/24 34/20           23/7 23/13      defuse [7]
 105/1 105/7
                36/22 53/19    35/3 35/8             23/20 24/10      37/10 38/2
 105/8 105/10
                54/8 69/14     35/13 35/19           24/14 25/2       38/11 38/15
 118/9 118/14
                85/16          36/7 36/16            25/20 25/23      39/8 40/14
 119/18 120/3
 120/12 128/20 deal [2] 33/3 36/19 37/16             25/24 27/22      147/12
                79/4           37/22 38/5            28/19 30/10     delay [5]
 128/21 129/3
 129/11 130/12 dealing [2]     38/23 39/17           34/11 48/20      64/15 65/3
                35/17 117/18   39/18 41/4            48/21 48/24      65/9 65/16
 132/21 133/5
               Dear [1]        48/4 51/16            49/12 50/5       65/20
 133/7 136/8
                165/10         53/7 53/14            51/4 51/10      delays [1]
 136/25 137/4
               death [2]       58/23 62/3            51/21 52/7       109/3
 137/7 139/12
                12/25 18/14    65/15 69/13           53/10 57/3      delineate [1]
 139/22 140/19
               debark [1]      73/1 73/14            57/5 58/10       150/10
 155/21 156/5
                143/8          79/16 80/9            59/1 59/3       delinquents
 156/9 156/14
               debarkation     81/14 82/13           59/6 60/15       [1] 129/16
 156/23 157/2
 158/13         [2] 143/1      83/6 83/13            60/22 61/10     Denise [5]
                143/15         83/18 83/19           61/22 62/10      1/20 162/3
D              December [2]    85/5 85/10            62/12 63/7       162/17 163/16
d/b/a [1]       136/18  156/4  87/9 94/25            63/9 63/19       165/22
 17/3          December   23rd 101/8 104/24          63/20 63/23     deny [2]
DADE [1]        [1]   136/18   105/5 110/11          63/25 64/3       39/14 110/21
 164/2         decision [2]    114/24 115/9          64/5 64/14      dep [1] 159/5
daily [2]       140/7  140/10  115/16 115/17         65/14 67/13     department [5]
 104/12 155/8  deck  [20]      116/6 116/14          67/14 68/5        133/4 133/5
damages [3]     73/24 73/25    119/15 121/15         68/11 68/13      143/6 143/13
 21/4 63/11     74/1  91/20    129/25 132/2          68/22 68/24      157/11
 159/10         91/22  92/7    132/8 137/16          72/15 72/16     departments
dangerous [11] 92/9 97/20      146/22 150/3          75/21 75/23      [5] 104/22
  26/8 26/24    103/7  115/14  153/25 155/1          76/10 76/15      104/25 105/5
 27/3 27/6      115/22  128/24 155/20 155/25         76/16 77/1       105/13 105/15
 27/11 27/12    133/4  143/6   156/12 156/22         77/2 77/3       depending [5]
 27/14 27/15    143/11 143/11 157/24 158/14          77/15 77/16      66/20 107/15
 48/25 51/22    143/21 151/17 Defendant is           77/19 77/25      107/16 139/16
 68/17          151/18 151/25 [1] 39/17              78/11 79/15      148/25
date [4] 4/2 dedicated [1] Defendant's               84/13 85/24     depends [6]
 71/20 93/17    91/4           [21] 9/11             98/19            12/17 55/11
 154/5         deemed  [1]     10/25 20/18          defenses [9]      111/15 140/2
dated [1]       133/22         22/12 24/3            10/25 14/20      142/16 145/8
 136/18        defective   [1] 25/3 25/5             14/24 15/3      depo [2] 86/3
dates [1]       68/17          25/11 27/15           20/6 27/23       86/7
 53/21         defendant [94] 29/24 36/16            51/19 64/21     deponent [1]
day [23]         1/9 2/9 4/18 71/8 80/1              84/15            165/11
 22/14 44/3     5/5  9/5 9/24  80/18 100/20         defer [6]        deposition
                                                                      [32] 1/17
                    43/1 44/25
DCase 0:19-cv-60883-KMW             62/7 64/21        3/5 4/24          70/23 75/10
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 177 of
                  93/9 93/22       64/23 66/14       11/20 49/7       85/22 91/11
deposition...                           203
                  94/3 94/7        68/16 68/17       50/22 108/21     91/19 94/12
 [31] 1/23
                  153/9            74/20 74/24      directed [1]      103/8 108/2
 3/12 4/4 4/7
                 despite [4]       75/2 75/6         148/19           108/12 108/18
 5/19 6/3 6/6
                  52/14 54/6       85/9 95/7        direction [1]     109/18 143/8
 6/14 6/16
                  85/15 156/14     95/10 97/9        76/4            dispute [1]
 7/16 7/25 8/4
                 detail [12]       108/1 109/17     directions [1]    53/22
 9/10 9/20
                  12/5 119/17      121/4 121/6        31/6           disputes [4]
 10/4 51/19
                  120/11 125/2     124/2 124/8      directives [1]    70/11 70/25
 59/17 59/20
                  126/19 127/7     125/5 127/21       65/6            71/14 72/1
 124/3 129/23
                  128/21 129/2     128/3 129/5      director [1]     disruptive [1]
 133/18 134/2
                  137/19 138/12    129/25 130/7      108/7             106/19
 134/4 135/6
                  140/21 142/4     130/9 130/9      disabled [1]     DISTRICT [2]
 135/8 159/6
                 details [2]       141/25 142/3      143/24           1/1 1/1
 160/14 161/13
                  97/13 146/9      146/22 152/5     disclaim [1]     disturbance
 162/4 165/12
                 detain [1]        153/25 158/14     37/16            [1] 47/5
 166/18
                  149/20           158/23 159/5     disclosure [1]   divided [1]
describe [29]
 27/5 57/19      detection [4]     159/7 159/8        130/1           115/22
                  82/4 82/17       159/11 159/14    discovery [4]    divulging [1]
 60/20 78/10
                  126/21 127/9     162/3             36/8 48/4        120/18
 97/12 102/6
                 determent [2]    didn't [18]        133/20 136/22   do [146] 4/23
 103/15 104/20
                  135/12 135/24    19/22 27/7       discuss [4]       6/25 16/14
 104/24 105/4
                 determination     34/15 39/19       6/9 123/18       16/25 18/11
 112/21 119/17
 120/11 125/2     [4] 17/12        39/22 40/6        132/24 159/25    22/4 23/4
                  18/6 158/10      40/22 49/3       discussed [4]     23/19 25/1
 126/19 127/6
                  158/12           51/14 76/6        76/25 77/25      29/5 32/13
 128/21 129/1
                 determine [2]     80/21 99/12       79/24 155/2      33/10 38/5
 132/19 137/19
                  113/12 159/21    125/22 128/10    discusses [1]     38/9 38/12
 138/12 139/11
                 deterrence [3]    141/21 152/10     122/19           38/16 41/14
 139/21 140/13
                   80/2 80/17      153/18 153/19    discussion [2]    41/16 41/21
 140/21 142/4
                  80/20           difference [3]      8/8 94/24       41/24 42/6
 142/21 142/23
                 develop [1]        76/20 77/16     discussions       43/5 46/13
 145/25
                  113/5            145/17            [1] 19/9         49/21 51/2
described [14]
                 development      different [22]    disembark [9]     51/2 52/3
  26/25 28/17
 29/7 29/21       [1] 121/24        34/18 45/3       29/12 32/8       53/25 55/10
                 diagram [4]       46/15 53/18       42/10 42/16      56/8 56/18
 69/25 71/1
                  45/21 45/23      54/3 54/5         50/9 50/23       57/7 57/7
 112/1 113/9
                  45/24 46/2       57/23 61/5        91/23 108/15     57/25 58/11
 113/14 114/7
                 dial [1]          70/17 75/17       143/11           58/20 58/25
 114/17 118/4
                  138/2            76/14 81/4       disembarkation    59/8 60/5
 118/22 145/18
                 did [71] 6/16     88/15 101/15      [39] 26/15       61/17 62/6
description
                  7/17 7/24 8/2    104/18 107/15     26/18 28/24      64/6 64/14
 [2] 3/11
 46/1             8/15 8/20 9/4    109/10 113/4      30/1 30/19       65/8 67/16
                  9/8 9/11 9/23    122/4 124/24      30/23 31/13      74/1 74/24
designated [1]
                  10/4 10/6        133/3 150/7       31/22 32/13      75/14 75/17
  9/22
                  10/7 10/8       differently        33/6 33/25       76/20 78/20
designation
                  10/19 11/10      [2] 53/25         34/7 43/16       80/23 81/13
 [5] 104/8
                  27/14 42/6       54/2              44/13 49/5       83/20 84/1
 136/21 159/9
                  43/3 44/23      difficult [3]      50/4 50/16       85/7 86/9
 159/10 159/14
                  45/4 49/20       77/8 83/4         50/19 52/9       87/9 87/11
designed [4]
                  58/11 58/20      86/5              52/17 54/11      87/22 88/10
 42/21 147/9
                  59/16 59/19     dining [1]         64/15 65/3       88/15 92/11
 147/10 152/2
                  59/22 59/25      116/1             66/9 67/11       92/12 93/12
desk [9]
                  60/3 62/2       direct [6]         69/17 69/20      93/14 94/14
 42/25 43/1
                    17/4 48/5
DCase 0:19-cv-60883-KMW             85/2 86/13        66/4              137/20
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 178 of
                  130/11 133/21    87/6 87/21       Driver's [1]     effect [1]
do... [79]                              203
                 does [41]         87/22 87/23       163/8            156/10
 94/15 95/3
                  11/16 11/19      92/5 92/6        drop [2]         eighth [2]
 101/15 101/22
                  12/13 14/2       92/24 95/1        138/24 151/1     60/22 61/10
 102/15 105/21
                  15/21 25/13      97/18 98/23      due [1]          either [8]
 105/21 105/23
                  31/10 36/5       99/7 101/23       108/14           21/5 22/9
 107/21 110/23
                  36/6 37/15       103/25 105/22    duly [2] 4/21     39/12 76/4
 111/17 114/6
                  38/24 78/2       118/23 119/5      163/6            102/15 109/12
 114/24 115/4
                  78/5 78/5        129/13 130/25    DUNLEAVY [4]      134/10 141/14
 115/25 116/3
                  85/5 85/10       137/10 137/22     2/11 3/5 4/17   elbow [1]
 117/2 118/3
                  86/24 88/19      138/18 139/4      165/5            65/22
 118/19 118/22
                  101/14 101/15    139/8 139/9      during [24]      else [26]
 119/2 120/22
                  101/18 102/3     139/9 141/12      29/25 30/18      7/18 8/23 9/1
 121/6 121/23
                  104/9 106/20     146/9 147/24      31/12 31/22      21/1 21/19
 122/2 122/9
                  106/21 114/9     148/17 150/10     33/6 33/25       25/17 25/19
 122/17 122/21
                  114/24 115/18    151/9 154/6       50/9 50/16       29/22 41/15
 124/2 124/16
                  116/7 118/7      154/6 154/14      52/17 54/10      43/11 47/1
 126/18 126/24
 127/21 128/3     119/15 130/18    154/23 154/24     69/20 85/22      50/24 53/1
                  136/8 137/3      155/6 156/8       91/11 94/12      53/5 53/6
 129/5 130/24
                  146/22 151/21    157/10 157/14     101/4 101/9      63/15 68/20
 132/13 133/3
                  153/12 153/16   done [26]          103/8 106/12     69/11 76/2
 134/15 135/10
                  153/20 155/1     20/25 22/12       108/2 109/18     79/19 86/1
 135/21 137/1
                  155/20           24/20 25/7        110/22 111/1     90/23 95/23
 137/6 137/9
                 doesn't [5]       25/7 25/12        112/12 142/25    108/25 137/8
 142/16 145/3
                  31/16 32/10      46/8 47/7        duty [8] 53/8     140/5
 145/7 145/24
                  70/6 117/20      56/6 67/17        53/11 54/9      email [2]
 146/2 146/10
                  139/8            74/15 88/23       79/16 83/17      105/20 105/24
 146/14 146/18
                 doing [6]         106/4 107/14      142/25 143/7    embarcation
 146/21 147/3
                  64/9 116/18      107/23 107/24     143/14           [1] 95/12
 147/12 148/10
                  117/15 124/20    111/4 116/11                      embarkation
 150/4 150/15
                  138/24 151/8     119/14 123/23    E                 [4] 108/8
 151/20 152/13                                      E-P-A-U-L-E-T-
                 domestic [4]      126/13 128/24                      109/3 126/25
 152/14 153/7                                       T-E-S [1]
                  70/11 70/25      140/2 140/24                       142/25
 153/7 153/10                                        104/1
                  71/13 146/7      150/7 152/14                      emergency [3]
 153/11 154/8                                       each [13]
                 don't [80]       double [1]                          66/15 138/1
 154/12 154/13                                       12/5 16/18
                  9/3 14/17        80/7                               138/23
 154/19 155/1                                        16/18 20/9
                  19/7 22/17      down [10]                          employ [1]
 155/12 157/12                                       20/10 42/16
                  23/24 24/4       17/23 29/11                        109/17
 157/18 159/11                                       108/10 118/19
                  28/3 28/18       47/14 54/13                       employed [3]
 159/14 159/17                                       127/14 142/11
                  30/4 30/6        97/19 97/20                        93/15 93/18
 160/22 162/3                                        143/21 143/23
                  31/13 31/14      97/22 106/10                       106/8
 166/17                                              144/25
                  32/12 33/2       138/21 147/8                      employee [35]
document [4]                                        earlier [1]
 6/5 6/6 46/12    33/21 38/8      downstairs [1]                      5/5 5/12
                  38/22 39/25       109/23           110/20           30/11 32/3
 56/8                                               earliest [1]
                  41/12 43/8      drafted [1]                         32/25 37/5
documentation                                        165/14
                  44/17 47/15      159/4                              37/11 37/17
 [3] 144/18                                         early [3]
                  53/20 54/12     Drake [1]                           38/1 38/10
 144/24 146/18                                       85/6 95/21
                  56/20 58/3       11/12                              38/15 38/16
documented [7]                                       95/23
                  58/7 58/23      drills [3]                          38/25 39/6
  41/9 56/22                                        Earth [1]
                  61/20 64/9       122/7 123/9                        39/18 39/23
 57/1 71/10                                          32/1
                  64/18 65/5       133/7                              40/4 40/8
 71/14 139/2                                        easy [1]
                  66/13 66/19     drink [2]                           40/13 41/3
 157/1                                               101/15
                  67/3 71/20       85/8 147/5                         41/10 71/16
documents [6]                                       educates [1]
                  74/15 79/10     drive [1]                           82/16 98/20
 8/15 8/20
                  entities [4]
ECase 0:19-cv-60883-KMW            16/17 31/4        42/25 93/9        160/20
                         Document 71-3 Entered on FLSD Docket 07/10/2020 Page 179 of
                  11/19 13/15      80/24 89/7       93/22 94/13      experience [1]
employee...                             203
                  61/4 61/13       118/13           102/16             67/12
 [11] 101/4
 101/9 110/22    entity [10]      everybody [1]    excursions [2]    experienced
                  11/7 11/24       95/23             94/10 94/11      [1] 113/6
 111/1 111/4
                  12/5 16/6       everyone [3]     excuse [8]        expert [5]
 111/13 142/12
                  61/19 61/19      73/10 100/23     6/15 36/23        59/11 59/14
 146/8 146/17
                  61/25 118/6      104/17           82/6 89/15        60/9 64/19
 162/7 162/8
                  155/23 157/1    everything [9]    118/18 126/21     64/22
employees [17]
                 entourage [1]      26/22 49/4      138/4 144/14     experts [1]
  32/7 37/7
                  100/17           49/8 84/1       executive [1]      59/23
 37/9 40/22
                 environment       108/23 128/6     116/1            expires [2]
 41/18 41/20
 43/14 44/5       [3] 43/19        128/7 141/18    exercise [2]       163/18 164/21
                  80/15 84/2       157/13           122/7 123/9      explain [2]
 55/23 93/20
                 epaulet [2]      evidence [22]    Exhibit [28]       52/2 57/11
 93/21 94/25
                  103/17 103/22    38/10 38/24      3/12 3/13        explained [2]
 102/24 127/19
                 epaulettes [2]    39/4 39/10       3/14 3/15         124/25 125/15
 146/23 154/20
                   102/11          39/12 39/14      3/16 3/18        express [3]
 154/24
                  103/24           39/21 40/3       5/20 5/23         95/22 95/24
enacted [1]
                 errata [2]        40/5 59/8        6/19 8/18         143/25
 156/5
                  164/9 166/1      60/5 60/11       9/22 10/10       extent [3]
encompassed
                 escalate [1]      62/1 62/6        10/13 10/24       66/17 84/15
 [2] 14/13
                  111/18           65/8 82/6        20/5 87/10        120/14
 15/15
                 escalating [1]    82/7 82/18       87/17 88/2       extreme [2]
encore [1]
                   112/19          92/6 101/10      114/19 118/19     17/19 147/13
 109/6
                 Esq [1] 165/5     140/16 140/20    121/11 121/12    extremely [1]
end [5] 5/22
 76/1 76/9       ESQUIRE [2]      ex [1] 102/20     127/17 136/14     131/5
                  2/4 2/11        exacerbate [1]    144/2 144/3      eye [2]
 92/16 142/13
                 established        66/5            144/14 152/17     107/18 155/14
enforcement
                  [6] 40/2        exacerbated      Exhibit 1 [1]     eyewitness [1]
 [4] 140/16
                  52/12 53/13      [6] 64/8         8/18               98/19
 141/15 149/14
                  53/17 97/5       64/16 65/4      Exhibit 2 [2]
 154/15
                  135/19           65/9 65/17       10/13 10/24      F
engine [3]                                                           F.R.C.P [1]
                 ethics [1]        65/20           Exhibit 3 [4]
 115/14 115/23                                                        166/2
                  11/8            exact [4]         88/2 114/19
 128/25                                                              face [1]
                 evaluate [1]      58/7 71/20       127/17 152/17
enough [1]                                                            68/10
                  111/16           76/12 138/18    Exhibit 4 [1]
 156/25                                                              Facility [3]
                 evaluated [1]    exactly [2]       121/11
ensue [2]                                                             14/6 15/23
                  159/2            21/25 95/1      Exhibit 6 [1]
 78/20 111/25                                                         119/13
                 evaluation [3]   examination       144/2
ensued [4]                                                           fact [9] 36/1
                   142/11          [5] 3/5 3/5     Exhibit 8 [1]
 21/12 25/16                                                          37/16 50/8
                  142/13 159/20    4/24 159/19      144/14
 98/10 99/22                                                          50/15 50/18
                 even [8] 7/8      165/11          exist [2]
ensuing [1]                                                           52/14 67/24
 111/5            41/16 41/17     examined [2]      27/14 139/8
                  92/24 109/9      4/21 159/16     existed [2]        85/15 150/23
ensure [2]                                                           factor [1]
                  147/6 147/8     examiner [3]      26/9 26/24
 80/10 106/16                                                         85/1
                  154/7            159/2 159/16    exists [4]
entails [1]                                                          facts [24]
                 evening [2]       159/20           27/3 87/23
 103/15                                                               26/23 49/2
                  64/8 65/4       example [2]       137/4 139/10
entered [1]                                                           49/9 49/11
                 events [4]        12/19 147/23    exit [2]
 166/4                                                                49/25 50/5
                  55/11 100/7     examples [2]      45/14 97/23
entire [3]                                                            50/17 53/3
                  155/7 157/18     119/7 150/7     expect [3]
 33/23 126/2                                                          60/5 60/10
 126/6           ever [2] 34/9    except [1]        32/21 70/22
                  70/23            132/17           73/8              61/9 61/17
entirely [1]                                                          62/1 62/6
 151/1           every [5]        excursion [5]    expedited [1]
                    157/16 157/22 FISCHER [4]
FCase 0:19-cv-60883-KMW                               117/17 117/20 98/6 98/7
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 180 of
                  158/9 158/21     2/4 2/4 3/5       147/11 147/12   FUENTES [30]
facts... [10]                           203
                 fear [1]          4/15              156/10           1/4 4/5 4/16
 64/6 64/13
                  131/11          fist [1]          foregoing [3]     22/1 22/21
 64/14 65/8
                 FEBRUARY [6]      113/9             162/5 164/5      23/18 24/8
 67/8 68/6
                  1/13 4/2        five [3] 86/8      166/18           24/18 25/15
 78/20 145/24
                  162/12 163/11    93/11 136/12     foreign [1]       31/14 31/18
 146/4 147/24
                  165/3 165/11    fixed [1]          156/15           34/17 37/4
factual [47]
                 February 3 [1]    142/25           forensic [1]      37/18 37/25
 15/4 20/10
                   4/2            FL [1] 165/2       140/16           38/14 39/6
 20/15 20/19
                 federal [5]      flag [3]          foreseeable       51/6 51/23
 21/7 21/20
                  12/16 12/20      120/6 128/14      [13] 69/5        96/14 98/7
 21/23 25/23
                  16/7 16/19       130/17            69/7 69/8        98/8 98/12
 26/3 26/9
                  19/19           flagged [1]        69/19 69/20      99/24 100/10
 27/5 28/1
 28/2 48/20      fee [1] 95/23     156/15            69/23 70/5       100/12 101/5
                 feel [1]         Flagler [1]        84/14 84/18      158/23 159/16
 48/23 49/16
                  126/24           165/1             84/19 85/14      165/8
 51/3 51/20
                 feels [1]        floor [1]          85/21 132/3     full [1]
 52/6 52/8
 53/8 54/8        55/13            91/1             form [9] 9/14     145/21
                 female [3]       FLORIDA [14]       19/2 19/6       fully [1]
 57/4 59/2
                  102/24 103/2     1/1 1/13 1/21     51/25 81/16      48/18
 59/5 59/8
                  103/10           1/22 2/6 2/12     84/7 107/8      functions [1]
 62/11 63/8
 63/19 63/24     few [2] 38/6      4/9 63/3          123/13 166/3     107/21
                  129/17           162/1 162/25     formalities      further [3]
 64/2 65/2
                 fifth [7]         163/17 164/1      [1] 108/13       53/2 107/19
 65/19 67/1
                  51/4 51/21       164/20 165/6     former [2]        162/7
 67/14 68/12
                  53/9 76/25      flow [3]           117/11 117/11
 68/14 68/23
                  77/16 77/18      108/20 108/20    forms [1]
                                                                     G
 69/6 72/15                                                          gangway [10]
                  77/24            109/22            116/20
 75/22 77/2                                                           42/15 55/2
 77/24 78/10     fight [5]        fluid [2]         forth [12]
                  25/15 41/11      100/25 107/24     31/7 61/16       55/3 55/22
 79/15 84/17                                                          91/14 92/3
                  67/25 98/9      focus [1]          81/5 108/9
 121/17                                                               92/10 109/6
                  129/16           153/13            108/13 115/6
failed [3]                                                            143/19 154/16
                 filed [6]        focuses [1]        119/22 120/4
 20/13 34/12                                                         gave [3]
                  1/23 6/6         154/25            129/14 131/14
 63/11                                                                32/18 119/7
                  10/14 11/1      focusing [1]       155/14 164/9
failing [2]                                                           119/10
                  20/6 87/25       40/25            forward [2]
 27/24 89/14                                                         general [4]
                 film [1]         follow [8]         97/21 143/20
fair [6]                                                              45/10 81/13
                  152/3            13/20 18/3       found [3]
 52/21 52/23                                                          99/11 126/25
                 financially       26/21 41/23       15/8 77/18
 69/21 70/7                                                          generally [3]
 78/6 89/6        [1] 162/8        50/20 65/5        122/1
                 find [2]          124/23 157/18    four [1] 90/3     91/8 101/19
familiar [4]                                                          102/7
                  89/14 164/6     followed [3]      fourth [2]
 48/16 71/15                                                         gentlemen [1]
 72/3 144/15     fine [4] 16/4     41/25 42/2        25/22 30/10
                  60/24 67/8       65/23            FPR [3] 162/3     84/21
familiarize                                                          gentlemen's
                  78/7            following [2]      162/17 165/22
 [1] 6/18                                                             [1] 22/15
                 finish [2]        122/3 125/19     fracture [4]
familiarizing                                                        get [26]
                  77/21 135/4     follows [1]        18/24 19/18
 [1] 51/18                                                            22/15 34/16
                 first [13]        4/22              57/12 158/16
far [4] 100/9                                                         40/18 45/7
                  4/21 7/5 7/6    food [1]          free [1] 98/3
 110/5 116/17                                                         48/14 51/24
                  34/1 43/10       109/9            frequently [2]
 153/19                                                               70/21 79/7
                  46/1 83/4       foot [3]            70/6 70/7
fault [1]                                                             80/7 86/3
                  97/1 97/9        57/22 57/25      front [6]
 67/22                                                                91/20 93/2
                  106/21 106/23    58/2              8/12 30/1
FBI [7] 13/17                                                         95/20 95/20
                  109/12 126/23   force [5]          30/6 53/20
 105/9 139/13
                    14/7 20/8
GCase 0:19-cv-60883-KMW             7/11 7/14         150/5 150/10      66/15 67/10
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 181 of
                  20/8 20/9        12/12 12/22       150/14 151/3   67/16 70/24
get... [12]                             203
                  28/4 28/6        14/4 72/21       guests [33]     71/7 77/7
 95/24 114/6
                  28/8 28/14       97/6 106/2        26/11 30/22    77/14 78/14
 126/15 132/16
                  29/9 31/6        133/8 135/16      31/5 32/21     78/15 79/16
 138/2 146/9
                  33/10 33/21      144/11 144/11     33/10 42/13    82/17 85/7
 149/10 151/3
                  40/24 48/14     GRANT [10]         42/17 45/7     85/16 85/20
 153/19 153/24
                  49/4 49/11       1/17 3/4 4/4      49/8 50/22     85/21 95/4
 156/8 161/1
                  49/13 50/7       4/20 5/4          54/13 67/18    106/1 113/15
gets [1]
                  50/14 51/24      162/4 163/5       68/18 69/9     132/4 144/9
 139/20
                  61/1 64/7        164/14 165/4      69/24 70/1     144/10 147/5
getting [5]
                  67/12 76/1       165/10            73/8 81/4      156/9 158/7
 50/11 66/8
                  78/13 78/20     granted [2]        84/2 84/21     158/9
 69/9 129/16
                  78/23 78/24      20/14 137/13      95/15 97/16   Hadley [31]
 157/24
                  79/10 79/14     greater [1]        97/18 107/16   22/1 22/6
GG [1] 163/18
                  81/3 86/14       18/17             108/21 109/2   23/4 23/9
give [6]
                  91/5 92/14      group [2]          109/5 109/7    23/15 24/4
 12/19 28/19
                  96/12 107/21     80/24 96/17       117/18 131/24 24/9 25/14
 128/10 136/18
 136/19 144/5     110/7 111/18    groups [2]         143/24 147/4   27/7 37/5
                  112/10 113/12    96/3 140/25       151/21         37/18 37/25
given [5]
                  121/11 123/18   guard [6]         guidance [3]    38/14 39/6
 19/22 126/6
                  127/1 127/4      54/23 89/7        32/18 65/6     50/15 51/7
 142/10 166/5
                  133/15 133/16    124/23 147/15     65/23          51/23 68/6
 166/18
                  134/1 134/1      152/22 152/23    guide [2]       78/18 85/7
gives [2]
                  134/2 134/4     guards [13]        30/21 50/22    94/23 96/17
 61/2 92/2
                  134/8 134/10     55/24 73/12      guidelines [5] 98/8 99/24
giving [2]
                  134/11 134/13    88/24 91/9         18/3 18/12    100/14 101/6
 67/5 126/2
                  134/13 134/17    91/12 92/3        19/22 157/17   108/4 109/20
go [35] 12/4
                  134/20 135/2     92/10 113/22      158/13         110/10 111/6
 14/11 15/17
                  135/7 135/20     113/23 114/3     guiding [2]     154/3
 20/4 20/5
                  136/10 144/1     119/9 152/24      42/9 54/15    Hadley's [2]
 20/8 26/22
                  155/11 160/3     153/3            guise [1]       24/22 24/24
 29/21 33/2
                  160/10 160/14   guess [10]         135/20        hallway [12]
 42/10 45/14
 48/19 50/2      gone [5] 29/1     27/6 28/6        gun [1] 78/25 44/22 44/23
                  64/10 66/15      34/4 46/17                       45/1 45/12
 51/1 55/4
                  76/3 76/12       65/22 67/3       H               45/15 45/20
 57/3 63/20                                         had [62] 22/4 45/22 96/23
 66/12 76/10     Good [1] 5/2      68/8 75/18
                 got [10]          152/1 152/13      26/6 28/25     96/25 97/20
 76/23 77/11                                         33/24 35/3
                  22/21 40/15     guessing [1]                      97/21 143/22
 77/22 84/16                                         36/15 36/21
                  67/18 87/21      93/12                           hallways [1]
 87/10 120/7                                         40/19 40/23
                  101/25 134/3    guest [32]                        97/17
 120/17 128/20                                       48/25 49/10
                  134/8 144/6      21/10 33/20                     HAMILTON [2]
 129/13 134/2                                        49/12 49/14
                  147/18 156/9     42/16 42/24                      2/10 165/5
 134/6 134/9                                         50/1 50/1
 135/6 137/23    gotten [2]        43/1 43/4                       hand [8]
                  42/4 67/10       44/24 46/22       50/6 50/8      22/22 108/23
 138/24 157/8                                        50/10 50/15
                 government [4]    47/1 93/7                        113/1 113/3
God [1]                                              51/5 51/22
                   16/19 19/19     93/22 93/23                      121/8 121/8
 153/18                                              52/8 52/10
                  122/20 122/21    94/5 94/7                        162/10 163/11
goes [7]                                             52/16 53/8
                 governmental      96/12 97/16                     handle [3]
 14/24 27/21                                         53/14 54/9
 56/9 75/25       [8] 12/7         102/16 102/18                    29/2 29/22
                  12/15 13/15      102/23 103/9      54/10 57/6     33/14
 121/8 140/18                                        57/21 57/21
                  16/23 19/13      108/10 109/12                   handled [1]
 141/13                                              57/22 58/15
                  132/13 155/23    137/23 137/25                    29/2
going [71]                                           63/12 64/10
                  157/1            148/4 148/5                     handling [2]
 8/5 8/6 10/23                                       65/22 66/2
                 Grand [12]        148/6 149/6                      117/6 136/3
 12/4 12/11
                    158/7
HCase 0:19-cv-60883-KMW            100/3             7/7 7/8 19/18 56/6 57/11
                  having Document
                          [5]     71-3 Entered
                                  her [3]      on FLSD
                                            43/7       Docket
                                                     21/5     07/10/2020
                                                          27/25           Page66/7
                                                                       60/25   182 of
hands [1]                               203
                  4/21 52/14       95/4 95/5         29/3 30/11       66/19 67/9
 147/14
                  54/6 128/16     here [41]          34/12 52/3       74/1 74/14
handwritten
                  161/14           5/15 6/8 6/13     57/22 57/23      76/1 78/13
 [1] 99/4
                 having            8/16 12/7         59/9 59/19       78/23 79/10
hangs [1]
                  knowledge [1]    18/11 22/11       60/7 60/12       81/4 85/7
 101/25
                   52/14           22/22 27/21       62/3 63/11       93/5 93/15
happen [14]
 34/5 35/11      he [58] 14/20     31/19 33/13       64/8 64/11       93/18 93/20
                  23/14 23/17      37/15 38/5        64/17 65/4       94/24 95/11
 35/13 36/5
                  23/17 23/21      38/23 55/10       65/9 65/17       95/12 95/13
 36/6 50/14
                  24/12 24/17      58/22 59/7        65/20 65/22      97/12 97/13
 70/10 70/19
                  24/17 27/6       60/11 65/1        65/24 66/7       97/15 98/11
 71/2 79/11
                  29/5 29/8        66/25 69/4        66/17 67/20      99/19 104/9
 84/25 157/14
                  29/11 29/11      78/1 92/5         85/9 86/25       104/17 104/24
 157/18 158/4
                  30/4 30/13       94/21 117/5       96/14 96/17      105/4 105/12
happened [10]
                  31/16 32/6       117/16 118/17     100/16 154/3     105/16 107/13
 40/11 46/1
                  32/8 39/21       119/15 121/17     154/4 158/16     107/15 108/8
 46/1 46/12
 71/16 94/22      40/6 57/6        122/1 125/16     hit [1] 68/10     111/17 111/20
                  57/21 60/17      132/18 133/12    holding [1]       124/15 124/25
 101/1 146/1
                  63/11 63/13      136/3 137/3       150/1            129/13 133/7
 146/4 147/25
                  63/16 63/16      137/5 137/6      HOLLYWOOD [1]     135/7 137/10
happening [1]
                  63/20 64/9       145/16 146/4      2/6              137/19 137/20
 34/9
                  64/10 64/16      146/5 147/25     home [10]         138/3 138/3
happens [4]
                  65/10 65/21     hereby [3]         113/17 114/5     139/1 142/4
 32/2 33/11
                  65/22 66/2       162/3 164/5       117/10 117/12    142/15 143/6
 33/22 61/20
                  66/14 66/15      166/17            118/20 119/1     143/13 155/25
hard [1]
                  67/10 68/7      herein [1]         119/4 127/12     157/7
 33/20
                  68/10 76/3       166/20            141/14 151/3    how's [1]
harm [2]
                  77/7 78/14      hereto [1]        homicide [2]      112/18
 156/24 158/1
                  78/15 86/22      164/10            13/2 18/15      huh [16]
has [29]
                  86/23 86/24     hereunto [1]      hospital [6]      19/25 41/12
 14/20 15/7
                  86/24 87/4       162/10            63/14 63/21      47/20 55/6
 18/20 20/13
                  87/12 90/2      hierarchy [2]      64/7 64/10       72/4 75/16
 24/11 31/21
                  90/14 90/16      11/19 43/21       64/16 66/3       88/3 89/18
 32/1 32/11
                  124/15 125/15   him [14] 8/6      hot [2] 35/17     89/24 90/1
 35/14 35/19
                  126/3 159/4      14/14 19/3        84/23            91/2 102/14
 46/15 52/1
                  163/8            29/2 30/6        hotel [5]         105/11 111/11
 57/8 61/3
                 he's [4]          59/16 66/18       115/25 133/5     113/15 153/22
 61/18 65/15
                  57/21 57/22      66/20 66/23       143/6 143/11    human [4]
 65/21 74/11
                  58/5 140/9       68/10 90/23       143/13           11/8 28/13
 74/13 79/22
                 head [3]          92/13 136/19     hours [1]         35/25 36/20
 80/9 83/19
                  24/24 47/2       159/2             66/14           humans [1]
 96/9 103/17
 103/17 137/13    143/23          himself [1]       house [1]         131/13
                 headed [1]        77/8              115/25          hurling [1]
 150/14 155/25
                  84/23           hire [1]          how [74] 7/8      111/23
 165/12
                 heads [2]         114/22            11/4 24/9
hate [1]
                  22/15 35/18     hired [3]          24/12 27/7      I
 116/4                                                               I'll [13]
                 health [2]        59/11 59/12       28/4 28/7
have [228]                                                            5/21 6/25
                  157/11 157/12    59/13             28/14 28/18
have a [1]                                                            11/2 58/14
                 heard [2]        hires [1]          30/13 31/25
 73/7                                                                 68/22 87/9
                  148/17 148/24    126/15            32/19 33/13
haven't [7]                                                           87/9 87/15
                 held [1]         hiring [1]         33/14 41/21
 52/16 85/21                                                          104/3 135/4
                  155/17           118/6             41/22 41/24
 148/17 148/24                                                        135/5 144/5
 158/7 158/7     help [2] 19/7    his [38] 7/3       42/20 47/9
                    130/15 131/20 immobilized
ICase 0:19-cv-60883-KMW                               132/3 133/9      individual
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 183 of
                  131/23 132/11    [2] 64/11         139/3 139/17     [10] 34/20
I'll... [1]                             203
                  132/16 133/18    66/17             139/17 139/22    43/13 82/16
 147/23
                  134/1 134/1     importance [2]     140/7 140/15     86/18 88/13
I'm [132] 7/8
                  134/2 134/4       81/19 83/13      143/9 143/15     90/6 118/13
 8/5 9/2 9/9
                  134/8 134/13    important [3]      144/25 145/9     127/14 127/23
 9/17 10/23
                  134/13 134/17    83/7 131/5        145/13 145/17    149/20
 12/8 14/7
                  134/20 136/9     132/1             145/21 145/25   individuals
 20/8 20/8
                  139/6 141/3     imposed [1]        151/10 152/4     [26] 7/16
 20/9 20/16
                  141/12 142/2     150/11            152/20 152/25    14/15 26/5
 22/9 23/17
                  144/1 148/18    impossible [1]     153/5 153/15     30/18 31/11
 24/24 25/12
                  148/18 151/20     56/16            154/2 154/4      44/2 67/25
 26/16 31/17
                  153/16 153/16   impression [1]     154/11 154/21    68/1 69/1
 31/18 33/1
                  157/9 160/14      107/19           158/15 158/24    70/12 77/5
 33/20 34/7
                 I've [13]        in-house [1]      incidents [14]    91/7 96/18
 35/13 36/6
                  10/1 14/13       115/25             3/18 16/24      99/24 100/16
 37/9 37/13
                  20/16 36/13     INC [1] 1/8        18/19 26/12      102/15 111/22
 37/20 38/3
                  39/16 41/19     incidences [1]     69/25 71/7       113/11 114/8
 38/3 38/3
 38/17 39/9       47/18 50/18       144/19           79/23 105/1      115/1 117/3
                  103/3 110/18    incident [99]      105/7 139/12     118/6 118/19
 39/23 40/7
                  120/9 125/25     9/5 9/6 9/11      140/10 144/10    119/3 143/20
 40/25 42/21
                  144/17           9/12 9/23         146/3 156/18     154/2
 43/8 44/1
 44/4 45/6       i.e [2] 12/15     9/24 12/18       include [2]      informal [1]
                  51/23            18/20 19/12       83/10 136/8      155/6
 48/15 53/3
                 idea [4]          19/17 20/20      included [1]     information
 53/4 56/15
                  28/13 34/4       21/9 24/13        95/20            [37] 29/6
 56/17 61/21
                  40/5 50/1        26/2 29/13       includes [2]      48/11 96/24
 61/21 64/12
                 ideal [1]         29/24 30/17       16/17 79/25      104/21 104/25
 65/5 65/13
                  93/21            31/11 33/24      including [2]     105/6 105/12
 67/5 67/6
                 idealistic [1]    36/11 40/11       79/11 94/7       105/17 110/15
 67/12 67/24
                   93/19           40/12 41/2       Incorporated      114/19 119/10
 67/24 69/22
                 identification    41/9 41/13        [17] 5/6         119/20 120/1
 71/4 71/15
 72/10 72/11      [7] 5/24         42/22 44/12       5/17 6/11        120/2 120/16
                  10/11 87/18      44/20 44/22       6/17 11/17       120/18 124/6
 72/12 72/13
                  121/13 136/15    44/23 44/24       11/22 12/13      127/20 128/3
 75/11 76/5
                  144/4 163/8      45/3 45/4         15/22 16/13      128/16 129/6
 77/12 77/22
                 identify [3]      45/19 46/5        17/2 17/8        129/9 130/2
 80/13 87/5
                  81/6 99/20       46/8 52/9         17/17 20/8       130/16 130/16
 87/7 87/19
                  113/6            55/16 56/10       31/19 104/10     133/10 133/14
 89/13 89/14
                 ignoring [1]      58/2 58/5         115/10 116/7     138/3 139/4
 89/14 91/5
                  122/19           62/13 67/17      Incorporation     139/7 139/23
 92/14 93/1
                 imagine [2]       68/19 68/25       [1] 14/3         141/16 141/22
 93/14 102/2
                  129/12 131/4     73/21 73/22      incorrect [2]     152/20 153/20
 103/6 104/22
 106/5 106/10    immediate [10]    77/5 85/1         61/18 120/10     157/10 157/14
                   37/8 39/7       85/15 86/18      India [2]        informed [1]
 106/21 107/11
                  63/13 65/11      86/19 88/14       118/24 119/4     70/22
 112/10 112/24
                  66/5 66/18       90/16 91/1       indicate [4]     initial [1]
 112/25 113/2
                  66/22 98/14      91/18 92/1        38/1 53/7        45/25
 114/12 116/4
                  138/2 138/19     93/4 94/22        78/19 113/4     initiate [1]
 119/25 120/9
                 immediately       97/7 97/9        indicated [1]     72/17
 120/16 123/22
 126/2 126/2      [4] 64/7         97/13 98/20       34/16           initiated [1]
                  64/10 100/20     99/5 99/15       indicates [1]     21/9
 126/3 126/6
                  138/25           100/10 101/5      40/12           injuries [15]
 126/9 126/24
                 immigration       110/8 110/23     indicating [1]    57/6 57/7
 127/2 127/2
 127/3 130/4      [1] 108/13       111/3 111/8        146/19          57/19 57/21
                    8/6
ICase 0:19-cv-60883-KMW            intoxicated      19/4 19/6         35/23 69/15
                          Document
                  instructed  [1] 71-3
                                    [3] Entered
                                         47/3 on FLSD Docket
                                                    22/2 22/707/10/2020  Page
                                                                      80/3    184 of
                                                                           80/10
injuries...                              203
                     147/10         106/19 147/22 26/5 27/14          80/11 80/18
 [11] 57/22
                 instructing      investigate     30/24 32/23         80/20 81/14
 57/22 58/4
 58/6 58/7        [1] 120/16       [1] 90/16      33/13 33/20         81/15 83/7
                 instruction      investigating   35/25 41/7          83/8 83/20
 58/10 58/23
 64/8 65/17       [1] 32/19        [1] 86/19      43/21 45/5          83/21 84/6
                 intentional      investigation   45/10 46/6          104/11 104/25
 65/20 159/13
                  [3] 23/25        [4] 12/16      46/8 46/8           105/2 105/5
injury [25]
                  68/8 79/17       12/21 16/8     49/21 51/10         105/7 106/12
 13/7 13/9
                 intentionally     88/13          52/3 54/11          115/20 116/8
 17/12 17/13
 17/18 18/8       [7] 22/6        invoke [1]      54/14 69/19         116/16 126/23
                  22/13 23/21      60/16          69/22 69/25         132/21 135/13
 18/14 18/21
                  24/5 24/20      involve [1]     70/3 70/4           137/20 156/12
 19/1 20/2
                  25/7 68/6        117/20         70/5 70/22          158/15
 57/15 57/17
                 interacting      involved [12]   71/24 76/14        itself [2]
 57/25 58/2
 64/17 65/4       [2] 81/5         40/16 40/19    77/4 78/25          24/11 149/6
                  104/17           67/18 70/15    79/7 79/9
 65/9 65/21
                 interaction       79/7 100/23    84/24 88/3         J
 66/7 66/21                                                          jail [1]
 156/20 158/8     [1] 90/15        115/8 140/25   88/23 89/19
                 interested [2]    141/4 146/11   92/25 93/25         147/17
 158/17 158/20                                                       January [1]
                   106/10 162/9    146/20 146/23 95/12 95/15
 158/24                                                               147/23
                 internally [1]   involves [1]    95/19 96/13
inquire [1]                                                          JEANNIE [4]
                   115/25          117/23         96/13 100/6
 14/14                                                                1/12 4/8 4/12
                 international    involving [5]   100/22 101/20
inquired [1]                                                          165/1
 153/12           [17] 11/12       9/24 13/7      101/25 102/2
                  14/5 15/23       19/17 94/22    104/15 105/14      job [5] 52/3
inquiries [1]                                                         52/4 56/3
                  62/19 62/20      106/18         106/9 107/23
 6/9                                                                  73/16 86/24
                  62/22 62/24     is [311]        107/23 107/24
inquiring [1]                                                        JOHN [3] 2/4
                  114/14 116/12   isn't [2]       107/24 108/8
 132/11                                                               4/15 87/21
                  116/16 119/13    34/19 81/24    109/11 109/21
inquiry [3]                                                          JONATHAN [4]
                  124/4 124/9     ISPA [1]        111/17 111/18
 6/18 8/17                                                            2/11 4/17
                  124/10 129/7     120/7          112/19 115/22
 14/9                                                                 19/5 165/5
                  141/17 141/23   ISPS [20]       115/22 117/1
insight [1]                                                          Jordan [2]
                 interpret [1]     3/15 15/7      118/21 120/19
 32/12                                                                2/18 4/11
                  107/13           15/14 15/23    122/16 123/5
inspection [1]                                                       Judge [1]
                 interpreting      47/25 48/2     123/14 124/7
  157/12                                                              8/13
                  [1] 107/11       48/16 119/17   126/12 129/21
instance [7]                                                         judgment [1]
                 interrogatorie    120/12 120/23 130/21 131/7
 12/1 12/16                                                           111/19
 16/14 36/21     s [7] 3/13        121/23 123/1   131/8 131/23
                  8/21 10/14       123/11 123/18 132/17 133/16       July [2]
 45/18 76/5                                                           156/5 163/18
                  10/18 10/19      125/2 125/17   135/7 135/8
 145/10                                                              jurat [2]
                  87/8 152/18      126/23 127/10 138/6 138/6
instances [13]                                                        87/20 163/24
  12/6 12/15     interrogatory     128/8 133/1    138/7 140/24
                  [2] 114/18      issue [6]       141/4 144/6        just [92]
 13/16 17/6                                                           5/21 9/9 9/19
                  127/16           30/12 32/4     147/16 147/16
 17/11 36/8                                                           11/2 18/13
                 intervene [4]     32/20 76/25    147/21 149/19
 48/7 106/12                                                          20/20 25/6
                  40/22 41/3       85/22 146/7    151/16 151/16
 145/1 146/12                                                         26/25 28/17
                  55/25 101/4     issues [1]      152/1 155/14
 146/20 146/24                                                        29/20 30/8
                 intervention      46/15          157/9 157/9
 155/2                                                                31/8 33/20
                  [4] 149/3       it [295]        159/10
instead [1]                                                           35/6 35/25
                  149/7 149/18    it's [107]     itineraries
 29/2                                                                 36/11 36/14
                  158/17           11/14 14/12    [1] 54/5
instigated [1]                                                        36/22 39/16
                 intonation [1]    16/22 17/13   its [32] 14/4
  77/7                                                                46/12 47/2
                   112/18          17/25 17/25    30/10 34/21
instruct [1]
                  key [2]
JCase 0:19-cv-60883-KMW            84/12 94/19       77/21 81/12       31/19 74/4
                         Document 71-3 Entered on FLSD Docket 07/10/2020 Page 185 of
                  108/19 117/16  95/5 95/6          92/13 98/25       91/8 96/2
just... [71]                          203
                 khaki [1]       105/25 107/5       100/8 101/14      104/10 115/10
 47/16 48/15
                  102/21        lately [1]          101/14 106/9      116/7
 49/20 52/22
 53/19 54/8      kind [9] 31/8   151/7              121/19 136/7     line [53] 5/7
                  42/3 46/13    later [11]         let's [17]         5/13 5/14
 56/25 58/21
                  70/25 100/25   63/16 63/21        20/4 34/21        11/5 11/18
 59/7 60/23
                  101/20 101/24  64/8 64/16         48/19 51/1        11/20 11/25
 63/17 63/18
                  112/5 124/22   65/4 66/8          57/3 71/13        14/3 16/18
 67/6 67/12
                 knew [4]        66/15 81/7         81/12 81/13       16/23 17/1
 68/16 69/13
                  39/19 40/6     87/16 90/16        86/3 86/14        17/3 17/5
 70/7 70/11
                  43/2 156/17    112/11             93/19 106/13      20/24 21/11
 75/24 76/13
 77/1 77/25      know [206]     law [6] 13/19       106/25 120/22     21/18 22/4
                 knowing [5]     62/16 140/16       128/20 134/6      23/2 26/1
 78/1 80/8
                  24/25 33/9     141/15 149/14      145/7             28/22 28/25
 84/22 85/15
                  49/14 76/1     154/15            letting [1]        29/15 29/22
 86/14 87/9
                  79/18         laws [1]            55/4              30/12 30/18
 93/1 93/11
                 knowledge [35]  152/12            level [3]          31/12 32/20
 95/11 96/2
 98/17 98/25       8/3 9/21     lawsuit [4]         16/11 73/24       32/24 33/1
                  23/1 24/4      9/13 62/7          88/23             33/21 33/25
 100/6 100/25
                  24/6 31/21     92/2 115/17       liable [1]         34/4 34/8
 100/25 101/24
                  31/24 31/25   lawyers [1]         67/19             35/7 61/2
 101/24 103/6
                  32/1 32/11     7/24              License [1]        67/16 68/3
 106/25 110/3
                  32/18 34/9    lead [6]            163/8             68/17 74/19
 112/1 112/2
                  35/3 35/14     28/10 34/21       like [32]          74/21 77/10
 112/9 112/9
                  35/20 35/23    35/4 35/10         11/25 13/8        80/9 80/13
 116/17 117/15
                  36/21 37/16    35/15 36/16        17/20 20/25       84/5 98/6
 119/7 125/5
                  39/18 40/9    leading [1]         35/6 52/9         98/9 109/6
 125/10 126/3
                  41/3 41/6      145/12             67/2 70/6         129/17 137/15
 129/15 130/21
                  41/7 52/14    learn [3]           77/11 78/20       143/23 150/12
 131/7 145/15
                  53/14 54/6     97/9 124/24        78/22 79/9        157/24 166/7
 145/19 147/4
                  79/9 96/16     126/17             81/7 81/13       lined [1]
 147/12 147/18
                  98/14 98/16   learned [1]         97/13 99/7        97/16
 148/1 148/18
                  98/21 100/6    153/12             99/13 101/20     lines [6]
 151/9 152/2
                  110/13 118/8  least [5]           101/24 102/12     11/15 12/1
 152/10 153/12
                  152/6          74/2 74/3          104/19 110/3      16/14 81/18
 153/16 155/14
                 known [2]       82/1 94/2          110/8 112/2       131/8 151/8
 159/24 159/24
                  76/3 149/19    122/3              116/18 117/7     list [19]
 161/1
                 knows [2]      leave [2]           126/24 138/1      3/18 17/1
juvenile [1]
                  30/17 31/14    42/14 108/12       142/11 147/14     36/8 36/13
 129/15
                                leaving [1]         157/10 160/15     36/18 46/18
K              L                 108/22            limb [3]           53/20 71/11
               land [1]         led [4] 36/3        17/20 18/14       71/24 71/25
keep [11]
                138/1            36/10 69/14        18/22             72/2 127/13
 49/8 70/21
 86/14 96/8    language   [9]    85/17             limitations        133/13 144/12
                112/6 112/16 legal [2]              [2] 60/18         144/15 144/17
 97/25 98/3
                112/22 113/8     61/1 61/3          60/20             145/4 145/11
 110/1 130/14
                113/11 148/13 length [1]           limited [22]       145/19
 146/22 147/17
                148/23 149/5     77/25              4/6 5/6 5/17     listed [8]
 155/14
                149/17          Leonidas [2]        6/11 6/17         16/22 88/9
keeping [1]
 109/2         Large  [2]        86/23 88/8         11/17 11/21       122/25 123/5
                1/22 164/20     let [16]            12/13 14/3        123/14 127/15
keeps [1]
               last  [12]   6/4 10/20 10/23         15/21 16/13       146/3 153/4
 129/19
                7/5 7/7 7/8      31/8 38/9          17/2 17/7        lists [2]
kept [2]
                43/7 71/21       51/14 70/4         17/16 20/8        122/4 148/9
 96/13 109/14
                    112/15 113/11 110/5 133/17 Mangesh [1]
LCase 0:19-cv-60883-KMW                                                matters [1]
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 186 of
                  118/17 151/19 146/16 164/9         152/23         105/24
litigation [1]                       203
                 looks [1]      166/20              manner [3]     may [79] 9/13
  131/2
                  81/6         magnitude [1]         23/18 62/3     9/25 10/15
little [2]
 76/14 104/6     loss [4] 13/7  131/20               78/16          11/1 19/13
                  17/20 18/14  maintain [6]         many [17]       19/17 20/14
lives [1]
                  18/22         14/5 15/12           43/9 70/18     27/22 28/21
 131/7
                 lost [3]       15/22 56/8           70/18 74/1     30/1 30/18
lob [1] 154/9
                  60/25 60/25   155/1 155/20         74/14 93/5     31/11 31/12
lobby [35]
                  61/8         maintained [4]        93/15 93/18    31/21 31/23
 31/4 41/16
                 lot [13]        16/19 26/1          93/21 94/24    32/19 33/7
 42/12 42/24
                  56/13 56/19   47/8 48/7            96/8 107/15    34/21 35/2
 43/15 44/24
                  56/20 60/24  maintains [1]         113/17 133/7   35/9 35/14
 45/5 45/7
                  61/5 70/9     35/19                139/1 143/6    35/24 36/2
 45/11 45/15
                  70/12 70/15  make [19]             143/13         36/9 36/18
 45/19 54/19
                  107/22 147/4  9/19 28/3           MARAD [2]       37/3 42/22
 55/8 73/18
                  147/18 152/11 28/7 31/8            139/23 139/25 43/17 53/23
 93/5 94/25
                  158/3         38/7 38/8           March [1]       55/9 55/9
 95/12 95/13
 96/5 96/21      loud [4]       41/8 61/13           109/17         57/13 64/19
                  46/22 46/25   74/24 80/8          Maribel [4]     65/24 65/25
 97/17 97/18
                  106/19 147/18 101/14 106/20        43/6 43/7      66/17 66/18
 97/22 98/1
                 loudly [1]     109/4 116/20         44/6 95/3      70/24 71/6
 98/3 143/23
                  147/19        152/10 155/12       maritime [5]    73/2 76/13
 151/16 151/17
                 lounge [1]     159/23 159/25        62/16 120/6    82/15 85/11
 151/24 153/8
                  109/7         166/4                128/15 130/17 90/25 92/1
 154/1 154/9
                 lounges [2]   makes [3]             152/11         92/2 92/22
 154/18 154/21
                  81/4 109/10   17/12 106/24        mark [11]       93/4 93/16
 154/25
                 LTD [1] 1/8    108/7                5/20 5/21 8/9 96/5 97/7
located [3]
                 luggage [3]   making [5]            10/12 10/24    104/7 105/25
 4/8 151/15
                  61/1 61/8     54/17 58/1           11/2 87/10     106/12 106/18
 151/16
                  109/9         75/25 108/22         87/11 121/11   107/5 108/2
location [5]
                 lying [1]      166/6                134/14 136/10 109/4 114/17
 31/6 45/3
                  38/2         male [3]             marked [11]     117/4 127/15
 50/22 106/17
                                102/24 103/2         5/24 10/11     127/24 130/11
 151/19          M              103/3                20/5 87/18     130/11 142/22
locations [4]    M-A-N-G-E-S-H man [1] 104/2         88/1 117/4     145/11 145/14
 42/11 49/7       [1] 152/23   managed [1]           121/13 127/16 145/14 145/25
 50/21 107/4     M-A-R-A-D [1]  11/14                136/15 144/4   146/23 150/11
log [5] 56/8      139/25       management            144/13         151/11 152/4
 56/16 139/2     M-A-R-O [1]
 146/22 155/20                  [23] 5/8            marks [2]       152/19 152/20
                  6/25          5/13 5/14            92/16 92/21    152/25 154/5
logs [3]         M-O-R-A-S [1]  11/5 11/18          Maros [1]       154/22 158/15
 15/13 47/21      83/2          11/20 11/25          6/23          May 11 [6]
 47/25           Madam [1] 8/9 114/9 114/10         Masad [1]       36/2 36/9
long [4] 11/4    made [25]      114/12 114/13        129/12         36/18 53/23
 47/9 142/15      21/10 21/15   114/14 115/24       masses [1]      145/11 145/25
 155/25           21/17 24/7    116/11 116/15        95/16         May 13 [35]
look [8]          25/15 34/20   124/4 124/9         master [1]      9/13 9/25
 69/23 87/24      35/4 38/21    128/17 129/6         88/21          19/13 19/17
 104/3 107/2      46/2 66/7     141/17 141/22       matter [9]      31/11 31/23
 112/8 112/12     67/1 67/9     149/9 149/12         4/5 116/14     32/19 35/2
 112/23 153/16    67/10 78/18  manager [2]           129/18 129/21 35/9 35/14
looked [2]        98/8 98/12    79/3 103/9           131/2 131/15   35/24 37/3
 45/21 154/7      99/5 99/21   managers [1]          136/23 137/17 42/22 43/17
looking [6]       107/18 109/1  94/8                 165/14         70/24 71/6
 66/21 112/14
                    119/17 120/11 meeting [2]
MCase 0:19-cv-60883-KMW                              Monday [1]         37/18 37/25
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 187 of
                  121/19 122/6     42/14 155/1       160/25           37/25 38/14
May 13... [19]                          203
                  123/10 124/15   meetings [2]      money [3]         38/14 39/6
  73/2 82/15
                  124/25 125/2     15/13 155/17      60/6 60/11       39/6 50/15
 92/1 93/4
                  125/15 126/3    member [4]         60/11            51/7 51/23
 93/16 104/7
                  126/19 126/21    82/1 99/8        monies [1]        51/23 78/18
 105/25 107/5
                  127/7 128/10     99/11 99/18       59/9             85/7 88/12
 108/2 114/17
                  128/13 128/21   members [5]       monitor [1]       91/5 94/23
 117/4 127/24
                  129/1 136/7      42/1 43/20        155/13           96/14 96/17
 151/11 152/4
                  136/18 137/19    50/21 93/6       monitoring [1]    98/7 98/8
 152/20 152/25
                  138/4 142/21     142/10             107/19          98/8 98/12
 154/5 154/22
                  144/14 146/4    mentioned [4]     months [3]        100/10 100/14
 158/15
                  150/9 161/2      17/10 75/2        47/10 47/16      101/5 101/6
May 2nd [2]
                  163/6 164/9      97/2 150/22       142/20           108/4 109/20
 10/15 11/1
                  164/16          method [1]        Moras [6]         110/10 111/6
maybe [10]
                 mean [28]         124/22            82/22 82/24      154/3 158/23
 34/3 43/1
                  25/13 42/6      MIAMI [4]          86/21 86/22      159/16
 66/5 70/3
                  42/20 51/14      2/12 164/2        89/17 152/22    Mr. Fuentes
 88/21 97/10
 99/3 137/8       51/17 57/21      165/2 165/6      more [10]         [21] 22/1
                  57/23 58/13     MIAMI-DADE [1]     66/22 68/8       22/21 23/18
 147/8 147/13
                  61/21 64/10       164/2            112/6 113/5      24/8 24/18
me [98] 6/15
                  66/14 73/9      might [6]          117/1 126/17     25/15 31/14
 10/20 10/23
                  76/22 77/20      63/23 64/11       131/16 131/23    31/18 37/18
 12/19 14/8
                  86/11 96/7       76/11 78/14       134/9 155/14     37/25 38/14
 19/16 20/10
                  101/23 103/5     78/15 137/11     morning [5]       39/6 51/23
 20/18 21/7
                  105/22 112/5    military [5]       5/2 85/6         96/14 98/7
 21/23 23/6
                  130/24 142/16    113/18 117/11     93/25 108/14     98/8 98/12
 25/23 28/19
                  145/3 146/14     118/21 141/15     108/18           100/10 101/5
 31/8 36/23
                  152/10 154/23    147/7            most [6] 43/9     158/23 159/16
 38/6 38/9
                  158/3 159/18    MILLER [2]         96/13 118/23    Mr. Hadley
 40/21 45/21
                 meaning [3]       2/10 165/5        119/20 140/25    [23] 22/1
 46/18 48/20
                  11/19 11/25     mind [1]           143/10           25/14 27/7
 49/2 49/16
                  159/19           130/14           mostly [1]        37/5 37/18
 51/9 51/14
                 means [5]        minimal [3]        124/19           37/25 38/14
 52/6 53/8
                  25/14 30/16      117/17 147/11    motivation [1]    39/6 50/15
 53/21 57/4
                  32/12 36/19      147/12             24/6            51/7 51/23
 57/11 57/19
                  116/5           minute [2]        mouth [2]         78/18 85/7
 58/6 59/2
                 measures [3]      66/4 94/19        28/7 78/12       94/23 96/17
 60/20 62/11
                  106/8 109/16    minutes [4]       move [2] 63/6     98/8 100/14
 63/8 63/24
                  109/17           66/16 86/8        129/25           101/6 108/4
 67/9 67/14
 68/12 68/23     media [2] 4/3     86/9 155/2       moved [1]         109/20 110/10
                  92/22           misconduct [1]     68/18            111/6 154/3
 70/4 71/12
                 medical [20]       150/20          moving [3]       Mr. Hadley's
 72/15 73/13
 77/11 77/21      19/3 19/4       misstated [1]      68/11 75/21      [2] 24/22
                  59/10 59/11      126/1             113/3            24/24
 78/10 82/6
                  59/13 59/25     mistaken [1]      MR [2] 3/5       Mr. Patrinos
 84/16 89/15
                  60/3 60/7        133/18            3/5              [1] 88/12
 89/24 93/20
                  60/8 60/12      mitigate [1]      Mr. [48] 22/1    Mr. Per [1]
 98/25 100/8
                  64/18 64/18      63/11             22/1 22/21       91/5
 101/14 101/14
                  64/22 65/6      moment [5]         23/18 24/8      Mrs. [1]
 102/6 103/15
                  65/23 133/5      11/3 48/15        24/18 24/22      100/12
 103/25 104/2
                  138/23 159/2     66/21 72/1        24/24 25/14     Mrs. Fuentes
 104/20 104/24
                  159/15 159/20    122/19            25/15 27/7       [1] 100/12
 105/4 106/9
                 meet [2]         moments [2]        31/14 31/18     much [7] 8/24
 112/21 117/5
                  97/22 155/7      39/1 41/10        37/5 37/18       8/25 60/25
 118/19 119/10
MCase 0:19-cv-60883-KMW
                  N                80/7              1/22 163/17     oath [3]
                         Document 71-3 Entered [4]
                                  negligence   on FLSD Docket 07/10/2020
                                                     164/19               Page162/24
                                                                       38/22   188 of
much... [4]       name [15] 5/3         203
                                    21/6 24/13      noted [3]         165/12
 66/23 85/7       7/3 7/5 7/5
                                   27/24 67/23       8/18 99/3       object [4]
 98/11 147/5      7/6 7/7 7/8
                                  negligent [1]      137/12           8/5 14/7 19/6
multiple [5]      38/16 43/5
                                   23/9             notes [2]         58/14
 32/7 41/19       43/7 83/4
                                  negligently        99/10 162/6     objected [1]
 42/19 50/19      86/25 87/6
 126/13           88/9 166/23      [7] 22/7         nothing [9]       133/19
                                   22/13 23/14       20/24 22/4      objection [44]
multitude [1]    named [3]
                                   23/21 24/21       53/6 53/12        9/14 13/13
 14/11            61/4 61/13
                                   25/7 68/7         67/16 70/19      19/2 23/10
must [1]          115/17
                                  neither [1]        84/24 110/6      23/22 24/15
 91/22           names [3]
                                   39/12             124/8            25/8 27/18
my [71] 6/25      43/10 88/7
                                  never [11]        notice [24]       28/12 29/16
 9/12 9/24        152/21
                                   33/24 44/15       1/23 3/12 6/2    30/3 30/20
 19/9 19/17      nature [14]
                                   44/15 50/8        14/8 14/20       32/5 32/15
 29/20 30/16      12/17 28/14
                                   50/15 52/8        41/2 48/25       33/8 33/17
 32/10 34/19      35/25 36/20
                                   54/10 78/13       49/3 49/10       34/2 34/23
 43/25 47/2       48/13 50/3
 49/24 51/10      66/20 78/2       78/22 78/22       49/13 50/6       44/8 49/18
                                   78/24             50/12 50/13      51/25 52/19
 52/3 59/9        111/16 112/7
 60/6 63/10       120/20 120/23   new [5] 80/24      51/1 51/5        56/23 66/11
                                   124/21 126/12     51/8 51/22       81/16 83/23
 65/13 67/5       122/22 139/16
                                   126/15 142/12     52/14 52/18      123/13 123/21
 67/12 68/14     navigable [3]
                                  news [2]           53/4 61/3        124/12 125/8
 72/12 77/13      62/19 62/22
                                   131/10 151/7      76/25 77/14      125/21 127/25
 77/13 88/12      63/1
 93/2 94/22                       next [4] 21/3      77/23            130/3 130/13
                 Navy [1]
                                   86/24 97/11      notified [1]      131/19 133/24
 96/16 96/22      102/12
                                   122/15            61/11            134/19 135/2
 97/15 98/14     nearby [2]
                                  ninth [2]         notify [1]        139/14 141/24
 98/21 99/21      55/17 55/18
                                   62/10 62/11       62/2             157/3 158/2
 107/12 108/4    necessarily
 109/19 110/10                    no [214]          now [24] 4/1      158/18 158/25
                  [2] 38/19
 110/13 111/5     112/2           No. [6] 5/23       9/3 11/2        objectionable
                                   10/10 87/17       11/16 11/24      [1] 58/18
 119/23 120/10   necessary [1]
                                   121/12 136/14     12/12 19/2      obligation [3]
 121/3 121/4      117/13
                                   144/3             31/10 31/20       12/14 80/2
 125/1 125/22    need [28]
                                  No. 1 [1]          37/3 44/11       80/10
 127/3 127/6      28/6 31/9
                                   5/23              47/2 51/1       obtain [3]
 128/5 130/10     42/10 49/21
                                  No. 2 [1]          65/22 86/3       74/20 128/3
 134/4 135/4      49/24 50/23
                                   10/10             92/20 103/5      141/22
 135/8 135/21     51/20 54/17
                                  No. 3 [1]          120/9 121/1     obvious [5]
 146/16 152/6     55/13 59/5
                                   87/17             122/19 132/16    27/4 76/18
 155/4 158/16     61/2 61/4
                                  No. 4 [1]          134/7 135/3      77/18 78/2
 158/23 159/10    61/4 61/11
                                   121/12            148/3            78/9
 159/13 159/24    72/18 87/11
 160/2 161/10     89/14 108/15    No. 5 [1]         number [10]      obviously [5]
                                   136/14            66/14 93/20      46/20 61/7
 162/5 162/10     108/22 108/23
                                  No. 6 [1]          105/1 105/6      80/23 147/17
 162/11 163/11    109/5 110/4
                                   144/3             106/16 118/18    152/11
 163/18 164/20    146/9 152/12
                                  none [1]           123/2 126/13    occur [13]
 164/21 166/18    155/12 160/20
                                   153/3             138/1 144/6      32/11 44/23
my client [1]     160/22 161/9
                                  nonparty [1]      numbers [1]       45/4 49/11
 94/22           needed [3]
                                   67/22             6/9              49/13 49/15
myself [3]        91/16 137/21
                                  Normally [1]                        50/7 52/17
 41/13 49/22      156/18
                                   16/9             O                 70/6 70/13
 104/23          needs [2]                          o'clock [1]
                                  not [193]                           105/1 105/7
                  95/24 158/20                       92/21
                                  Notary [3]                          158/1
                 negatives [1]
                    55/24 89/16
OCase 0:19-cv-60883-KMW             43/13 46/20       54/1              149/9 149/12
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 189 of
                  90/4 90/7        69/15 71/15      operations [2]    150/17 150/20
occurred [36]                           203
                  90/11 90/12      71/15 74/2         11/15 11/21     153/3 154/20
 9/12 29/13
                  92/7 101/15      76/12 77/7       operator [26]     154/24
 37/12 37/19
                  102/5 102/7      79/3 79/24        1/8 4/6 5/6     others [2]
 39/1 40/23
                  103/1 103/2      81/5 82/1         5/10 5/17        67/18 91/16
 41/1 41/11
                  103/3 103/16     84/12 84/15       6/10 6/17       Otherwise [1]
 42/22 44/12
                  113/16 113/21    87/22 87/23       11/17 11/21      118/10
 44/20 44/21
                  117/11 119/19    87/23 89/6        12/13 14/3      our [18] 7/19
 44/22 44/24
                  120/13 121/6     91/4 92/1         15/21 16/13      8/7 15/2
 45/19 52/16
                  123/12 124/14    92/17 96/5        16/15 17/2       32/21 36/11
 53/15 53/23
                  125/4 125/18     101/3 104/18      17/7 17/16       42/13 58/21
 54/7 55/16
                  126/17 127/3     106/13 106/22     20/7 31/19       64/18 70/2
 57/8 62/13
                  127/8 127/23     106/23 106/25     33/6 37/22       74/15 80/15
 62/21 73/21
                  128/23 129/3     109/24 111/23     61/24 104/9      81/17 84/2
 73/22 73/23
                  129/25 132/20    114/11 115/17     115/10 116/6     103/9 103/9
 91/1 94/23
                  133/1 140/23     115/17 117/16     137/15           120/1 131/24
 97/14 97/15
                  143/6 143/13     118/19 119/9     opinion [1]       132/6
 100/20 104/7
 108/3 139/3      143/19 160/9     121/6 124/14      67/5            ourselves [1]
                 official [3]      126/16 136/19    oral [1]          50/12
 154/22 156/24
                  33/3 162/11      136/21 140/9      47/17           out [10]
occurring [7]
                  163/11           144/5 145/1      order [2]         22/22 30/11
 36/21 37/17
                 often [1]         145/14 146/5      130/1 147/17     56/9 67/25
 41/5 45/3
                  104/9            146/6 146/13     ordering [1]      68/18 76/5
 109/19 110/12
 110/14          Oh [2] 95/6       146/14 146/15     160/18           78/25 97/25
                  153/22           148/1 148/12     orderly [4]       108/11 147/8
occurs [1]
                 okay [414]        151/13 151/17     49/4 49/8       outcome [1]
 70/6
                 on be [1]         156/17 159/8      50/3 50/23       67/19
off [19]
                  4/11            ones [6] 61/7     organize [1]     outside [1]
 30/24 42/17
                 onboard [32]      72/3 105/9        108/21           147/16
 45/7 45/15
                  17/14 62/13      127/19 153/5     organized [7]    over [6] 13/6
 47/2 54/24
                  71/18 73/10      157/21            26/15 43/22      30/14 57/23
 55/4 69/9
                  74/5 79/4       ongoing [3]        54/14 69/9       90/10 101/24
 91/20 92/17
                  80/25 84/20      104/12 115/2      70/21 108/5      156/10
 95/21 95/22
                  85/9 85/10       116/17            110/1           oversight [2]
 97/17 108/24
                  97/6 106/8      online [1]        other [45]        142/5 142/7
 109/12 112/3
                  107/22 117/13    157/8             9/2 24/7        own [9] 20/21
 129/17 151/2
                  117/15 118/11   only [14]          26/11 26/12      21/5 27/25
 161/7
                  128/25 131/12    18/20 43/13       26/23 27/23      29/3 34/12
offensive [3]
                  133/8 138/16     44/6 77/16        30/1 31/12       67/12 127/12
 148/13 148/23
                  138/17 140/3     91/20 92/2        31/22 33/7       149/16 151/3
 149/17
                  140/18 140/24    100/9 103/3       33/10 40/1      owned [2]
office [6]
                  141/2 141/3      111/10 125/16     40/4 42/11       74/17 74/17
 94/8 130/10
 130/22 161/10    142/10 142/19    146/5 151/12      42/13 49/9      ownership [1]
                  147/17 155/2     152/24 153/5      49/11 49/25      74/16
 162/11 165/15
                  157/12 158/4    open [8] 27/4      50/5 50/8
officer [14]
                 once [1]          28/7 76/18        50/17 53/3      P
 54/22 89/11                                                         P-E-R-E-I-R-A
                  45/25            77/17 78/2        57/14 76/24
 89/11 89/17                                                          [1] 91/6
 89/20 89/21     one [70] 4/3      78/9 78/12        92/7 92/9
                  6/4 6/4 9/2      109/7             95/5 98/24      p.m [1]
 90/3 102/3                                                           161/13
                  12/5 20/9       operating [4]      100/16 101/3
 102/4 102/13                                                        PA [1] 109/14
                  20/9 21/3        5/10 75/12        106/15 109/7
 127/14 142/24                                                       page [13] 3/3
                  26/7 34/14       115/18 156/1      111/3 113/10
 152/22 166/5                                                         3/11 87/21
                  35/4 36/9       operation [3]      116/21 125/19
officers [40]                                                         88/6 118/18
                  36/16 39/25      14/4 33/23        134/9 146/18
 17/14 55/4
                    22/14 44/11
PCase 0:19-cv-60883-KMW             131/18 138/4      158/24            80/3 80/17
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 190 of
                  47/11 55/7       146/11 146/19    permitted [1]     80/20 83/10
page... [8]                             203
                  56/9 57/17      Patrinos [3]       148/9            85/17 94/23
 118/18 122/16
                  64/25 67/17      86/23 88/12      person [8]        98/12 99/21
 136/23 152/18
                  96/6 107/17      89/25             28/21 43/13      104/6 108/3
 163/24 164/9
                  110/6 115/16    Patrinos' [1]      44/6 78/14       109/18 110/11
 166/5 166/7
                  122/23 126/18    88/9              98/9 112/25      111/5 111/13
Page 5 [1]
                  146/11 146/13   patrols [1]        113/3 124/21     111/25 112/13
 136/23
                  146/14 146/19    142/24           personally [2]    113/13 117/7
Page 8 [1]
                  151/14 151/24   patterns [1]        97/6 163/6      131/17 135/12
 88/6
                  152/25 154/9     104/18           personnel [27]    135/24 136/3
PAGE/LINE [1]
                  155/13          pay [2] 60/25       14/23 88/8      145/12 156/19
 166/7
                 particulars       95/23             90/4 92/9        156/23
pages [3]
 122/16 162/5     [1] 120/5       PCLO [4]           99/19 107/3     physically [1]
                 parties' [2]      137/12 137/14     114/16 114/22     80/11
 164/6
                  162/7 162/8      137/14 137/15     115/14 115/19   pick [1]
paid [4] 59/9
                 parts [2]        people [38]        116/8 116/16     113/6
 60/6 60/8
                  57/23 70/4       26/21 28/14       117/21 117/24   placard [2]
 60/12
                 pass [3]          28/18 28/23       119/12 123/20    138/9 138/11
PALM [7] 1/13
                  95/22 95/24      29/8 29/9         124/5 124/11    place [12]
 4/9 62/18
                  143/25           29/14 29/17       125/19 126/20    14/16 26/22
 62/23 94/15
                 passed [1]        29/25 30/2        137/21 141/9     37/23 43/20
 162/2 163/1
                  98/11            30/14 30/21       142/6 149/9      44/2 49/6
pants [1]
                 passenger [16]    31/3 31/4         149/12 154/10    49/7 108/6
 101/20
                   32/14 32/14     31/4 41/17        155/17           111/7 111/14
Paradise [13]
                  35/4 44/18       42/10 42/19      persons [1]       151/22 153/15
 5/7 5/12 11/4
                  54/3 80/10       54/14 54/16       90/15           placed [1]
 11/18 11/20
                  99/1 99/5        55/4 70/20       pertaining [1]    108/19
 11/24 12/1
                  99/17 104/16     78/23 89/7         141/18         placement [2]
 16/23 17/1
                  137/20 138/14    93/15 94/2       pertains [1]      73/12 151/24
 17/3 17/5
                  143/7 143/14     94/14 94/18       136/24          Plaintiff [29]
 131/7 137/15
                  148/9 151/11     95/16 106/16     phone [1]          1/6 2/3 4/16
paragraph [1]
                 passenger's       107/22 108/19     138/8            20/13 21/15
 122/22
                  [2] 73/3         112/2 126/13     phrase [2]        27/4 27/24
paramedics [2]
                  73/16            127/1 143/10      157/4 157/7      29/21 30/10
  63/12 100/4
                 passengers        143/16 143/22    physical [63]     32/2 32/19
part [29]
 3/15 13/7        [41] 20/21      per [3] 24/6       15/7 28/10       33/14 34/12
                  31/12 31/21      91/5 113/13       35/10 35/15      50/14 57/8
 15/9 16/16
                  31/22 32/12     perceived [1]      35/21 36/3       58/1 60/17
 17/25 21/5
                  33/7 33/7        21/11             36/10 36/17      61/18 62/2
 22/11 24/22
                  34/22 42/23     percentage [2]     36/22 36/24      62/7 63/11
 30/9 45/5
                  43/15 44/12       67/22 70/1       37/11 37/17      64/7 75/24
 46/5 48/2
                  47/3 53/15      Pereira [1]        37/19 39/1       76/18 77/6
 48/16 81/24
 95/19 96/13      53/18 56/18      91/6              40/23 41/4       78/10 78/19
                  70/25 71/7      performance        46/25 49/10      130/10 154/4
 96/14 96/18
                  80/3 80/15       [5] 119/18        49/13 49/14     plaintiff's
 106/21 107/2
                  80/24 81/2       125/3 128/22      50/6 50/9        [24] 3/16
 120/7 120/23
                  81/3 81/15       132/25 142/5      50/10 50/13      5/20 5/23
 121/24 123/1
                  81/22 83/8      performed [3]      50/16 51/6       6/19 8/18
 123/7 123/11
                  83/20 83/22      88/13 107/7       51/24 52/10      9/22 10/10
 123/19 128/9
                  84/3 89/4        127/5             52/15 53/14      10/13 10/24
 166/2
                  91/21 91/22     period [3]         53/17 54/7       11/1 20/5
partake [1]
                  96/4 98/24       48/8 99/20        55/25 56/18      21/4 59/23
 109/10
                  106/19 107/5     138/18            69/6 69/15       87/17 88/2
particular
                  129/20 131/13   permanent [1]      78/19 79/11      114/18 121/11
 [24] 21/9
                    122/6
PCase 0:19-cv-60883-KMW            152/3            prepare [3]       print [1]
                  points Document
                          [2]     71-3 Entered on FLSD
                                  positioning          Docket
                                                     58/11    07/10/2020
                                                           58/20          Page 191 of
                                                                       60/24
plaintiff's...                          203
                  108/11 153/8     [1] 107/3         159/14          prior [32]
 [7] 121/12
                 police [7]       positions [3]     prepared [4]      3/18 5/19 6/5
 127/16 136/14
                  8/21 40/20       143/7 143/11      6/8 28/7         9/9 11/10
 136/17 144/3
                  110/18 113/18    143/14            132/18 132/24    30/17 31/11
 144/13 152/17
                  117/11 118/22   positive [1]      prescribed [1]    31/23 34/10
plan [26]
                  151/12           102/2              62/8            35/9 35/14
 69/9 75/15
                 policies [8]     possess [1]       presence [1]      35/24 36/1
 75/15 75/16
                  14/16 15/5       9/21              28/23            36/21 37/17
 75/20 119/21
                  15/9 49/6       possession [3]    present [16]      41/4 57/15
 120/24 121/2
                  135/10 135/22     35/23 74/23      2/17 38/25       71/22 74/15
 121/9 121/19
                  136/2 138/13     152/7             39/7 40/13       85/16 87/20
 121/25 122/3
                 policy [16]      possible [2]       41/10 44/5       104/5 105/25
 122/8 122/12
                  47/12 47/13      138/20 138/23     88/25 90/25      107/5 124/2
 123/8 123/9
                  47/17 50/20     Possibly [1]       91/9 93/15       129/5 129/23
 128/6 133/11
                  140/18 148/3     90/24             95/7 108/23      133/8 154/2
 133/14 135/11
                  148/5 148/6     posted [7]         110/22 111/1     154/4 157/23
 135/15 135/23
 136/8 160/1      148/8 149/6      29/7 29/9         117/4 154/20     159/5
                  149/11 149/16    29/14 30/14      presented [1]    privilege [2]
 160/2 160/4
                  150/5 150/10     50/21 54/20       152/21           8/7 8/10
plans [1]
                  150/14 151/4     55/8             preservation     probably [4]
 121/5
                 polite [2]       posts [1]          [3] 82/7         46/3 106/9
please [32]
                  76/4 78/24       88/25             82/18 140/20     131/10 161/1
 4/13 5/2 9/18
 12/8 19/7       polo [1]         potential [5]     preserve [1]     problem [2]
                  102/21           51/5 111/24       19/7             30/8 66/6
 20/14 20/17
 21/7 21/23      port [9] 14/6     113/7 131/11     president [1]    problematic
                  15/23 62/18      150/16            11/8             [1] 81/7
 46/16 51/8
                  62/23 66/3      potentially       pretty [4]       procedure [13]
 57/4 57/19
                  66/16 119/13     [3] 35/6          8/24 8/25         30/1 30/19
 58/6 59/2
                  131/5 151/2      113/5 147/1       79/9 157/9       31/13 31/23
 62/11 63/7
                 portion [7]      precipitate       prevent [10]      32/13 33/6
 97/12 105/3
                  76/24 77/3       [2] 112/13        20/25 79/16      34/1 34/8
 125/2 125/25
                  78/8 101/5       113/13            83/21 84/5       50/4 50/16
 126/19 127/13
                  110/22 111/2    precipitated       108/3 109/18     85/22 91/11
 128/21 129/1
                  122/12           [3] 22/21         110/11 111/4     91/19
 139/11 139/21
                 ports [2]         24/7 84/22        111/13 130/1    procedures
 140/13 140/21
                  103/18 131/3    predecessor       preventing [2]    [12] 14/16
 142/4 165/12
 165/14          position [21]     [1] 144/9          83/14 131/1     15/6 15/10
                  22/12 24/3      predicted [2]     prevention        49/6 75/10
pleasure [1]
                  25/5 25/11       84/25 84/25       [20] 15/6        75/12 123/8
 147/16
                  27/15 65/15     preexisting        80/2 80/17       135/10 135/22
plenty [1]
                  80/1 80/9        [9] 57/6          80/19 82/2       136/2 138/13
 28/23
                  80/18 100/20     57/12 57/13       82/6 82/17       143/1
PLLC [1] 2/4
                  101/2 120/9      57/14 57/20       83/7 83/10      proceed [2]
PLUMMER [10]
                  123/17 131/25    58/6 58/8         104/6 117/6      92/22 111/20
 1/17 3/4 4/4
                  132/2 133/15     58/11 58/24       117/23 126/21   proceeded [1]
 4/20 5/4
                  142/16 158/15   preparation        126/22 127/9     66/19
 162/4 163/5
                  159/9 159/12     [13] 6/13         131/17 132/14   process [24]
 164/14 165/4
                  159/13           7/16 7/25         135/12 135/23    26/15 26/17
 165/10
                 positioned [9]    8/11 8/16 9/4     136/2            26/21 28/24
plus [1] 89/3
                   90/7 90/9       9/20 10/1        previously [5]    30/23 41/23
pockets [1]
                  90/10 90/21      10/3 51/19         74/18 82/12     41/24 49/5
 101/25
                  91/12 143/18     59/17 59/19       85/13 85/20      50/9 50/20
point [3]
                  143/21 152/2     64/20             127/18           50/23 52/17
 42/14 67/9
                    73/4 80/14
PCase 0:19-cv-60883-KMW             129/3 129/10 radar [2]              85/21
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 192 of
                  81/14 84/1       132/21 133/5   81/9 84/21         reasons [4]
process...                              203
                  84/16 85/16      133/23 144/23 radio [3]            70/9 70/13
 [12] 54/11
                  114/25 115/11    150/5 155/21   56/7 56/9           70/18 166/5
 54/15 69/20
                  115/13 115/18   put [6] 5/21    56/13              recall [2]
 70/20 94/12
                  116/7            66/18 87/12   raises [2]           9/3 110/23
 103/8 108/2
                 provided [27]     87/15 147/15   113/1 113/2        recap [1]
 108/6 108/8
                  6/2 36/7         152/8         raising [2]          155/6
 109/3 109/18
                  71/12 72/2                      23/2 113/9         receive [1]
 142/24
                  73/19 104/21    Q              rather [2]           31/5
produced [1]                      Quarantine [1] 65/22 147/10
                  117/8 117/10                                       received [9]
 163/8                              149/22
                  118/8 119/3                    RE [1] 165/7         59/9 60/6
production [5]                    quarter [1]
                  120/3 123/12                   react [9]            76/7 87/20
  3/17 133/25                      16/17
                  123/19 124/5                    27/7 28/4           117/6 120/1
 136/17 136/23                    question [31]
                  126/20 127/2                    28/8 28/14          124/6 127/23
 144/10                            9/17 12/8
                  127/14 129/2                    28/18 78/13         131/2
Professional                       19/6 20/17
                  129/24 132/12                   78/15 78/23        reception [2]
 [2] 1/21                          29/20 30/16
                  132/19 132/20                   138/22              43/1 153/8
 1/21                              32/10 34/19
                  133/4 141/10                   reacted [1]         recess [1]
professionals                      43/25 48/22
                  144/13 144/16                   76/9                92/18
 [2] 65/7                          49/24 55/18
                  160/8                          reaction [1]        recognize [1]
 65/24                             64/1 65/13
                 provides [6]                     84/23               87/6
program [3]                        77/13 85/13
                  73/5 104/25                    read [10]           recognizes [1]
 95/18 95/19                       86/18 96/9
                  105/5 116/16                    18/13 20/16          83/6
 126/7                             100/8 105/3
                  142/5 166/2                     97/4 110/18        recommended
programs [1]                       116/5 119/24
                 providing [2]                    120/9 120/22        [1] 63/13
 127/22                            119/25 120/10 133/20 160/17
                  73/2 73/11                                         record [20]
progress [1]                       121/4 125/1
                 provision [2]                    164/5 166/17        4/2 5/3 10/21
 109/14                            127/3 127/6
                  120/8 140/15                   reading [3]          80/8 92/17
proof [1]                          133/16 135/14 41/12 150/14
                 provisions [3]                                       92/21 145/2
 25/3                              135/21
                   14/22 14/23                    161/14              145/3 145/6
proper [4]                        questions [20] ready [1]
                  15/7                                                145/15 145/18
 19/7 30/22                         31/5 53/2
                 public [8]                       109/11              145/19 146/10
 31/6 61/13                        58/12 70/21
                  1/22 129/22                    real [4]             146/10 146/25
proprietary                        86/4 86/6
                  157/10 157/11                   77/21 81/13         147/2 159/25
 [1] 130/15                        86/7 94/14
                  157/11 157/14                   90/14 92/13         161/8 162/5
protective [1]                     121/1 129/24 realize [1]
                  163/17 164/19                                       165/24
  130/1                            133/13 134/3
                 pull [2]                         27/7               recorded [1]
protocol [2]                       135/5 135/20 really [6]
                  78/24 101/24                                        155/21
 14/13 106/16                      136/1 136/5
                 pull-over [1]                    31/9 34/16         records [2]
protocols [1]                      160/4 160/11
                  101/24                          96/8 107/4          48/6 60/3
 130/12                            160/15 160/16 113/9 132/16
                 purchased [1]                                       REDAVID [1]
protruding [1]                    quick [2]
                  95/18                          reask [1]            2/4
  18/25                            77/21 92/13
                 purpose [3]                      116/5              redundant [1]
provide [33]                      quickly [1]
                  8/16 46/10                     reason [5]           126/24
 20/10 20/18                       138/22
                  80/8                            16/25 48/3         refer [5]
 21/7 21/23                       quietly [1]
                 purposes [9]                     53/22 64/25         16/2 17/4
 25/23 32/12                       109/8
                  8/4 10/21                       166/7               17/6 45/23
 46/18 48/20
                  43/16 76/24     R              reasonably           106/6
 49/2 49/16
                  77/24 83/19                     [12] 69/5          reference [1]
 52/6 53/8                        R.P.R.,F.P.R
                  91/19 102/23                    69/7 69/8           165/11
 57/4 59/2                         [1] 163/16
                  152/9                           69/18 69/19        referred [1]
 61/3 62/11                       racial [3]
                 pursuant [12]                    69/22 69/22         71/11
 63/8 63/24                        111/23 148/15 70/5 84/14
                  1/23 47/11                                         referring [10]
 67/14 68/12                       148/18
                  81/25 123/18                    84/17 85/14          34/13 45/24
 68/23 72/15
                    51/6
RCase 0:19-cv-60883-KMW            113/2            42/1 42/3         158/16
                  relatedDocument
                          [12]    71-3 Entered
                                  repeat  [2] on FLSD Docket
                                                    42/4 42/607/10/2020  Page 193
                                                                     requisite    of
                                                                                [2]
referring...                            203
                  71/7 72/1        20/17 49/22      46/14 47/6        118/2 118/3
 [8] 67/23
                  128/6 129/24    rephrase [3]      47/25 59/19      reservations
 67/24 87/5
                  130/11 133/7     52/1 72/25       59/22 88/16       [1] 74/24
 87/7 106/6
                  133/11 133/13    135/14           110/17 140/9     resources [1]
 114/12 122/11
                  136/2 138/14    report [42]      represent [1]      11/8
 125/14
                  140/15 152/20    8/22 9/5 9/6     4/14             respect [19]
refuse [3]
                 relates [6]       9/11 9/23       representation     16/1 17/10
 123/18 160/3
                  58/4 58/14       10/2 12/14       [1] 61/3          25/22 47/25
 160/10
                  69/19 112/11     33/3 40/10      representative     52/13 56/21
refusing [2]
                  133/1 141/20     40/12 41/2       [14] 5/16         58/9 63/18
 119/23 119/25
                 relation [1]      41/9 41/13       6/3 6/14 6/15     64/5 64/12
refute [4]
                  94/7             43/21 45/25      7/17 8/4 8/12     75/10 78/8
 38/24 39/4
                 relations [12]    46/4 46/5        9/10 9/21         89/13 89/16
 39/11 40/5
                   43/4 93/7       46/6 46/7        22/25 30/9        90/6 107/20
regard [4]
                  93/22 93/23      46/8 46/11       31/20 51/17       109/16 136/22
 16/5 17/5
                  94/5 96/12       56/3 88/19       121/16            144/19
 18/2 50/13
                  102/16 102/18    97/1 98/17      represented       respond [1]
regarding [36]
                  102/23 103/9     98/18 110/18     [1] 94/20         79/10
  8/17 9/12
                  137/23 137/25    110/19 140/7    request [6]       responded [3]
 12/21 15/6
                 relative [3]      140/11 144/25    3/17 133/24       14/12 152/25
 17/11 23/3
                  8/3 162/7        145/13 145/18    136/17 136/23     153/4
 25/6 25/19
                  162/8            145/21 145/22    136/24 138/15    responding [5]
 28/21 48/7
                 relatively [1]    147/2 151/12    requested [1]       138/14
 48/16 53/4
                   95/15           158/9 158/15     162/5             140/16 154/10
 60/10 72/2
                 relayed [1]       159/4 159/5     requesting [1]     154/11 154/15
 75/5 76/24
                  138/4            162/4             48/10           response [6]
 77/22 85/15
                 release [1]      reportable [3]   requests [1]       3/16 34/16
 99/5 117/6
                  120/15            12/24 19/25     139/1             72/12 107/12
 120/23 121/2
                 released [2]      155/22          require [4]        136/16 136/24
 121/17 121/18
                  130/18 130/25   reported [13]     14/22 107/19     responses [8]
 121/24 124/4
                 releasing [1]     12/20 13/10      120/15 132/13     3/14 28/18
 124/10 135/16
                  131/1            13/16 16/12     required [10]      28/20 34/18
 136/1 145/24
                 relied [1]        19/13 19/19      13/16 14/15       48/4 87/24
 148/3 159/10
                  138/3            79/24 105/9      15/13 55/24       127/16 136/22
 159/12 159/13
                 relief [1]        139/20 156/18    74/9 81/25       responsibiliti
 160/4 160/7
                  20/14            157/16 157/21    117/13 152/13    es [1] 124/24
regards [3]
                 remain [1]        158/20           152/14 157/1     responsibility
 19/24 28/19
                  95/14           reporter [6]     requirement        [17] 12/14
 65/13
                 remarks [1]       1/21 1/21        [3] 47/21         23/1 24/12
Registered [1]
                  22/21            4/10 8/9         47/24 48/6        72/20 72/22
  1/20
                 remember [5]      161/24 165/22   requirements       72/23 73/3
regularity [3]
  156/25          9/2 25/1        reporting [19]    [21] 15/12        73/10 73/13
                  40/15 41/12       1/12 4/8        16/2 16/6         80/14 80/16
 157/15 157/19
                  71/20            4/12 12/6        18/9 48/17        80/19 83/19
regulations
                 reminded [1]      15/11 16/1       118/9 118/14      84/5 139/12
 [1] 152/16
                  38/6             16/5 16/7        119/11 119/19     139/22 140/14
regulatory [1]
                 reminding [1]     16/18 17/11      120/13 125/3     responsible
  12/3
                  109/5            18/5 48/6        127/7 128/22      [8] 11/19
reincorporate
                 remove [1]        48/17 73/12      129/3 129/10      12/5 16/6
 [2] 77/1
                  150/23           82/9 82/18       132/20 132/21     68/1 69/3
 78/1
                 renovations       139/12 139/22    132/25 140/22     73/1 86/19
REINIER [6]
 1/4 4/5 4/16     [1] 74/11        165/1            156/13 160/9      91/7
 34/17 37/4      rep [2] 44/1     reports [12]     requiring [1]     restroom [1]
                    77/20 79/14
RCase 0:19-cv-60883-KMW             162/17 165/22 same [14]             15/2 20/20
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 194 of
                  79/19 81/12     rude [1]           33/4 33/15       22/10 25/25
restroom...                             203
                  81/24 82/13      72/13             45/10 55/18      27/2 27/14
 [1] 92/15
                  82/14 83/8      RULE [1]           63/24 64/4       27/21 27/24
result [9]
                  83/17 84/9       166/2             65/25 76/12      28/15 53/7
 21/12 22/2
                  86/3 89/10      run [2] 53/25      76/16 77/15      59/7 62/21
 35/20 58/2
                  89/17 89/23      54/2              85/23 126/14     63/10 67/9
 149/1 149/2
                  89/25 90/18                        160/11 164/6     76/17 77/17
 149/7 149/17
                  92/5 92/12      S                 save [2]          87/3 89/19
 158/24                           safe [3] 73/9
                  92/24 92/25                        76/11 76/23      136/24 137/13
resulted [2]                       80/14 81/14
                  94/9 94/9                         saw [5] 40/10     147/22
 36/23 36/24                      safest [1]
                  94/13 97/24                        45/21 45/25     scenario [1]
resulting [1]                      84/2
                  100/10 100/17                      91/5 131/10      12/22
 18/14                            safety [19]
                  102/12 103/23                     say [46] 8/25    schedule [1]
resumes [1]                        13/20 13/25
                  104/5 105/11                       10/19 16/10      93/23
 109/13                            73/9 75/14
                  110/20 112/21                      33/13 33/20     se [2] 24/7
retention [1]                      75/15 75/20
                  117/23 118/1                       34/21 38/8       165/6
 47/16                             79/21 79/22
                  118/7 118/17                       39/22 39/25     seal [2]
review [18]                        80/10 81/18
 8/15 8/20 9/5    119/2 120/22                       41/7 41/8        162/11 163/11
                  121/1 122/11     81/22 81/24       44/4 51/17      second [4]
 9/11 9/23                         83/8 83/20
                  125/25 126/19                      53/20 75/6       3/16 21/3
 10/4 10/6                         89/11 89/20
                  134/7 135/3                        75/18 77/23      107/1 136/17
 10/7 10/8                         107/4 131/24
                  136/13 140/10                      78/15 78/22     section [9]
 41/1 59/19                        160/1
                  140/13 145/7                       79/1 79/10       48/3 48/16
 59/22 59/25                      said [57] 7/2
                  147/20 147/25                      80/5 80/6        121/18 122/6
 60/3 85/9                         10/18 17/19
                  148/6 149/3                        80/21 83/18      122/8 122/16
 104/16 159/5                      23/25 28/17
                  149/9 149/18                       86/24 88/3       122/25 123/2
 162/4                             29/21 30/8
                  149/20 149/24                      91/5 101/3       123/15
reviewed [2]                       30/14 34/12
                  150/5 150/16                       101/22 103/5    sections [3]
 9/1 120/24                        37/7 39/16
                  150/17 151/13                      103/14 106/3     12/4 121/23
right [115]                        39/21 42/5
                  153/14 157/23                      106/13 108/18    122/23
 5/15 5/19 9/3                     43/2 44/5
                  159/24 160/13                      110/3 115/7     secure [3]
 10/9 10/20                        49/4 50/1
 12/12 13/18     rise [2] 92/2                       118/1 133/16     114/25 129/20
                  111/24           52/22 52/25       145/3 146/14     129/20
 14/2 19/5                         60/8 65/10
                 risk [1]                            147/6 153/25    security [198]
 20/4 21/3                         65/12 66/13
                  72/18                              155/6 156/8
 22/5 24/9                         68/16 69/4
                 Riviera [1]                         159/17          see [20] 23/4
 25/1 27/2                         69/5 75/7
                  62/14                             saying [31]       23/5 76/19
 27/10 27/16                       76/5 77/15
                 roaming [1]                         15/1 23/8        76/20 76/21
 28/9 29/10                        78/12 81/17
                  137/22                             23/13 23/17      77/6 88/10
 30/2 32/25                        84/19 85/20
 33/7 36/1       role [1] 11/7                       25/12 27/11      121/23 122/2
                 room [12]         86/5 89/3         31/20 32/23      122/9 122/17
 36/17 36/24                       99/11 101/10
                  54/22 54/23                        33/1 33/20       122/21 136/24
 39/19 39/20                       107/16 111/17
 40/1 40/6        54/24 55/7                         34/17 35/12      137/1 137/5
                  55/15 55/19      111/17 112/15     38/3 38/3        137/22 151/7
 40/25 44/7                        113/21 116/18
                  55/20 66/15                        41/2 41/8        154/1 154/2
 44/9 45/9                         116/24 117/10
                  90/8 90/18                         48/15 52/16      157/8
 45/13 45/16                       120/19 123/22
                  90/21 116/2                        64/12 65/5      seeing [1]
 46/13 46/16                       123/23 124/13
                 roughly [1]                         67/1 69/22       81/4
 48/12 48/19                       125/11 125/23
                  89/6                               70/3 80/13      seek [3]
 55/6 60/5                         127/11 128/19
                 rounds [1]                          93/14 103/22     63/13 65/10
 62/25 63/6                        130/25 137/12
                  116/21                             126/2 130/15     130/9
 63/22 64/12                       143/18 159/15
                 routinely [1]                       131/20 131/23   seem [2] 78/3
 65/12 66/2                       sailing [1]
                  93/18                              132/17           78/5
 69/4 72/14                        107/16
 75/21 76/15     RPR [3] 162/3                      says [21]        seen [8] 6/5
                  severity [2]
SCase 0:19-cv-60883-KMW            120/24 121/2 signature [1] situations [1]
                         Document 71-3 Entered on FLSD Docket 07/10/2020 Page 195 of
                  139/17 145/8     121/5 121/6      165/13            106/18
seen... [7]                             203
                 Sexual [1]        123/19 130/12   signing [1]      six [7] 47/10
 10/1 29/8
                  13/4             135/11 139/12    161/14           47/16 86/9
 29/11 36/13
                 shadow [1]        139/22 140/14   similar [4]       91/8 93/11
 103/3 107/17
                  126/11           160/4            102/12 102/14    142/19 156/10
 144/17
                 shadowing [4]    shipboard [2]     103/16 138/23   sixth [1]
sell [2]
                  124/22 125/13    96/10 129/2     similarly [1]     58/9
 94/15 95/21
                  125/19 126/16   Shipping [1]      68/4            slacks [1]
senior [1]
                 shall [2]         119/13          simple [1]        103/18
 126/17
                  122/3 166/4     ships [5]         147/21          slur [4]
sense [10]
 30/11 32/22     she [6] 95/7      53/25 54/2      simply [3]        148/15 148/17
                  95/7 95/10       93/13 131/8      39/5 52/16       148/19 148/24
 32/23 33/5
                  103/12 103/17    156/23           78/1            slurs [1]
 33/14 33/15
                  103/17          shirt [4]        since [7]         111/23
 34/13 34/14
                 SHEET [1]         101/13 101/24    11/6 74/12      small [1]
 106/20 106/24
                  166/1            102/8 102/22     87/22 121/15     69/25
senses [2]
                 SHERIDAN [1]     shore [9]         152/15 156/4    Smeralda [1]
 27/25 34/12
                  2/5              11/14 42/24      158/14           131/11
separate [4]
                 ship [66]         93/9 93/22      Sincerely [1]    smock [2]
 135/11 135/22
                  14/5 15/23       94/9 94/11       165/17           101/20 101/22
 135/25 166/4
                  16/9 16/10       94/13 102/16    single [1]       smoothly [1]
September [2]
                  29/12 30/15      102/20           118/13           26/22
 11/6 11/10
                  33/3 33/5       shoreside [4]    sir [14] 5/2     so [242]
September 2017
                  36/2 36/9        40/20 100/1      23/4 33/13      So as [1]
 [1] 11/10
                  42/14 42/17      109/22 154/15    34/19 36/12      126/8
serious [24]
                  43/19 45/16     short [3]         38/17 88/10     solely [1]
 13/7 13/9
                  47/8 54/7        13/22 15/24      121/21 122/9     63/20
 17/11 17/13
                  56/19 56/20      16/3             122/15 122/17   some [16]
 17/17 17/19
                  79/4 85/16      shortcut [1]      123/5 123/10     11/15 12/24
 17/22 18/7
                  104/22 104/25    77/12            137/1            22/21 26/6
 18/21 19/1
                  105/13 105/14   SHORTHAND [1]    sister [5]        27/23 48/3
 19/24 20/1
                  108/22 109/11    161/24           36/2 36/8        48/10 71/12
 65/21 65/24
                  109/23 117/24   Shortly [1]       54/7 85/16       94/18 100/6
 129/18 129/21
                  119/19 120/13    97/10            144/12           112/2 112/14
 131/14 131/16
                  121/19 121/24   shorts [1]       sit [25] 6/8      112/21 133/21
 131/24 156/19
                  123/8 123/12     102/21           18/11 22/11      134/2 156/13
 156/24 157/25
                  124/5 124/10    should [12]       33/13 37/15     somebody [31]
 158/8 158/17
                  124/25 125/4     12/20 30/10      38/23 55/10      21/18 28/3
service [2]
                  125/18 126/12    32/24 34/17      58/22 60/11      28/8 28/25
 113/18 118/21
                  126/14 126/18    65/10 67/21      65/1 66/25       29/1 30/5
services [4]
                  126/20 127/3     76/3 81/14       92/5 94/21       32/3 34/3
 42/24 42/25
                  127/8 128/23     93/21 111/4      117/4 118/17     41/15 43/4
 43/1 44/25
                  129/25 131/13    111/12 112/14    119/15 125/16    72/18 76/4
set [4] 95/12
                  133/1 135/15    shoulder [1]      126/8 132/18     76/6 78/13
 95/13 162/10
                  135/23 136/7     65/22            133/12 136/3     78/23 94/20
 164/9
                  137/20 139/2    show [3]          137/3 137/6      96/9 98/6
settle [1]
                  140/23 142/6     10/23 14/8       145/16 147/25    98/7 113/1
 26/6
                  142/18 142/24    108/7           situation [11]    113/2 126/12
seven [1]
                  142/25 144/12   showed [1]         33/15 37/10     129/17 129/17
 131/13
                  147/9 152/15     154/10           38/2 38/11       147/8 147/8
seventh [3]
                  156/15 156/19   sic [2] 74/25     38/15 39/8       147/15 147/18
 59/1 59/2
                  158/1 160/8      120/7            40/14 77/8       150/4 150/24
 59/5
                 ship's [13]      side [2]          100/3 140/2      153/20
several [1]
                  105/5 106/15     115/23 115/25    147/12          somebody's [1]
 57/21
                                                                      147/14
                    99/23 100/4
SCase 0:19-cv-60883-KMW             129/16            70/5 70/8        straight [1]
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 196 of
                  124/3 124/8     SSP [4] 75/3       78/18 89/6       101/25
someone [11]                            203
                 speaking [3]      75/6 75/14        98/12 99/20     strategic [3]
 28/15 28/24
                  7/15 111/15      75/18             100/19 118/12    42/11 49/7
 29/22 30/12
                  155/4           SSPs [1]           166/5            50/21
 32/20 32/24
                 special [1]       73/11            statements       strategically
 33/1 33/25
                  107/21          staff [25]         [10] 98/23       [1] 108/19
 34/18 79/10
                 specific [17]     6/20 6/22 7/9     99/1 99/3       STREET [2]
 93/24
                  29/20 36/21      16/11 42/8        99/4 99/8        2/5 165/1
something [27]
                  42/21 48/22      42/9 42/11        99/18 99/18     strike [9]
  9/1 13/8
                  49/7 54/13       42/12 87/1        100/21 145/22    51/2 84/11
 17/19 17/22
                  65/13 79/23      87/2 87/4         151/10           89/11 89/15
 20/25 28/15
                  95/1 95/2        88/9 88/17       stateroom [1]     91/18 92/8
 34/17 47/17
                  95/16 106/12     88/19 88/19       149/24           104/22 119/16
 57/14 57/15
                  112/10 115/11    88/25 89/25      states [7]        145/16
 70/18 70/22
                  127/6 141/7      90/12 104/15      1/1 12/7        stripes [1]
 75/17 79/1
                  160/7            141/1 141/4       62/16 63/3       103/17
 79/11 84/22
                 specifically      142/7 143/12      84/13 122/2     strongly [1]
 88/15 95/21
 100/24 101/15    [13] 29/14       143/21 155/8      131/3            63/12
                  35/13 44/19     staircase [2]     stating [2]      structure [1]
 111/24 113/5
                  61/21 86/17      97/20 97/21       22/9 44/1        18/5
 129/19 137/8
                  90/11 93/5      stairwells [3]    station [1]      structured [8]
 145/9 147/14
                  93/14 93/17       31/3 42/9        147/15            43/19 43/22
 157/16
                  105/10 117/7     143/20           stations [1]      49/5 49/21
sometimes [7]
                  142/17 152/17   stand [1]          142/25           54/11 54/14
 33/21 35/8
                 specifics [1]     109/5            statistical       70/20 97/19
 44/13 61/20
                  160/1           standard [1]       [3] 16/17       stuff [1]
 79/1 79/7
                 spectrum [1]      75/11             16/23 17/6       134/9
 80/7
                  28/20           start [5]         stenographic     styled [2]
somewhat [1]
                 spell [3]         49/9 71/13        [1] 162/5        1/24 165/11
 98/14
                  6/24 7/8         81/13 93/19      stenographical   subcategories
SOP [5] 75/3
                  103/25           113/3            ly [1] 162/4      [1] 122/4
 75/4 75/5
 75/6 75/7       spend [1]        started [1]       step [2] 31/4    subject [3]
                  124/21           51/12             108/24           9/13 60/18
SOPs [1]
                 split [1]        starting [3]      steps [3]         89/1
 43/19
                  115/22           20/12 145/10      108/1 110/10    subscribed [1]
sorry [11]
                 spoke [12]        156/12            111/12            164/16
 9/17 12/8
                  6/20 42/4       starts [2]        steward [2]      substance [1]
 20/16 26/16
                  42/6 43/3        108/6 108/16      101/18 108/10    166/3
 43/8 45/6
                  43/11 43/14     state [14]        stewards [3]     succession [1]
 72/7 76/5
                  44/5 44/7        1/22 5/2          101/16 101/16     20/9
 123/23 127/2
                  95/5 95/11       20/13 20/14       116/1           such [12]
 142/2
                  124/13 124/15    63/3 67/20       stick [2]         67/22 69/9
sought [2]
 30/11 66/2      spoken [1]        120/6 128/14      12/12 106/25     76/18 83/14
                  95/4             130/17 162/1     sticker [2]       83/21 97/19
sounds [1]
                 spot [3]          162/25 163/17     5/22 87/15       120/2 126/22
 77/11
                  107/24 151/23    164/1 164/20     still [4]         127/9 132/14
SOUTHEAST [1]
                  152/1           stated [3]         27/22 85/23      133/4 156/25
 2/11
                 spots [1]         41/19 50/18       96/20 123/18    suggest [8]
SOUTHERN [1]
                  108/19           127/18           stopping [1]      38/10 61/17
 1/1
                 spouse [1]       statement [17]     132/4            62/2 62/7
speak [12]
                  154/4             26/4 28/22      stops [1]         64/6 65/9
 6/16 7/17
                 spout [1]         31/10 34/20       109/13           92/6 165/14
 7/24 37/18
                  112/3            35/4 38/21       store [1]        suitable [1]
 42/7 43/3
                 spouted [1]       50/12 69/21       79/3             165/15
 64/21 88/20
                    134/1 134/3
SCase 0:19-cv-60883-KMW             36/6 37/9        testify [3]        140/11 141/16
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 197 of
                  134/6 134/11   42/21 54/12        8/17 9/4          143/3 144/15
SUITE [5]                             203
                  134/11 134/21  56/15 56/17        121/17            150/21 154/17
 1/12 2/5 2/12
                  135/3 135/3    75/9 105/8        testimony [9]      157/16 158/10
 165/1 165/6
                  135/5 160/14   106/7 111/7        8/16 41/5         158/12 160/8
summation [1]
                 suspended [1]   121/7 129/14       65/16 101/9       160/12
 52/24
                  161/13         131/6 141/1        110/24 125/20    theft [2]
supermarket
                 suspicious [2]  141/3 147/19       125/23 126/1      13/6 18/17
 [1] 35/7
                   13/2 18/14    157/15             136/4            their [35]
supersedes [1]
                 sustain [1]    talks [3]          than [8]           4/13 20/21
  24/13
                  158/24         78/9 122/7         18/17 24/7        22/2 30/24
supplied [1]
                 sustained [3]   122/22             50/8 66/5         43/9 54/1
 128/25
                  13/10 19/18   tasked [2]          101/16 104/2      56/3 69/3
support [5]
                  58/5           51/16 51/18        113/10 131/16     76/7 81/9
 49/2 49/12
                 swipe [1]      taught [1]         Thank [1]          96/9 102/5
 50/5 61/9
                  42/15          147/11             83/3              107/18 107/18
 64/14
                 sworn [3]      technical [2]      that [760]         107/20 109/8
supporting [1]
                  4/21 163/6     114/13 115/24     that's [86]        111/19 111/19
  15/5
                  164/16        technique [1]       7/6 8/6 14/15     113/1 113/3
suppose [1]
                 system [1]      126/16             16/4 16/19        113/17 114/5
 148/24
                  42/20         telephone [1]       27/9 32/16        116/20 117/10
supposed [4]
                                 165/14             34/14 39/16       117/12 118/20
 48/7 51/11      T              tell [11]           42/13 42/25       119/1 119/4
 72/10 72/12     take [17]       23/6 58/6          44/9 47/2         127/12 141/13
sure [45] 7/8     8/12 33/2      93/17 93/20        47/17 47/18       141/14 147/9
 9/19 12/10       61/1 76/6      95/7 95/10         48/13 50/1        147/15 151/3
 15/19 18/18      79/3 79/3      117/5 137/11       52/17 52/22       157/12
 20/18 22/16      86/9 87/24     146/4 153/18       52/23 52/23      them [39]
 22/19 33/4       92/13 97/20    161/10             52/25 58/17       14/11 26/13
 38/7 38/8        97/21 97/21   telling [3]         62/21 67/8        29/11 29/22
 56/17 61/13      108/1 110/3    126/3 126/9        71/5 72/2         33/3 38/18
 67/6 72/20       147/7 147/8    128/17             72/2 73/13        42/4 42/6
 73/1 80/8        147/23
 81/12 85/7                     ten [5] 66/3        73/16 75/11       42/7 43/3
                 taken [11]      66/16 88/24        76/19 76/19       43/8 43/9
 87/7 87/19       1/20 4/4       88/25 90/4         78/7 78/25        47/7 54/15
 96/11 100/8      47/22 65/15   terminal [1]        81/9 87/3         54/17 56/16
 101/2 105/4      92/19 110/10   109/23             90/2 95/19        70/21 70/21
 106/21 108/22    111/12 130/5 terms [20]           95/20 97/4        71/15 79/4
 109/16 110/9     132/2 159/12   7/24 9/20          97/25 101/10      85/11 97/25
 119/8 126/6      165/11         10/3 11/16         101/10 106/7      107/19 108/21
 126/10 130/4    takes [1]       11/18 12/3         109/24 111/20     108/21 113/25
 130/23 131/9     80/13          12/10 18/6         111/20 114/14     114/1 118/10
 131/16 132/16   taking [4]      23/6 54/1          115/23 116/2      118/23 124/22
 134/15 135/15    1/23 37/23
 141/12 150/19                   60/16 60/18        116/3 116/11      126/16 137/22
                  111/14 145/22 60/21 61/9          119/14 119/14     137/25 148/12
 151/20 157/9    talk [7]        71/13 73/11        120/5 122/8       149/22 149/24
 157/20 161/11    54/12 59/16    80/16 89/10        124/25 125/13     150/1 151/2
surgery [1]       86/17 104/5    103/1 107/1        125/13 125/15     166/6
 66/18            107/2 121/4   territorial         125/22 127/3     themself [1]
surgical [1]      155/11
 158/17                          [1] 63/2           128/19 129/2      26/6
                 talked [1]     terrorism [2]       130/23 130/25    themselves [1]
surrounding       36/20          129/15 129/19      131/16 133/10      100/24
 [4] 9/24        talking [21]   testified [4]       135/7 137/12     then [46]
 88/13 135/23     31/17 31/18    4/22 82/12         137/16 140/1      14/17 27/21
 146/24           34/7 35/13     110/20 111/3       140/2 140/7       30/16 32/2
suspend [10]
                    54/20 54/21
TCase 0:19-cv-60883-KMW             13/6 13/20        157/9 157/13      150/3 150/15
                55/8 55/8 Document 71-3 Entered on FLSD Docket 07/10/2020 Page 198 of
                                   15/11 27/2        157/14           150/17 157/9
then... [42]                            203
                55/9 55/13         27/12 28/23      they [169]        157/13 157/14
 33/4 36/18
                55/14 55/15        30/14 42/24      they'll [1]       158/3
 40/19 45/11
                57/13 60/24        43/20 43/20       108/11          think [20]
 45/14 51/12
                61/5 61/5          45/9 45/11       they're [55]      14/23 32/21
 62/6 71/6
                62/1 64/1          45/11 45/12       28/4 47/8        48/10 50/11
 72/1 72/14
                64/1 68/18         48/6 52/18        54/5 55/3        57/22 58/3
 72/18 78/1
                69/14 70/9         53/11 54/20       56/2 56/25       71/11 81/6
 81/9 84/12
                70/9 70/12         54/22 55/1        61/1 67/19       87/13 102/2
 87/4 88/18
                70/18 71/9         60/23 61/7        67/19 78/13      102/20 103/17
 88/19 91/4
                71/12 73/19        65/7 66/3         78/24 80/25      106/9 111/18
 91/16 95/23
                73/20 74/11        67/8 70/15        81/2 81/3        121/7 133/17
 97/22 98/9
                74/13 77/6         74/2 74/4         81/3 81/9        136/12 142/19
 99/10 99/17
                84/4 87/13         74/4 75/16        81/11 84/20      154/14 157/9
 99/19 100/8
                89/3 90/3          81/6 91/1         90/10 96/12     thinking [1]
 108/18 109/3
                90/15 90/18        93/24 94/19       102/20 102/20    22/17
 109/13 110/3
                90/20 91/14        94/19 101/8       108/11 109/14   third [4]
 125/1 125/25
 128/20 134/20 92/2 92/7           107/17 109/5      112/6 112/7      21/22 22/5
                92/25 93/7         115/8 124/21      112/11 112/15    23/7 23/19
 135/3 135/5
                93/9 93/11         138/1 145/2       112/22 112/24   this [144]
 135/6 140/13
                93/11 93/18        145/4 145/4       113/5 113/17     4/3 4/7 5/20
 141/5 142/13
                93/20 93/24        145/6 145/9       116/21 117/9     6/3 6/5 6/15
 143/22 147/1
                94/2 94/18         146/25 147/2      117/11 117/14    10/16 10/16
there [166]
                94/20 94/24        148/8 150/3       117/17 117/17    12/22 14/9
 8/10 9/1 9/2
                95/3 96/7          151/23            118/5 118/8      14/21 21/9
 11/24 15/8
                96/8 97/16        there's a [1]      118/23 126/15    21/19 25/6
 15/11 16/16
                98/19 99/10        45/9              127/19 138/24    26/1 29/13
 17/15 20/24
                99/16 99/23       thereafter [1]     141/7 142/11     29/24 30/17
 22/14 22/24
                99/25 100/4         97/10            142/19 143/11    31/8 32/1
 24/1 25/25
                101/9 101/9       therein [1]        143/18 147/5     32/11 34/1
 26/11 26/12
                102/24 103/1       60/19             147/6 147/7      38/9 38/25
 26/24 27/11
                105/22 106/18     thereof [1]        147/9 147/10     40/3 41/16
 27/15 29/25
                107/16 107/22      15/5              155/22           43/13 43/15
 36/2 36/10
                108/16 109/3      Thereupon [1]     they've [7]       43/18 44/12
 37/4 37/5
                110/6 110/7        4/19              33/24 44/15      45/18 46/2
 37/5 37/6
                110/21 111/1      these [39]         65/12 113/15     46/5 46/20
 37/10 37/11
                111/9 113/4        7/15 22/12        117/5 138/25     52/9 54/19
 37/13 38/10
                119/11 120/12      22/15 42/3        141/4            55/16 57/8
 38/10 38/14
                121/20 121/21      47/6 48/7        thing [4] 9/3     57/17 58/2
 38/24 39/5
                131/11 131/11      54/13 58/10       77/15 101/21     58/5 58/20
 39/6 39/7
                131/12 137/7       58/12 70/10       116/21           59/23 60/1
 39/24 40/4
                140/18 143/16      70/10 70/11      things [31]       60/21 61/8
 40/4 40/8
 40/12 40/18    144/18 144/25      80/7 84/21        8/2 12/19        61/22 61/22
                145/14 146/25      89/11 90/6        12/24 46/13      65/16 67/17
 41/2 41/9
                147/1 147/1        106/17 112/8      57/14 61/5       67/21 68/25
 41/15 41/15
                149/2 150/17       114/7 115/1       70/10 70/13      70/19 73/18
 41/17 41/19
                150/18 150/20      118/6 118/19      70/17 79/23      73/23 76/5
 43/3 43/14
                150/20 152/18      119/3 127/18      104/19 106/17    76/15 76/17
 43/19 44/4
                154/6 154/23       144/19 145/1      112/7 112/8      78/14 84/17
 44/12 44/17
                154/24 155/13      146/3 146/11      112/14 113/4     84/22 85/1
 47/21 47/24
                157/16             146/20 146/24     115/23 116/18    85/6 85/13
 48/25 49/25
               there were [1]      147/4 149/1       117/2 117/16     85/15 87/25
 50/4 53/5
                 92/7              150/15 150/15     117/16 124/20    88/14 91/17
 53/17 54/15
               there's [51]        152/24 153/5      147/4 148/9      92/1 92/2
 54/16 54/16
                    150/8 150/21
TCase 0:19-cv-60883-KMW             61/2 62/8         160/25            117/5 117/8
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 199 of
                  157/18 160/10    63/12 64/15      today's [8]       117/9 117/9
this... [74]                            203
                 though [4]        65/3 66/8         4/2 5/19 6/6     117/14 118/2
 92/16 92/21
                  71/24 87/6       67/10 76/11       7/25 8/4 9/10    118/4 118/7
 98/9 98/19
                  147/6 153/21     76/24 80/24       28/2 159/6       118/14 119/3
 100/8 100/24
                 thought [2]       86/14 91/17      together [3]      119/11 119/18
 101/10 106/17
                  51/12 75/9       91/25 92/1        70/12 147/14     119/21 119/21
 110/8 110/23
                 thoughts [1]      93/4 93/25        166/19           120/12 121/5
 111/3 112/6
                  93/2             94/21 95/8       told [7]          121/8 122/7
 112/10 113/19
                 thousands [2]     97/7 98/11        47/18 126/3      123/9 123/11
 114/1 114/6
                  131/6 131/7      99/20 99/23       128/5 128/13     123/19 123/23
 114/6 114/24
                 threat [12]       105/25 107/5      128/13 129/8     124/4 124/10
 115/9 115/16
                  104/10 104/13    108/9 108/14      129/11           124/16 124/25
 116/6 116/14
                  106/1 106/3      109/11 110/14    too [4] 92/15     125/3 125/17
 116/21 117/20
                  106/6 106/11     111/9 124/22      147/5 160/21     126/3 126/7
 117/23 120/2
                  106/14 107/2     126/25 134/4      161/10           126/20 127/2
 120/22 121/11
                  107/6 107/11     138/18 143/8     took [5] 26/5     127/7 127/12
 121/15 128/3
                  107/13 113/7     143/15 149/18     74/23 151/22     127/14 127/22
 129/8 129/18
 129/18 129/21   three [2]         151/7 151/21      152/7 153/15     128/22 128/24
                  94/2 152/21      152/16 154/21    top [1] 47/2      129/10 129/24
 130/14 130/15
                 through [25]      156/8 156/12     tortfeasors       130/12 132/11
 130/16 131/14
                  6/10 12/5        156/17 160/14     [1] 67/23        132/19 132/19
 132/3 133/8
                  14/11 20/6       160/19           total [1]         132/25 133/4
 134/14 136/7
                  20/9 45/14      timeliness [1]     106/12           133/13 140/22
 136/11 136/13
                  45/15 76/13       138/13          tours [1]         141/10 141/13
 136/16 136/22
                  76/23 77/12     timely [1]         94/15            141/21 147/7
 137/16 138/9
                  77/22 84/16      62/3             toward [2]        147/9 160/8
 143/9 144/1
                  85/13 97/23     times [6]          23/18 113/3     transcribed
 144/12 144/15
                  100/7 105/20     38/6 50/19       towards [4]       [1] 165/12
 144/17 145/4
                  105/24 115/24    70/15 74/14       8/3 59/9        transcript [6]
 145/7 145/22
                  116/11 120/7     106/17 107/4      60/12 153/8       160/19 162/4
 146/10 147/18
                  127/4 133/21    title [1]         train [2]         162/5 164/5
 148/8 152/4
                  134/2 134/9      86/24             126/16 129/13    165/12 166/18
 152/25 153/15
                  162/5           today [45]        trained [16]     transcription
 154/9 158/15
                 throughout [4]    6/8 6/14 7/16     55/25 65/6       [1] 155/16
 159/4 159/11
                   28/24 54/15     8/16 9/4 9/20     65/23 82/1      traveling [4]
 159/13 160/13
                  56/13 155/7      18/11 22/11       112/8 112/12     69/24 70/1
 160/19 162/11
                 ticket [5]        22/22 37/15       112/22 112/24    70/12 98/7
 163/11 164/16
                  60/17 60/23      38/23 51/19       112/25 113/16   treated [1]
 165/14 165/14
                  61/9 62/4        55/10 58/22       113/17 115/3     63/12
those [34]
                  62/8             59/16 59/20       116/22 117/17   treatment [10]
 12/14 13/16
                 tie [1]           60/11 65/1        147/6 147/7       59/9 60/7
 14/23 15/8
                  147/13           65/25 66/25      training [78]     60/12 63/13
 15/9 18/12
 18/12 18/19     tied [1]          78/24 92/6        14/14 82/17      65/3 65/11
                  62/14            94/21 117/5       111/19 112/1     65/16 66/2
 44/2 46/18
 46/19 56/19     til [2] 63/16     118/17 119/16     112/11 113/8     66/5 66/8
                  63/21            123/17 124/3      113/14 113/15   trial [1]
 56/20 56/21
 56/22 67/25     time [60] 4/3     125/16 127/21     113/19 114/1     25/3
                  6/4 22/18        129/5 129/7       114/4 114/4     tried [1]
 70/25 71/10
                  31/16 34/1       129/23 132/18     114/6 114/7      40/18
 71/14 84/5
                  37/3 38/25       132/18 133/12     114/15 114/25   trousers [1]
 92/10 96/2
                  39/5 39/24       133/15 136/3      115/2 115/8      102/8
 96/5 96/15
                  40/8 41/1        137/3 137/6       115/11 115/19   true [10]
 100/21 105/10
                  41/13 42/22      145/16 147/25     116/8 116/15     16/20 33/5
 111/20 113/6
                  48/8 55/16       159/11 160/24     116/17 117/1     39/15 81/25
 113/6 136/5
                    12/24 18/19
TCase 0:19-cv-60883-KMW            understanding      143/3 156/14      150/8 150/8
                  150/20  Document 71-3 Entered on FLSD Docket 07/10/2020 Page 200 of
                                   [12] 63/10        158/10 158/12    150/11 150/18
true... [6]                             203
                 Typically [1]     88/12 96/22       160/6 160/11    verbally [5]
 88/1 88/4
                  93/24            97/12 97/15       166/4            148/16 148/20
 148/4 162/5
                                   106/5 121/3      us [10] 7/21      149/5 149/17
 164/6 166/20    U                 139/11 139/21     7/21 76/11       150/4
trust [1]        uh [16] 19/25     140/14 155/4      76/23 113/16    verify [1]
 53/21            41/12 47/20      160/3             113/20 114/3     118/5
try [2] 106/9     55/6 72/4       understands        127/11 130/21   versed [4]
 109/22           75/16 88/3       [1] 83/13         149/19           48/18 112/6
trying [8]        89/18 89/24
 9/2 38/11                        unhappy [1]       use [10] 15/8     112/7 120/9
                  90/1 91/2        33/2              27/25 34/12     versus [3]
 67/6 72/11       102/14 105/11   uniform [4]        92/14 111/18     4/5 64/8 66/8
 72/13 77/12      111/11 113/15    102/7 102/18      111/19 117/17   very [29]
 93/1 153/17      153/22           103/13 103/14     126/16 147/11    17/19 17/22
turn [3]         uh-huh [16]      uniforms [1]       149/5            26/15 29/20
 30/24 68/22      19/25 41/12      102/5            used [2]          34/18 35/18
 121/18           47/20 55/6      UNITED [5]         30/11 117/20     43/18 43/21
turned [1]        72/4 75/16
 76/5                              1/1 12/7         using [2]         43/22 49/5
                  88/3 89/18       62/16 63/3        12/22 131/3      49/21 54/11
Turning [3]       89/24 90/1       131/3            Usually [1]       54/14 54/14
 21/22 60/15      91/2 102/14     unless [4]         90/22            65/13 65/21
 88/6             105/11 111/11    33/22 53/2       utmost [1]        69/25 70/19
two [38] 7/15     113/15 153/22    90/15 91/1        81/18            74/4 74/4
 20/21 26/5      unaware [4]      unruly [3]                          83/4 100/25
 28/14 35/17      37/20 37/21      46/22 46/25      V                 103/16 107/24
 36/1 36/11       37/22 38/3                        VALLE [2] 1/2
                                   106/18                             108/5 127/6
 36/14 36/22     unclear [1]                         165/9
                                  until [8]                           129/18 129/21
 53/19 54/8       22/7                              various [17]
                                   30/24 33/10                        131/14
 55/3 67/17      uncommon [1]                        12/4 12/6
                                   40/22 64/15                       vesicle [1]
 67/18 67/25      96/4                               14/21 14/22
                                   109/11 109/12                      13/24
 67/25 68/25     under [20]                          15/11 36/8
                                   109/13 134/5                      vessel [88]
 69/14 70/3       14/15 14/23                        104/22 105/13
 70/11 71/23                      up [15] 34/15                       5/11 7/10
                  15/14 38/22      37/14 51/15       105/14 106/11    7/13 12/11
 77/5 84/21       51/2 51/4                          106/17 107/3
                                   62/14 70/4                         12/22 13/20
 85/15 91/14      51/21 104/7                        132/12 144/10
                                   76/1 86/13                         13/24 16/18
 92/3 92/10       122/8 123/1                        148/8 150/3
                                   90/13 95/12                        26/25 29/9
 92/22 99/24      123/7 123/11                       152/12
                                   95/13 97/17                        42/10 50/22
 103/17 105/6     127/10 132/12                     verb [1]
                                   104/3 113/6                        52/11 53/18
 119/7 122/16     135/20 149/6                       148/20
                                   140/8 140/11                       55/4 60/18
 129/15 140/24    149/16 150/10                     verbal [32]
                                  upon [35]                           62/14 69/10
 140/24 140/25    152/19 165/11                      28/9 28/21
                                   13/18 19/21                        71/17 71/18
 143/19          undersigned                         34/21 35/5
                                   21/12 26/5                         72/21 73/2
twofold [1]       [1] 163/5                          35/9 35/14
 106/9                             33/2 60/17                         73/5 73/5
                 understand        83/21 98/15       35/20 36/2       74/5 74/9
type [18]         [18] 5/15                          36/10 36/15
                                   98/17 100/21                       74/12 74/17
 26/6 32/12       25/2 35/12                         36/23 37/4
                                   100/22 108/14                      74/20 74/24
 102/21 102/21    38/4 38/5                          39/5 55/25
                                   110/16 110/17                      74/25 79/21
 104/13 105/1     42/20 51/2                         56/17 69/14
                                   111/19 111/25                      81/15 81/23
 105/7 106/13     65/12 65/15                        85/17 94/24
                                   112/22 112/24                      82/15 83/22
 107/6 110/7      72/8 84/4                          101/4 101/10
                                   112/25 118/2                       88/8 89/16
 113/19 116/15    106/18 107/1                       110/9 110/22
                                   120/5 128/8                        90/7 90/9
 119/2 141/10     117/19 121/4                       111/2 111/9
                                   128/10 128/14                      90/10 90/19
 144/24 146/18    131/5 131/25                       112/12 113/12
                                   128/14 128/17                      91/13 91/20
 157/18 158/19    153/17                             145/12 148/12
                                   130/23 131/1                       91/23 97/23
types [3]
                  VIDEOTAPED [1] 130/25 132/17 we've [17]
VCase 0:19-cv-60883-KMW                                                93/14 96/22
                   1/17  Document 71-3 Entered on FLSD Docket 07/10/2020 Page 201 of
                                 147/11 155/6       20/5 42/4      99/23 101/14
vessel... [42]                        203
                 view [1]        155/13 156/8       50/8 52/8      102/17 105/8
  101/12 103/2
                  151/21         159/24 159/25      52/12 53/13    106/3 106/5
 105/15 105/23
                 views [1]      wanted [1]          54/10 76/12    106/25 107/11
 106/11 106/13
                  151/20         75/8               76/25 79/24    108/5 109/21
 114/8 114/13
                 VILLAGE [2]    wants [1]           88/1 97/5      110/20 111/8
 114/16 115/4
                  1/12 4/8       166/4              107/17 133/21 111/15 112/7
 115/18 115/20
 115/21 117/7    violate [1]    warn [4] 53/8       135/19 144/13 112/15 112/24
                  151/3          53/11 53/12        158/9          113/22 115/11
 118/13 125/20
                 violently [1]   54/9              wear [5]        115/13 118/5
 127/5 127/15
                  76/9          was [222]           101/15 101/18 121/8 122/16
 127/24 129/19
                 virus [1]      wasn't [5]          102/4 102/6    123/14 124/6
 131/6 131/17
                  131/12         37/6 37/11         102/7          125/15 131/4
 135/16 137/4
                 visible [2]     38/10 41/9        wearing [2]     134/10 134/15
 138/5 140/8
                  54/16 111/2    76/6               101/11 102/17 142/7 143/23
 141/2 141/3
                 visibly [1]    waste [1]          wears [1]       143/24 145/4
 141/10 146/20
                  150/4          134/4              101/12         145/5 145/16
 148/4 148/10
 150/24 152/5    voice [1]      waters [4]         Wednesday [2]   150/6 150/21
                  112/18         62/19 62/22        161/2 161/9    158/12 159/4
 152/8 152/9
                 voyage [4]      63/1 63/2         week [2] 95/5 161/5
 155/3 155/12
                  106/4 106/4   way [28] 22/9       95/6          went [5]
 155/18 156/14
                  107/14 107/14  24/24 29/9        well [105]      29/11 50/1
 158/4 160/2
                 VSS [1] 17/25   31/5 32/8          6/3 10/6       64/16 85/13
vessels [27]
                                 33/9 39/12         14/10 14/12    133/21
 36/16 52/15     W               39/13 39/25        14/24 20/20   were [80]
 53/15 69/15     wait [3]        49/14 54/16        21/25 22/10    20/6 21/5
 70/2 71/1        30/22 30/23    71/10 71/14        22/23 26/11    22/12 22/17
 71/8 80/4        109/8          79/18 97/25        27/6 28/2      23/24 26/11
 80/12 80/18     waited [2]      101/3 109/24       28/17 29/8     26/12 36/7
 80/20 83/7       63/16 63/20    115/3 115/21       34/3 34/7      37/9 41/19
 84/6 104/11     waiters [1]     116/18 117/2       34/14 35/18    42/23 43/2
 105/2 105/6      116/2          117/15 124/19      38/4 38/7      43/14 43/15
 105/7 105/16    waiting [1]     126/17 132/4       38/9 38/23     44/2 45/1
 105/18 114/23    32/8           151/3 153/16       39/25 41/8     45/18 45/22
 115/15 116/8    waived [1]      157/5              43/22 43/22    48/5 48/10
 119/12 126/23    161/15        ways [1]            45/5 48/14     51/10 51/11
 132/21 135/13   walking [3]     104/20             49/24 49/24    51/16 51/17
 158/1            81/3 90/8     we [167]            50/11 51/14    51/23 53/17
via [2]           91/8          we'll [8]           53/3 53/17     55/17 55/18
 109/14 109/14   want [36]       5/20 8/12          55/10 55/18    55/20 55/22
Vice [1] 11/8     9/19 10/12     12/12 49/9         57/13 59/7     57/14 66/21
vicinity [1]      10/23 11/2     60/25 71/25        59/11 61/21    72/3 77/6
 39/7             15/16 20/5     135/7 160/16       62/13 62/23    84/21 88/24
video [12]        34/15 38/7    we're [20]          63/3 64/9      88/25 89/3
 4/1 4/4 73/12    38/7 41/8      4/1 12/4           65/10 67/16    90/3 91/9
 86/10 92/14      68/14 76/10    12/11 12/22        68/16 69/9     92/7 93/6
 92/17 99/15      76/13 77/11    22/22 35/12        72/17 75/24    93/15 94/25
 151/24 154/1     80/8 80/14     42/17 48/14        76/6 76/6      96/20 96/22
 154/9 154/19     84/16 86/9     48/14 50/11        77/9 78/12     96/25 97/16
 161/7            86/13 86/17    54/12 54/17        80/7 81/12     99/4 99/10
videographer      92/13 95/22    69/3 92/17         81/18 82/20    99/23 99/25
 [2] 2/18         96/8 97/18     92/20 121/10       88/16 89/11    100/3 100/16
 4/11             104/5 121/10   129/14 131/6       90/12 91/3     101/11 110/10
videos [1]        129/22 130/18 136/10 161/7        91/5 93/7      110/13 111/7
 74/1
                    78/12 80/6
WCase 0:19-cv-60883-KMW             15/12 17/13       96/9 97/16        166/23
                          Document 71-3 Entered on FLSD Docket 07/10/2020 Page 202 of
                  81/15 97/9       19/3 19/4         98/7 99/11      witnessed [1]
were... [22]                            203
                  99/25 101/22     23/20 24/4        100/23 101/12    99/12
 114/16 117/4
                  103/5 103/14     30/13 38/14       107/18 115/9    witnesses [6]
 120/3 122/11
                  105/25 106/6     41/17 43/14       126/13 127/19    40/4 100/9
 127/15 129/11
                  107/5 108/15     58/1 68/5         140/9 143/10     100/21 111/3
 131/12 133/8
                  110/9 115/7      85/4 101/3        146/19 147/18    146/23 151/10
 139/2 143/7
                  116/20 117/17    110/21 118/21     150/4 159/2     won't [1]
 143/14 143/16
                  118/1 121/19     137/7 151/11      159/2 159/16     83/5
 146/19 146/23
                  126/25 129/23    154/3 154/8       159/16          word [1]
 151/21 152/8
                  133/20 145/3     154/19 155/22    whole [6]         89/14
 152/13 152/21
                  146/10 146/14   which [38]         21/5 22/10      words [1]
 152/24 153/4
                  152/7 153/25     10/24 12/5        41/22 54/15      129/17
 154/20 156/13
                  155/2 159/17     12/10 15/13       68/25 133/11    work [6]
weren't [3]
                 where [60]        16/6 20/14       whom [3] 4/14     11/11 11/17
 22/24 97/6
                  11/10 13/9       24/10 24/13       61/4 113/17      42/21 102/15
 99/4
                  14/8 15/2        27/22 36/9       whose [5]         114/11 117/13
WEST [11]
                  22/22 27/13      44/19 48/6        7/20 72/20      worked [1]
 1/13 1/20 4/9
 4/10 62/18       29/12 32/8       60/17 60/24       72/21 72/23      118/13
                  33/24 36/22      61/2 61/7         118/2           working [1]
 94/15 162/3
                  36/23 41/16      61/11 76/12      why [18]          114/8
 162/17 163/16
                  42/10 42/23      76/23 77/15       16/25 19/12     works [1]
 165/1 165/22
                  42/24 43/15      77/18 79/25       50/1 52/17       115/21
what [182]
                  44/11 44/20      84/13 87/24       56/12 56/21     world [1]
what's [21]
                  44/24 45/4       99/20 104/21      64/24 70/10      28/3
 7/7 19/25
                  45/7 45/19       113/9 114/18      70/13 70/18     worry [1]
 26/9 28/1
                  50/22 54/13      120/8 121/6       74/6 74/6        151/2
 43/7 46/7
                  55/7 63/10       125/6 125/7       74/7 78/25      worse [2]
 46/10 47/7
                  73/21 73/22      125/10 131/2      144/21 144/22    66/7 67/10
 48/22 48/23
                  88/8 90/8        139/3 151/17      150/21 152/8    would [117]
 51/3 64/2
                  91/12 92/24      152/21 153/16    wife [1]          12/24 12/25
 67/2 69/5
                  94/8 95/15      while [3]          96/14            13/10 14/17
 75/22 79/15
                  96/24 97/4       83/22 138/16     will [8] 4/13     15/9 15/14
 111/17 114/10
                  97/22 106/12     138/17            12/8 20/16       16/12 16/25
 145/17 155/11
                  107/2 107/22    white [13]         28/18 55/14      17/6 17/17
 160/24
                  108/9 108/11     101/11 101/12     95/16 107/12     18/8 18/20
whatever [3]
                  108/15 108/21    101/13 102/5      136/4            18/21 18/25
 72/19 141/13
                  109/2 118/20     102/8 102/8      WILLIAMS [2]      19/10 19/16
 147/11
                  122/7 122/19     102/13 102/17     1/2 165/9        27/7 29/8
wheelchair [1]
                  122/22 124/23    102/18 103/12    wish [1]          29/11 30/4
  95/25
                  138/7 138/8      103/14 103/18     153/18           30/5 30/13
when [56]
                  138/25 150/10    103/20           within [5]        31/25 32/2
 8/25 12/10
                  151/14 151/17   who [44] 6/16      66/3 71/21       32/6 33/4
 16/10 28/3
 30/13 32/13      151/21 153/15    6/22 17/12        90/9 105/14      33/5 38/2
                  154/24 155/21    19/17 29/1        117/10           38/13 38/17
 34/11 38/8
                 Whereas [1]       31/19 42/13      without [3]       40/21 46/20
 38/21 41/7
                  145/21           43/3 43/21        68/18 99/17      47/3 49/15
 42/5 42/6
                 WHEREOF [1]       46/2 54/16        120/18           50/25 51/8
 42/6 42/16
                  162/10           55/1 74/17       witness [14]      56/16 57/14
 42/16 44/4
                 Whereupon [7]     74/17 82/15       3/3 19/8 52/1    62/25 63/2
 45/23 51/16
                  5/23 10/10       82/21 82/23       98/23 99/1       66/4 66/19
 56/9 64/16
                  87/17 92/18      86/18 86/23       99/8 99/17       66/23 68/8
 65/5 67/20
                  121/12 136/14    86/23 88/13       99/18 147/1      70/23 72/2
 67/20 69/23
                  144/3            89/20 90/21       162/10 163/11    73/12 75/18
 71/19 74/10
                 whether [22]      95/18 95/24       166/3 166/6      76/22 76/22
 74/20 74/23
                    74/8 75/16
WCase 0:19-cv-60883-KMW             146/13 146/16 51/20 51/21
                    81/11 Document
                          83/4     71-3 Entered
                                    148/7 148/14on FLSD Docket
                                                      52/6     07/10/2020 Page 203 of
                                                           52/15
would... [67]                        203
                93/1 113/23     148/25 149/4   53/9 53/15
 77/1 77/6
                115/21 132/7    149/15 149/21 54/8 54/12
 78/18 80/5
                134/23 144/23 149/23 149/25 57/4 58/15
 83/6 83/10
                156/3 160/20    153/2 153/6    59/2 59/5
 83/18 83/18
               year [1]         156/16 160/6   59/17 59/20
 83/25 84/25
                71/21           161/6          61/22 63/8
 86/20 86/21
               years  [3]      you [618]       64/20 65/14
 87/4 88/3
                57/23 71/23    you'd [2]       65/16 66/25
 88/18 89/17
                156/10          159/17 160/15 68/23 69/18
 90/13 91/8
               yes [104]   5/7 you're [47]     70/4 71/24
 93/20 94/2
                5/18 6/7 6/12 5/12 5/15        78/12 80/9
 96/2 102/16
                8/1 8/19 10/7 14/19 15/1       87/8 87/25
 102/18 103/12
                10/8 11/23      19/3 21/14     97/12 106/5
 105/9 106/13
                12/2 13/23      22/24 27/10    118/8 118/12
 106/15 111/23
                14/1 16/21      27/11 28/6     118/12 119/19
 111/24 111/25
                18/10 18/23     32/23 33/1     119/25 120/9
 112/13 114/19
 117/15 117/19  19/15  20/3     35/7  35/17    120/11 120/13
                23/5 23/16      36/14 38/4     121/5 123/10
 118/5 120/15
                25/4 27/17      41/2 41/7      123/17 125/3
 122/12 123/10
                29/23 31/9      41/8 48/2      125/18 125/20
 125/18 129/12
                36/18 37/1      48/2 52/16     126/1 127/3
 131/4 135/14
                37/2 38/6       67/23 70/3     127/7 127/16
 137/10 138/19
                40/2 44/7       72/18 77/13    128/16 128/22
 138/23 141/17
                47/18 52/12     91/25 103/22   130/21 132/20
 142/7 145/21
                52/24 52/25     105/8 107/12   132/25 133/14
 147/13 148/15
                57/10 63/5      107/13 108/14 136/4 136/7
 148/19 148/21
                65/7 65/18      112/22 121/19 137/13 137/19
 148/22 149/10
                68/15 71/3      125/13 132/17 139/11 139/21
 150/8 150/9
                71/5 71/9       134/10 134/11 139/21 140/14
 150/12 152/13
                72/5 72/6       135/2 135/19   140/22 165/12
 152/14 152/14
                73/15 74/13     139/7 143/4    165/14
 154/16 154/23
                75/13 76/21     150/6 151/13 yours [2]
 157/7 159/1
                82/2 82/3       157/15 157/15 161/9 165/17
 159/15 159/21
                82/5 82/8       157/24        yourself [6]
 165/14
                83/9 83/16     you've [10]     6/18 33/2
wouldn't [4]
                84/10 88/11     14/11 38/6     51/18 79/8
 90/14 118/10
                89/2 89/5       50/15 71/1     97/5 165/11
 150/6 157/4
                89/9 89/18      82/12 118/4   youth [2]
write [1]
                89/22 90/1      118/22 120/1   42/9 42/11
 99/12
                90/5 91/21      132/12 145/18
writing [1]
                92/4 100/11    your [92] 5/3
                                              Z
 47/15                                        zero [1]
                100/13 100/14 6/13 7/16
written [6]
                100/15 100/18 7/24 7/25 8/3 42/17
 17/23 47/14
                101/17 102/25 8/15 8/16 9/4
 138/21 144/18
                103/24 114/20 9/20 11/7
 144/24 151/10
                116/13 118/10 14/8 14/10
Y               118/16 121/22 14/19 14/24
Y-A-D-A-V [1]   122/1 122/5     23/7 28/7
 90/2           122/10  122/14  31/10 36/7
Yadav [1]       122/18  122/24  41/1 41/5
 90/2           132/10 132/22 44/7 48/4
yeah [14]       133/17 137/2    48/22 50/12
 62/21 64/2     141/18  144/17  51/4 51/13
